Exhibit 10.1

Execution Version

 

 

 

REVOLVING CREDIT AGREEMENT

dated as of January 11, 2013

among

ERP OPERATING LIMITED PARTNERSHIP,

THE BANKS LISTED HEREIN,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Book Runners,

MORGAN STANLEY SENIOR FUNDING, INC.,

THE BANK OF NOVA SCOTIA,

BARCLAYS BANK PLC,

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

PNC BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

REGIONS BANK,

SUNTRUST BANK,

UBS SECURITIES LLC,

UNION BANK, N.A., and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

THE OTHER AGENTS NAMED HEREIN

 

 

 



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT, dated as of January 11, 2013, is among ERP
OPERATING LIMITED PARTNERSHIP, the BANKS party hereto, BANK OF AMERICA, N.A., as
Administrative Agent , JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents, MORGAN STANLEY SENIOR FUNDING, INC., THE
BANK OF NOVA SCOTIA, BARCLAYS BANK PLC, CITIBANK, N.A., DEUTSCHE BANK SECURITIES
INC., NEW YORK BRANCH, PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK, ROYAL BANK
OF CANADA, SUNTRUST BANK, UBS SECURITIES LLC, UNION BANK, N.A. AND U.S. BANK
NATIONAL ASSOCIATION, as Co-Documentation Agents, COMPASS BANK and THE BANK OF
NEW YORK MELLON, as Senior Managing Agents, SUMITOMO MITSUI BANKING CORP., NEW
YORK and HSBC BANK USA, NATIONAL ASSOCIATION, as Managing Agents and MIZUHO
CORPORATE BANK, LTD., BRANCH BANKING & TRUST COMPANY and CAPITAL ONE, N.A., as
Co-Agents.

W I T N E S S E T H:

WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms, as used herein, have the following
meanings:

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.

“Acquisition Property” means a property acquired by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates (whether by purchase, merger
or other corporate transaction and including acquisitions from taxable REIT
subsidiaries owned by the Borrower).

“Acquisition Property Value” means the greater of (a) the EBITDA generated by an
Acquisition Property divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Acquisition Property owned by a Consolidated Subsidiary or
an Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of an Acquisition Property (or Borrower’s Share thereof with
respect to any Acquisition Property owned by a Consolidated Subsidiary or an
Investment Affiliate). An Acquisition Property will be valued as a Stabilized
Property following the sixth (or, in the case of any Acquisition Property
acquired as part of the Archstone Acquisition, the eighth) full fiscal quarter
after the fiscal quarter in which such Acquisition Property was first acquired.

“Additional Cost Rate” has the meaning set forth in Schedule 1.1 attached
hereto.



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America, N.A., in its capacity as
Administrative Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

“Affected Bank” has the meaning set forth in Section 2.21(c).

“affiliate” and “Affiliate”, as applied to any Person, means any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, that Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to vote ten percent (10.0%) or
more of the equity securities having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting equity
securities or by contract or otherwise.

“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents, the Senior Managing Agents, the Managing
Agents and the Co-Agents.

“Agreement” means this Revolving Credit Agreement as the same may from time to
time hereafter be modified, supplemented or amended.

“Alternate Currency” means the lawful currency of any of (i) the United Kingdom
(British Pounds Sterling), (ii) the European Economic Union (Euros), (iii) Japan
(Yen) or (iv) any other country (other than the United States) that is approved
in accordance with Section 2.10. For all purposes of this Agreement, including
without limitation the calculation of the Dollar Equivalent Amount at any time
and from time to time, each Alternate Currency will be marked-to-market on the
last Business Day of each month and immediately prior to each Borrowing and each
Letter of Credit issuance.

“Alternate Currency Commitment” means with respect to each Bank, the amount set
forth opposite such Bank’s name on Schedule 1.2 attached hereto as its
commitment for Loans in Alternate Currencies and Alternate Currency Letters of
Credit (and, for each Bank which is an Assignee, the amount set forth in the
Transfer Supplement entered into pursuant to Section 9.6(c) as the Assignee’s
Alternate Currency Commitment) and Dollars, as such amount may be reduced from
time to time pursuant to Section 2.11(e) or in connection with an assignment to
an Assignee, and as such amount may be increased in connection with an
assignment from an Assignor or pursuant to Section 2.1(b). The initial aggregate
Dollar Equivalent Amount of the Banks’ Alternate Currency Commitments is
$500,000,000.

“Alternate Currency Letter of Credit” means a Letter of Credit denominated in
Alternate Currency.

 

2



--------------------------------------------------------------------------------

“Alternate Currency Sublimit” means a Dollar Equivalent Amount of Loans
denominated in an Alternate Currency and Alternate Currency Letter(s) of Credit
(and, to the extent expressly provided herein, Loans and Letters of Credit
denominated in Dollars), equal to the aggregate Dollar Equivalent Amount of the
Banks’ Alternate Currency Commitments, as such amount may be increased in
accordance with Section 2.1(b) from time to time.

“Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if the Borrower has entered
into an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if the Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by the
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans or Swingline Loans, its Domestic Lending Office, (ii) in the
case of its Euro-Dollar Loans, its Euro-Dollar Lending Office, and (iii) in the
case of its Money Market Loans, its Money Market Lending Office.

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which the Credit
Rating then falls, in accordance with the table set forth below. Any change in
the Credit Rating causing it to move to a different range on the table shall
effect an immediate change in the Applicable Margin. In the event that the
Borrower receives Credit Ratings that are not equivalent, the Applicable Margin
shall be based upon the higher of the Credit Ratings from S&P or Moody’s. In the
event that only one (1) Rating Agency has set the Credit Rating, then the
Applicable Margin shall be based on such single Credit Rating. Should the
Borrower lose its Investment Grade Rating from both S&P and Moody’s, the
Applicable Margin will revert to the Non-Investment Grade rate. Upon the
reinstatement of an Investment Grade Rating from either S&P or Moody’s, the
Applicable Margin will again be determined based on the table set forth below.

 

3



--------------------------------------------------------------------------------

Range of Credit Rating

   Applicable Margin for
Base Rate Loans
(% per annum)      Applicable Margin for
Euro Dollar Loans
(% per annum)  

Non-Investment Grade

     0.750         1.750   

BBB-/Baa3

     0.400         1.400   

BBB/Baa2

     0.150         1.150   

BBB+/Baa1

     0.050         1.050   

A-/A3

     0.000         0.950   

A/A2 or better

     0.000         0.900   

“Approved Bank” means a bank which has (i)(a) a minimum net worth of
$500,000,000 and/or (b) total assets of $10,000,000,000, and (ii) a minimum long
term debt rating of (a) BBB+ or higher by S&P, and (b) Baa1 or higher by
Moody’s.

“Archstone Acquisition” means the Borrower’s proposed acquisition of
approximately 60% of the assets of Archstone and various of its affiliates as
publicly announced in November 2012.

“Assignee” has the meaning set forth in Section 9.6(c).

“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.6(c), and their respective successors and
each Designated Lender; provided, however, that the term “Bank” shall exclude
each Designated Lender when used in reference to a Committed Loan, the
Commitments or terms relating to the Committed Loans and the Commitments and
shall further exclude each Designated Lender for all other purposes hereunder
except that any Designated Lender which funds a Money Market Loan shall, subject
to Section 9.6(d), have the rights (including the rights given to a Bank
contained in Section 9.3 and otherwise in Article IX) and obligations of a Bank
associated with holding such Money Market Loan.

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

4



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus  1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the Bank
serving as the Administrative Agent as its “prime rate”, and (c) the Euro-Dollar
Rate for such day if a Euro-Dollar Loan with an Interest Period of one month
were being made on such day plus one percent (1.0%). The “prime rate” is a rate
set by Bank of America, N.A. based upon various factors including Bank of
America, N.A.’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by the Bank serving as the Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Committed Loan made or to be made by a Bank as a Base
Rate Loan in accordance with the applicable Notice of Borrowing or Notice of
Interest Rate Election or pursuant to Article VIII.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” means ERP Operating Limited Partnership, an Illinois limited
partnership.

“Borrower’s Share” means the Borrower’s or EQR’s share of the liabilities or
assets, as the case may be, of an Investment Affiliate or Consolidated
Subsidiary as reasonably determined by the Borrower based upon the Borrower’s or
EQR’s economic interest in such Investment Affiliate or Consolidated Subsidiary,
as the case may be, as of the date of such determination.

“Borrowing” has the meaning set forth in Section 1.3.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close (i) in Chicago,
Illinois and/or New York City, and (ii) in the case of Euro-Dollar Loans, in
London, England and/or Chicago, Illinois, and (iii) in the case of Letters of
Credit transactions for a particular Fronting Bank, in the place where its
office for issuance or administration of the pertinent Letter of Credit is
located and/or Chicago, Illinois and/or New York City, and (iv) if such
reference relates to the date on which any amount is to be paid or made
available in an Alternate Currency, the principal financial center in the
country of such Alternate Currency, as well as the city in the country from
which any Bank shall be funding such Alternate Currency Loan.

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Reserve” means $200 per year.

 

5



--------------------------------------------------------------------------------

“Cash and Cash Equivalents” means unrestricted (notwithstanding the foregoing,
however, cash held in escrow in connection with the completion of Code
Section 1031 “like-kind” exchanges shall be deemed to be “unrestricted” for
purposes hereof) (i) cash, (ii) direct obligations of the United States
Government, including without limitation, treasury bills, notes and bonds,
(iii) interest bearing or discounted obligations of Federal agencies and
government sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities,
(iv) time deposits, foreign deposits, domestic and foreign certificates of
deposit, bankers acceptances (foreign and domestic), commercial paper in Dollars
or an Alternate Currency rated at least A-1 by S&P and P-1 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, floating rate notes, other money market instruments and
letters of credit each issued by Approved Banks (provided that the same shall
cease to be a “Cash or Cash Equivalent” if at any time any such bank shall cease
to be an Approved Bank), (v) obligations of domestic corporations, including,
without limitation, commercial paper, bonds, debentures and loan participations,
each of which is rated at least AA by S&P and/or Aa2 by Moody’s and/or
guaranteed by a Person with an Aa rating by Moody’s, an AA rating by S&P or
better rated credit, (vi) obligations issued by states and local governments or
their agencies, rated at least MIG-1 by Moody’s and/or SP-1 by S&P and/or
guaranteed by an irrevocable letter of credit of an Approved Bank (provided that
the same shall cease to be a “Cash or Cash Equivalent” if at any time any such
bank shall cease to be an Approved Bank), (vii) repurchase agreements with major
banks and primary government security dealers fully secured by the U.S.
Government or agency collateral equal to or exceeding the principal amount on a
daily basis and held in safekeeping, and (viii) real estate loan pool
participations, guaranteed by a Person with an AA rating given by S&P or Aa2
rating given by Moody’s or better rated credit.

“Closing Date” means the first date on which all the conditions set forth in
Section 3.1 shall have been satisfied to the satisfaction of the Administrative
Agent.

“Co-Agents” means Mizuho Corporate Bank, Ltd., Branch Banking & Trust Company
and Capital One, N.A., in their capacities as Co-Agents hereunder.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Co-Documentation Agents” means Morgan Stanley Senior Funding, Inc., The Bank of
Nova Scotia, Barclays Bank PLC, Citibank, N.A., Deutsche Bank Securities Inc.,
New York Branch, PNC Bank, National Association, Regions Bank, Royal Bank of
Canada, SunTrust Bank, UBS Securities LLC, Union Bank, N.A. and U.S. Bank
National Association, in their capacities as Co-Documentation Agents hereunder.

“Collateralized LC Exposure” has the meaning set forth in Section 9.16(c).

“Committed Borrowing” has the meaning set forth in Section 1.3.

 

6



--------------------------------------------------------------------------------

“Committed Loan” means a loan made or to be made by a Bank pursuant to
Section 2.1, as well as Loans required to be made by a Bank pursuant to
Section 2.16 to reimburse a Fronting Bank for a Letter of Credit that has been
drawn upon; provided that, if any such loan or loans (or portions thereof) are
combined or subdivided pursuant to a Notice of Interest Rate Election, the term
“Committed Loan” shall refer to the combined principal amount resulting from
such combination or to each of the separate principal amounts resulting from
such subdivision, as the case may be.

“Commitment” means, with respect to each Bank, the sum of its Dollar Commitment
and its Alternate Currency Commitment.

“Condo Property” means a Property owned by the Borrower or its Consolidated
Subsidiaries or Investment Affiliates, where such property is being positioned
or held for sale as condominium units.

“Condo Property Value” means the undepreciated book value (cost basis plus
improvements) of the Condo Property.

“Consolidated EBITDA” means, for any twelve (12) month period, net earnings
(loss), inclusive of the net incremental gains (losses) on sales of condominium
units, and exclusive of net derivative gains (losses) and gains (losses) on the
dispositions of depreciable Properties, Raw Land and other non-depreciated
Properties, as well as from debt restructurings or write-ups or forgiveness of
indebtedness, and costs and expenses incurred during such period with respect to
acquisitions or mergers consummated during such period, as reflected in reports
filed by the Borrower pursuant to the Securities Exchange Act of 1934, as
amended, before deduction (including amounts reported in discontinued
operations), for (i) depreciation and amortization expense and other non-cash
items as determined in good faith by the Borrower for such period, (ii) Interest
Expense for such period, (iii) Taxes for such period, (iv) the gains (and plus
the losses) from extraordinary items, and (v) the gains (and plus the losses)
from non-recurring items, as determined in good faith by the Borrower, for such
period, all of the foregoing without duplication. In each case, amounts shall be
reasonably determined by the Borrower in accordance with GAAP, except to the
extent that GAAP by its terms shall not apply with respect to the determination
of non-cash and non-recurring items and except that such net earnings (loss)
shall only include Borrower’s Share of such net earnings (loss) attributable to
Consolidated Subsidiaries and shall include, without duplication, Borrower’s
Share of the net earnings (loss), inclusive of the net incremental gains
(losses) on sales of condominium units, and exclusive of net derivative gains
(losses) and gains (losses) on the dispositions of depreciable Properties, Raw
Land and other non-depreciated Properties, as well as from debt restructurings
or write-ups or forgiveness of indebtedness, and costs and expenses incurred
during such period with respect to acquisitions or mergers consummated during
such period, of any Investment Affiliate before deduction (including amounts
reported in discontinued operations) for (i) depreciation and amortization
expense and other non-cash items of such Investment Affiliate as determined in
good faith by the Borrower for such period, (ii) Interest Expense of such
Investment Affiliate for such period, (iii) Taxes of such Investment Affiliate
for such period, (iv) the gains (and plus the losses) from extraordinary items
of such Investment Affiliate, and (v) the gains (and plus the losses) from
non-recurring items of such Investment Affiliate as determined in good faith by
the Borrower for such period.

 

7



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means at any date any Person which is consolidated
with the Borrower or EQR in accordance with GAAP.

“Construction Property” means a property owned by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates on which construction of
improvements has commenced or been completed (as such completion shall be
evidenced by a temporary or permanent certificate of occupancy permitting use of
such property by the general public).

“Construction Property Value” means the greater of (a) the EBITDA generated by a
Construction Property divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Construction Property owned by a Consolidated Subsidiary or
an Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of a Construction Property (or Borrower’s Share thereof with
respect to any Construction Property owned by a Consolidated Subsidiary or an
Investment Affiliate). A Construction Property will be valued as a Stabilized
Property following the sixth (or, in the case of any Construction Property
acquired as part of the Archstone Acquisition, the eighth) full fiscal quarter
after the fiscal quarter in which such Construction Property was first
completed.

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
partially or in whole any Non-Recourse Indebtedness, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person. The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the Net
Present Value of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), calculated at the Applicable
Interest Rate, through (I) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (II) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (b) with respect to all guarantees not covered by the preceding
clause (a), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and on the footnotes to the most recent financial statements of
the Borrower required to be delivered pursuant to Section 4.4. Notwithstanding
anything contained herein to the contrary, guarantees of completion shall not be
deemed to be Contingent Obligations unless and until a claim for payment or
performance has been made thereunder, at which time any such guaranty of
completion shall be deemed to be a Contingent Obligation in an amount equal to
any such claim. Subject to the preceding sentence, (i) in the case of a joint
and several guaranty given by such Person and another Person (but only to the
extent such guaranty is recourse, directly or indirectly to the Borrower), the
amount of the guaranty shall be deemed to be 100% thereof unless and only to the
extent that such other Person has delivered Cash or Cash Equivalents to secure
all or any

 

8



--------------------------------------------------------------------------------

part of such Person’s guaranteed obligations and (ii) in the case of a guaranty
(whether or not joint and several) of an obligation otherwise constituting
Indebtedness of such Person, the amount of such guaranty shall be deemed to be
only that amount in excess of the amount of the obligation constituting
Indebtedness of such Person. Notwithstanding anything contained herein to the
contrary, (xx) “Contingent Obligations” shall be deemed not to include
guarantees of Unused Commitments or of construction loans to the extent the same
have not been drawn, and (yy) the aggregate amount of all Contingent Obligations
of any Consolidated Subsidiary or Investment Affiliate (except to the extent
that any such Contingent Obligation is recourse to the Borrower or EQR) which
would otherwise exceed the total capital contributions of the Borrower and EQR
to such entity, together with the amount of any unfunded obligations of the
Borrower or EQR to make such additional equity contributions to such entity that
could be legally enforced by a creditor of such entity shall be deemed to be
equal to the amount of such capital contributions and equity or loan
commitments. All matters constituting “Contingent Obligations” shall be
calculated without duplication.

“Co-Syndication Agents” means JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association in their capacities as Co-Syndication Agents hereunder, and
their permitted successors in such capacities in accordance with the terms of
this Agreement.

“Credit Party” means the Administrative Agent, the Fronting Bank, the Swingline
Lender or any other Bank.

“Credit Rating” means the rating assigned by the Rating Agencies to the
Borrower’s senior unsecured long term indebtedness.

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

“Debt Restructuring” means a restatement of, or material change in, the
amortization or other financial terms of any Indebtedness of EQR, the Borrower
or any Consolidated Subsidiary or Investment Affiliate.

“Debt Service” means, for any period, Interest Expense for such period plus
scheduled principal amortization (excluding any individual scheduled principal
payment which exceeds 25% of the original principal amount of an issuance of
Indebtedness) for such period on all Indebtedness of the Borrower or EQR
(excluding Indebtedness of any Consolidated Subsidiary or Investment Affiliate),
on a consolidated basis, plus Borrower’s Share of scheduled principal
amortization for such period on all Indebtedness of all Consolidated
Subsidiaries and Investment Affiliates for which there is no recourse to EQR or
the Borrower (or any Property thereof), plus, without duplication, EQR’s and the
Borrower’s actual or potential liability for principal amortization (excluding
any individual scheduled principal payment which exceeds 25% of the original
principal amount of an issuance of Indebtedness) for such period on all
Indebtedness of all Consolidated Subsidiaries and Investment Affiliates that is
recourse to EQR or the Borrower (or any Property thereof).

 

9



--------------------------------------------------------------------------------

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning set forth in Section 2.7(d).

“Defaulting Lender” means any Bank that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, or (ii) fund any portion of its participations in Letters
of Credit or Swingline Loans, (b) has failed, within five (5) Business Days of
the date on which demand for payment is made to pay over to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clauses
(a)(i) and (ii) above, such Bank notifies the Administrative Agent in writing
that such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (c) has notified the
Borrower or any Credit Party in writing that it does not intend to comply with
any of its funding obligations under this Agreement (unless such writing
indicates that such position is based on such Bank’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied),
(d) has failed, within three (3) Business Days after request by a Credit Party,
acting in good faith and based on a reasonable belief that such Person will fail
to comply with its funding obligations, to provide a confirmation in writing
from such Bank that it will comply with its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans under this Agreement, provided that such Bank shall cease to be a
Defaulting Lender pursuant to this clause (d) upon such Credit Party’s receipt
of such confirmation, or (e) has or has a direct or indirect parent company that
has become the subject of a Bankruptcy Event.

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 9.6(d), and (ii) is not
otherwise a Bank.

“Designated Lender Notes” means promissory notes of the Borrower, substantially
in the form of Exhibit A-1 hereto, evidencing the obligation of the Borrower to
repay Money Market Loans made by Designated Lenders, and “Designated Lender
Note” means any one of such promissory notes issued under Section 9.6(d).

“Designating Lender” has the meaning set forth in Section 9.6(d).

“Designation Agreement” means a designation agreement in substantially the form
of Exhibit G attached hereto, entered into by a Bank and a Designated Lender and
accepted by the Administrative Agent.

“Development Activity” means (a) the development or redevelopment and
construction of one or more apartment buildings by the Borrower or any of its
Subsidiaries, (b) the financing by the Borrower, EQR or any Subsidiaries or
Investment Affiliates of either or both of any such development or construction
or (c) the incurrence by the Borrower, EQR or any Subsidiaries or Investment
Affiliates of either or both of any Contingent Obligations in connection with
such development or construction (other than purchase contracts for Real
Property Assets which are not payable until completion of development or
construction), valued at the cost of such projects under development and
construction in the case of assets owned by the Borrower or EQR, or Borrower’s
Share of the cost of such projects under development and construction in the
case of assets owned by Consolidated Subsidiaries or Investment Affiliates.

 

10



--------------------------------------------------------------------------------

“Dollar Commitment” means with respect to each Bank, the amount the amount set
forth opposite such Bank’s name on Schedule 1.3 attached hereto as its
commitment for Loans and Letters of Credit in Dollars (and, for each Bank which
is an Assignee, the amount set forth in the Transfer Supplement entered into
pursuant to Section 9.6(c) as the Assignee’s Dollar Commitment), as such amount
may be reduced from time to time pursuant to Section 2.11(e) or in connection
with an assignment to an Assignee, and as such amount may be increased in
connection with an assignment from an Assignor. The initial aggregate amount of
the Banks’ Dollar Commitments is $2,000,000,000.

“Dollar Equivalent Amount” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the Fronting Bank, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent revaluation date pursuant to Section 2.20) for the purchase of
Dollars with such Alternate Currency.

“Dollar Sublimit” means an amount of Loans and Letters of Credit denominated in
Dollars equal to Two Billion Dollars ($2,000,000,000), as the same may be
decreased in accordance with the provisions of this Agreement.

“Dollars” and “$” mean the lawful money of the United States.

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

“Down REIT” means a limited liability company, corporation or limited
partnership (collectively, a “Down REIT Guarantor”) that has executed and
delivered to the Administrative Agent, on behalf of the Banks, (i) a Guaranty of
Payment in the form attached hereto as Exhibit H (a “Down REIT Guaranty”),
(ii) all documents reasonably requested by the Administrative Agent relating to
the existence of such Down REIT Guarantor, and the authority for and validity of
such Down REIT Guaranty, including, without limitation, the organizational
documents of such Down REIT Guarantor, modified or supplemented prior to the
date of such Down REIT Guaranty, each certified to be true, correct and complete
by such Down REIT Guarantor, not more than ten (10) days prior to the date of
such Down REIT Guaranty, together with a good standing certificate from the
Secretary of State (or the equivalent thereof) of the State of formation of such
Down REIT Guarantor, to be dated not more than ten (10) days prior to the date
of such Down REIT Guaranty, as well as authorizing resolutions in respect of
such Down REIT Guaranty, and (iii) an opinion of counsel with respect to such
Down REIT Guarantor and Down REIT Guaranty, in form and substance reasonably
acceptable to the Administrative Agent, with respect to due organization,
existence, good standing and authority, and validity and enforceability of such
Down REIT Guaranty. In addition, for purposes of this definition, a Down REIT
Guaranty shall not be deemed to constitute Unsecured Debt of the applicable Down
REIT Guarantor.

 

11



--------------------------------------------------------------------------------

“Down REIT Guarantor” has the meaning set forth in the definition of Down REIT.

“Down REIT Guaranty” has the meaning set forth in the definition of Down REIT.

“Down REIT Guaranty Proceeds” has the meaning set forth in Section 9.18(a).

“EBITDA” means, for any twelve (12) month period, net earnings (loss), exclusive
of net derivative gains (losses) and gains (losses) on the dispositions of
Properties, as well as from debt restructurings or write-ups or forgiveness of
indebtedness, and costs and expenses incurred during such period with respect to
acquisitions or mergers consummated during such period, before deduction
(including amounts reported in discontinued operations) for (i) depreciation and
amortization expense and other non-cash items as determined in good faith by the
Borrower for such period, (ii) Interest Expense for such period, (iii) Taxes for
such period, (iv) the gains (and plus the losses) from extraordinary items, and
(v) the gains (and plus the losses) from non-recurring items, as determined in
good faith by the Borrower, all of the foregoing without duplication. In each
case, amounts shall be reasonably determined by the Borrower in accordance with
GAAP, except to the extent that GAAP by its terms shall not apply with respect
to the determination of non-cash and non-recurring items. EBITDA shall not be
deemed to include corporate level general and administrative expenses and other
corporate expenses, such as land holding costs, employee and trustee stock and
stock option expenses and pursuit costs write-offs, all as determined in good
faith by the Borrower.

“Eligible Liabilities” has the meaning set forth in Schedule 1.1 attached
hereto.

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned by the Borrower and/or EQR,
either directly or indirectly, and, as a result of the ownership of such equity
interest, the Borrower and/or EQR may have recourse liability for Environmental
Claims against such partnership, joint venture or corporation (or the property
thereof).

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect.

 

12



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, licenses, agreements and other
governmental restrictions relating to the environment, the effect of the
environment on human health or emissions, discharges or releases of Materials of
Environmental Concern into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean up or
other remediation thereof.

“EQR” means Equity Residential, a Maryland real estate investment trust, the
sole general partner of the Borrower.

“EQR Guaranty” means the Guaranty of Payment, dated as of the date hereof,
executed by EQR in favor of Administrative Agent and the Banks.

“EQR 2011 Form 10-K” means EQR’s annual report on Form 10-K for 2011, as filed
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Code.

“Euro” means the lawful currency of the European Economic Union.

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

“Euro-Dollar Business Day” means any Business Day on which commercial banks are
open for international business (including dealings in Dollar deposits) in
London.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

“Euro-Dollar Loan” means a Committed Loan made or to be made by a Bank as a
Euro-Dollar Loan in accordance with the applicable Notice of Borrowing or Notice
of Interest Rate Election. All Committed Loans denominated in an Alternate
Currency must be Euro-Dollar Loans.

 

13



--------------------------------------------------------------------------------

“Euro-Dollar Rate” means, for any applicable Interest Period for any Euro-Dollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(or, if the British Bankers Association is no longer reporting a LIBOR rate
(“LIBOR”), the internationally recognized successor to the British Bankers
Association for the purpose of reporting LIBOR rates), as published by Reuters
(or other commercially available source providing quotations of LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar or the applicable Alternate Currency, as the case may be,
deposits (for delivery on the first day of such Interest Period) with a term
equivalent such Interest Period. If such rate is not available at such time for
any reason, the “Euro-Dollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Euro-Dollar Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London or other offshore interbank eurodollar market for such
currency at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period.

“Euro-Dollar Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board comparable in size and type to the Person serving as the Administrative
Agent under Regulation D of the Federal Reserve Board, in respect of
“Eurocurrency liabilities”, or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding (or in respect of
any other category of liabilities which include deposits by reference to which
the interest rate on Euro-Dollar Loans is determined), whether or not the Person
serving as the Administrative Agent has any Euro-Currency liabilities or such
requirement otherwise in fact applies to the Person serving as the
Administrative Agent. The Euro-Dollar Rate shall be adjusted automatically as of
the effective date of each change in the Euro-Dollar Reserve Percentage.

“Event of Default” has the meaning set forth in Section 6.1.

“Existing Revolving Credit Agreement” has the meaning set forth in
Section 3.1(e).

“Facility Fee” has the meaning set forth in Section 2.8(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

14



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Fee Letters” means, collectively, (i) the fee letter, dated December 13, 2012,
among the Borrower, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities LLC,
(ii) the fee letter, dated December 13, 2012, among the Borrower, Wells Fargo
Securities, LLC and Wells Fargo Bank, National Association and (iii) the fee
letter, dated December 13, 2012, among the Borrower, Bank of America, N.A. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Fees Rule” has the meaning set forth in Schedule 1.1 attached hereto.

“Financing Partnership” means any Subsidiary which is wholly-owned, directly or
indirectly, by the Borrower or by the Borrower and EQR.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and EQR which shall be the
twelve (12) month period ending on the last day of December in each year.

“Fixed Charges” for any twelve (12) month period means (without duplication) the
sum of (i) Debt Service for such period, (ii) the product of the average number
of apartment units owned (directly or beneficially) by the Borrower, EQR, or any
wholly-owned Subsidiary of either or both during such period and the Capital
Reserve for such period, (iii) Borrower’s Share of the aggregate sum of the
product of the average number of apartment units owned (directly or
beneficially) by each Consolidated Subsidiary (other than wholly-owned
Subsidiaries of the Borrower and/or EQR) and Investment Affiliate during such
period and the Capital Reserve for such period, (iv) dividends on preferred
units payable by the Borrower during such period, and (v) distributions made by
the Borrower during such period to EQR for the purpose of paying dividends on
preferred shares in EQR.

“Fixed Rate Borrowing” has the meaning set forth in Section 1.3.

“Fixed Rate Indebtedness” means all Indebtedness which accrues interest at a
fixed rate.

“Floating Rate Indebtedness” means all Indebtedness which is not Fixed Rate
Indebtedness and which is not a Contingent Obligation or an Unused Commitment.

 

15



--------------------------------------------------------------------------------

“FMV Cap Rate” means 6.00%.

“Fronting Bank” means, with respect to any Letter of Credit, as applicable, Bank
of America, N.A., JPMorgan Chase Bank, N.A., or such other Bank which has
notified the Administrative Agent that it is willing to be a Fronting Bank and
which is designated by the Borrower in its Notice of Borrowing as the Bank which
shall issue a Letter of Credit with respect to such Notice of Borrowing.

“GAAP” means generally accepted accounting principles recognized as such in
codification by the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination; provided, however, that with respect to the financial
covenants, including the related definitions, only Borrower’s Share of any
income, expense, assets and liabilities of any Consolidated Subsidiary or
Investment Affiliate shall be taken into account.

“Governmental Acts” has the meaning set forth in Section 2.16(g).

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Gross Asset Value” means, (i) the Stabilized Property Value, plus (ii) the
Non-Stabilized Property Value, plus (iii) the value of any Cash or Cash
Equivalents (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower or EQR) owned by the Borrower, EQR or
any wholly-owned Subsidiary of either, plus (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower, EQR or their wholly-owned
Consolidated Subsidiaries, plus (v) Borrower’s Share of the value of any Cash or
Cash Equivalents (including Cash or Cash Equivalents held in restricted
Section 1031 accounts under the control of a non-wholly owned Consolidated
Subsidiary or by an Investment Affiliate) owned by any such Consolidated
Subsidiary or Investment Affiliate, plus (vi) Borrower’s Share of the
undepreciated book value, determined in accordance with GAAP, of readily
marketable Securities and Investment Mortgages owned by any non-wholly owned
Consolidated Subsidiary or Investment Affiliate. Notwithstanding the foregoing,
for purposes of this definition, Property shall be deemed to be wholly-owned by
the Borrower if such Property shall be owned by a Down REIT or a wholly-owned
Subsidiary of a Down REIT.

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time, or (ii) all Euro-Dollar
Loans at such time that have the same Interest Period, are denominated in the
same currency and, in the case of Loans made to a Qualified Borrower, are made
to the same Qualified Borrower; provided that, if a Committed Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Section 8.2 or 8.5, such Loan shall be included in the same Group or Groups of
Loans from time to time as it would have been in if it had not been so converted
or made.

 

16



--------------------------------------------------------------------------------

“Indebtedness”, as applied to any Person (and without duplication), means
(a) all indebtedness, obligations or other liabilities of such Person for
borrowed money, (b) all indebtedness, obligations or other liabilities of such
Person evidenced by Securities or other similar instruments, (c) all
reimbursement obligations, contingent or otherwise, of such Person with respect
to letters of credit actually issued for such Person’s account or upon such
Person’s application, (d) all obligations of such Person to pay the deferred and
unpaid purchase price of Property except (i) any such deferred and unpaid
purchase price that constitutes an accrued expense or trade payable, and
(ii) any deferred and unpaid purchase price under a contract which, in
accordance with GAAP would not be included as a liability on the liability side
of the balance sheet of such Person, (e) all obligations in respect of Capital
Leases (including ground leases) of such Person, (f) all indebtedness,
obligations or other liabilities of such Person or others secured by a Lien on
any asset of such Person, whether or not such indebtedness, obligations or
liabilities are assumed by, or are a personal liability of such Person, in the
case of items of Indebtedness incurred under clauses (a), (b), (c) and (d) to
the extent that any such items (other than letters of credit), in accordance
with GAAP, would be included as liabilities on the liability side of the balance
sheet of such Person, exclusive, however, of all accounts payable, accrued
interest and expenses, prepaid rents, security deposits, tax liabilities and
dividends and distributions declared but not yet paid. Indebtedness also
includes, to the extent not otherwise included, any obligation of the Borrower
or EQR, as well as Borrower’s Share of any obligation of any Consolidated
Subsidiary or Investment Affiliate, to be liable for, or to pay as obligor,
guarantor or otherwise (other than for purposes of collection in the ordinary
course of business), Indebtedness of another Person (other than the Borrower,
EQR, a Consolidated Subsidiary or an Investment Affiliate). Indebtedness shall
not include any Intracompany Indebtedness. “Intracompany Indebtedness” means
indebtedness whose obligor is the Borrower, EQR, any Consolidated Subsidiary or
any Investment Affiliate and whose obligee is Borrower, EQR or any wholly-owned
Consolidated Subsidiary.

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Interest Expense” means, for any period and without duplication, total interest
expense, whether paid, accrued or capitalized (excluding the interest component
of Capital Leases, as well as interest expense covered by an interest reserve
established under a loan facility, as well as any interest expense under any
construction loan or construction activity that under GAAP is required to be
capitalized) of the Borrower or EQR (excluding nonrecurring prepayment premiums
or penalties and any such interest expense accrued or capitalized on
Indebtedness of any Consolidated Subsidiary or Investment Affiliate), including
without limitation all commissions, discounts and other fees and charges owed
with respect to drawn letters of credit, amortized costs of Interest Rate
Contracts incurred on or after the Closing Date and the Facility Fees payable to
the Banks in accordance with Section 2.8, plus Borrower’s Share of accrued or
paid interest with respect to any Indebtedness of Consolidated Subsidiaries or
Investment Affiliates for which there is no recourse to EQR or the Borrower,
plus, without duplication, EQR’s and the Borrower’s actual or potential
liability for accrued, paid or capitalized interest (excluding nonrecurring
prepayment premiums or penalties and the interest component of Capital Leases,
as well as excluding interest expense covered by an interest reserve established
under a loan facility, as well as any interest expense under any construction
loan or construction activity that under GAAP is required to be capitalized)
with respect to Indebtedness of Consolidated Subsidiaries or Investment
Affiliates that is recourse to EQR or the Borrower,

 

17



--------------------------------------------------------------------------------

calculated for all Fixed Rate Indebtedness at the actual interest rate in effect
with respect to all Indebtedness outstanding as of the last day of such period
and, in the case of all Floating Rate Indebtedness, the actual rate of interest
in effect with respect to such Floating Rate Indebtedness outstanding for the
period during which no Interest Rate Contract is in effect, and, during the
period that an Interest Rate Contract is in effect with respect to such Floating
Rate Indebtedness, the strike rate payable under such Interest Rate Contract if
lower than the actual rate of interest. Interest expense shall be determined
including any non-cash portion of interest expense attributable to convertible
Indebtedness under ASC 470-20.

“Interest Period” means:

(1) with respect to each Euro-Dollar Borrowing, the period commencing on the
date of such Borrowing specified in the Notice of Borrowing or on the date
specified in the applicable Notice of Interest Rate Election and ending 1, 2, 3
or 6 months thereafter (or such shorter period, but in no event less than 7
days, as the Borrower may request, subject to the approval of the Administrative
Agent), as the Borrower may elect in the applicable Notice of Borrowing or
Notice of Interest Rate Election; provided that:

(a) any such Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b) any such Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date;

(2) Intentionally Omitted;

(3) with respect to each Money Market LIBOR Loan, the period commencing on the
date of borrowing specified in the applicable Money Market Quote Request and
ending such number of months thereafter (or for a period of less than one month
but in no event less than seven (7) days) as the Borrower may elect in
accordance with Section 2.3; provided that:

(a) any such Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

18



--------------------------------------------------------------------------------

(b) any such Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date; and

(4) with respect to each Money Market Absolute Rate Loan, the period commencing
on the date of borrowing specified in the applicable Money Market Quote Request
and ending such number of days thereafter (but not less than seven (7) days, or
more than 180 days) as the Borrower may elect in accordance with Section 2.3;
provided that:

(a) any such Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and

(b) any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

“Investment Affiliate” means any Person in whom EQR or the Borrower holds an
equity interest, directly or indirectly, other than Consolidated Subsidiaries,
Military Housing Affiliates and Securities and other passive interests.

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P or Fitch, or a rating or “shadow” rating of Baa3 or better
from Moody’s. Any such “shadow” rating shall be evidenced by a letter from the
applicable Rating Agency or by such other evidence as may be reasonably
acceptable to the Administrative Agent (as to any such other evidence, the
Administrative Agent shall present the same to, and discuss the same with, the
Banks).

“Investment Mortgages” means mortgages securing indebtedness directly or
indirectly owed to Borrower, EQR or Subsidiaries of either or both, including
certificates of interest in real estate mortgage investment conduits.

“Invitation for Money Market Quotes” has the meaning set forth in
Section 2.3(c).

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Wells Fargo Securities,
LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Joint Venture Parent” means the Borrower, EQR or one or more Financing
Partnerships of the Borrower which directly owns any interest in a Joint Venture
Subsidiary.

 

19



--------------------------------------------------------------------------------

“Joint Venture Subsidiary” means any entity (other than a Financing Partnership)
in which (i) a Joint Venture Parent owns at least 20% of the economic interests
and (ii) the sale or financing of any Property owned by such Joint Venture
Subsidiary is substantially controlled by a Joint Venture Parent, subject to
customary provisions set forth in the organizational documents of such Joint
Venture Subsidiary with respect to refinancings or rights of first refusal
granted to other members of such Joint Venture Subsidiary. For purposes of the
preceding sentence, the sale or financing of a Property owned by a Joint Venture
Subsidiary shall be deemed to be substantially controlled by a Joint Venture
Parent if such Joint Venture Parent has the ability to exercise a buy-sell right
in the event of a disagreement regarding the sale or financing of such Property.
In addition, the relationship of a Joint Venture Parent as a tenant in common in
any asset with other tenants in common in the same asset shall be treated as if
such relationship were a general partnership for purposes of this definition.
For purposes of the definition of Unencumbered Asset Value, a Joint Venture
Subsidiary shall be deemed to include any entity (other than a Financing
Partnership) in which a Qualified Joint Venture Partner owns the balance of the
interests.

“LC Exposure” has the meaning set forth in Section 9.16(c).

“Letter(s) of Credit” has the meaning set forth in Section 2.2(b).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time used
by the applicable Fronting Bank.

“Letter of Credit Collateral” has the meaning set forth in Section 6.4(b).

“Letter of Credit Collateral Account” has the meaning set forth in
Section 6.4(a).

“Letter of Credit Documents” has the meaning set forth in Section 2.17(a).

“Letter of Credit Usage” means at any time the sum of (i) the aggregate maximum
Dollar Equivalent Amount available to be drawn under the Letters of Credit then
outstanding, assuming compliance with all requirements for drawing referred to
therein, and (ii) the aggregate Dollar Equivalent Amount of the Borrower’s
unpaid obligations under this Agreement in respect of the Letters of Credit.

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the Euro-Dollar Rate pursuant to Section 2.3.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset. For the purposes of this Agreement, the Borrower, EQR or
any Subsidiary of either or both shall be deemed to own subject to a Lien any
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

 

20



--------------------------------------------------------------------------------

“Loan” means a Base Rate Loan, a Euro-Dollar Loan, a Money Market Loan or a
Swingline Loan and “Loans” means Base Rate Loans, Euro-Dollar Loans, Money
Market Loans or Swingline Loans or any combination of the foregoing.

“Loan Documents” means this Agreement, the Notes, the Fee Letters, the EQR
Guaranty, the Qualified Borrower Guaranty, the Letter(s) of Credit, the Letter
of Credit Documents and any Down REIT Guaranty.

“Managing Agents” means Sumitomo Mitsui Banking Corp., New York and HSBC Bank
USA, National Association, in their capacities as Managing Agents hereunder.

“Mandatory Borrowing” has the meaning set forth in Section 2.18(b)(iii).

“Mandatory Cost” has the meaning set forth in Schedule 1.1 attached hereto.

“Margin Stock” has the meaning set forth in Regulation U.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely, (i) impair the ability of the Borrower and/or EQR and
their Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents or (ii) impair the ability of
Administrative Agent or the Banks to enforce the Loan Documents.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

“Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.

“Maturity Date” means the date when all of the Obligations hereunder shall be
due and payable which shall be April 2, 2018, unless accelerated pursuant to the
terms hereof.

“Military Housing” means projects, the primary purpose of which is the
acquisition, development, construction, maintenance and operation of military
family housing and military unaccompanied housing on or near military
installations of the United States of America in collaboration with the United
States of America.

“Military Housing Affiliates” means any Consolidated Subsidiary or Investment
Affiliate of the Borrower or EQR which only has an investment in Military
Housing.

“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d)(2).

“Money Market Absolute Rate Loan” means a loan made or to be made by a Bank
pursuant to an Absolute Rate Auction.

“Money Market Borrowing” has the meaning set forth in Section 1.3.

 

21



--------------------------------------------------------------------------------

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.

“Money Market LIBOR Loan” means a loan made or to be made by a Bank pursuant to
a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Article VIII).

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

“Money Market Margin” has the meaning set forth in Section 2.3(d)(2).

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.

“Money Market Quote Request” has the meaning set forth in Section 2.3(b).

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Multifamily Residential Property Mortgages” means Investment Mortgages issued
by any Person engaged primarily in the business of developing, owning, and
managing multifamily residential property.

“Multifamily Residential Property Partnership Interests” means partnership or
joint venture interests, or common or preferred stock, or membership, trust or
other equity interests issued by any Person engaged primarily in the business of
developing, owning, and managing multifamily residential property, but excluding
Securities.

“Negative Pledge” means, with respect to any Property, any covenant, condition,
or other restriction entered into by the owner of such Property or directly
binding on such Property which prohibits or limits the creation or assumption of
any Lien upon such Property to secure any or all of the Obligations; provided,
however, that such term shall not include (a) any covenant, condition or
restriction contained in any ground lease from a Governmental Authority, or
(b) any financial covenant (such as a limitation on secured indebtedness) given
for the benefit of any Person that may be violated by the granting of any Lien
on any Property to secure any or all of the Obligations.

 

22



--------------------------------------------------------------------------------

“Net Income” means, for any period, the net earnings (or loss) after Taxes of
the Borrower, on a consolidated basis, for such period calculated in conformity
with GAAP.

“Net Present Value” means, as to a specified or ascertainable dollar amount, the
present value, as of the date of calculation of any such amount, using a
discount rate equal to the Base Rate in effect as of the date of such
calculation.

“Non-Multifamily Residential Property” means Property which is not (i) used for
lease, operation or use as a multifamily residential property, (ii) Unimproved
Assets or Raw Land, (iii) Securities, (iv) Multifamily Residential Property
Mortgages, or (v) Multifamily Residential Property Partnership Interests.

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or
(ii) any Subsidiary or Investment Affiliate (provided that if a Subsidiary or
Investment Affiliate is a partnership, there is no recourse to the Borrower or
EQR as a general partner of such partnership); provided, however, that personal
recourse of the Borrower or EQR for any such Indebtedness for Customary
Non-Recourse Carve-Outs in non-recourse financing of real estate shall not, by
itself, prevent such Indebtedness from being characterized as Non-Recourse
Indebtedness.

“Non-Stabilized Property” means any Property owned or leased by the Borrower,
EQR, a Consolidated Subsidiary or an Investment Affiliate that is not a
Stabilized Property.

“Non-Stabilized Property Value” means, the sum of (i) the aggregate Acquisition
Property Value, (ii) the aggregate Construction Property Value, (iii) the
aggregate Redevelopment Property Value, (iv) the aggregate Condo Property Value,
and (v) with respect to Raw Land or any other Non-Stabilized Property (other
than the Non-Stabilized Properties described under clauses (i) through (iv)),
the aggregate undepreciated book value (cost basis plus improvements),
determined in accordance with GAAP of such Non-Stabilized Property (or
Borrower’s Share thereof with respect to any Non-Stabilized Property owned by a
Consolidated Subsidiary or an Investment Affiliate).

“Notes” means promissory notes of the Borrower or any Qualified Borrower,
substantially in the form of Exhibits A-1, A-2 and A-3 hereto, evidencing the
obligation of the Borrower or any Qualified Borrower to repay the Loans, and
“Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C
attached hereto and made a part hereof.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.6(a).

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower, from time to time owing to
Administrative Agent or any Bank under or in connection with this Agreement or
any other Loan Document.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

23



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 9.6(b).

“Participating Member State” has the meaning set forth in Schedule 1.1 attached
hereto.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Period Fraction” means, with respect to any period of time, a fraction, the
numerator of which is the actual number of days in such period, and the
denominator of which is three hundred and sixty (360).

“Permitted Holdings” means Development Activity, Raw Land, Securities,
Non-Multifamily Residential Property, Investment Mortgages, and Investment
Affiliates.

“Permitted Liens” means:

(a) Liens for Taxes, assessments or other governmental charges not yet due and
payable or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted in accordance with the terms
hereof;

(b) statutory liens of carriers, warehousemen, mechanics, materialmen and other
similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;

(c) deposits made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance and other social security legislation or to
secure liabilities to insurance carriers;

(d) utility deposits and other deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;

 

24



--------------------------------------------------------------------------------

(f) easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to the owner’s title
insurance policies, except in connection with any Indebtedness, for any of the
Real Property Assets, so long as the foregoing do not interfere in any material
respect with the use or ordinary conduct of the business of the owner and do not
diminish in any material respect the value of the Property to which it is
attached or for which it is listed;

(g) Liens and judgments (i) which have been or will be bonded (and the Lien
thereby removed other than on any cash or securities serving as security for
such bond) or released of record within thirty (30) days after the date such
Lien or judgment is entered or filed against EQR, the Borrower, or any
Subsidiary, or (ii) which are being contested in good faith by appropriate
proceedings for review and in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings;

(h) Liens on Property of the Borrower, EQR or the Subsidiaries of either or both
(other than Qualifying Unencumbered Property) securing Indebtedness which may be
incurred or remain outstanding without resulting in an Event of Default
hereunder; and

(i) Liens in favor of the Borrower, EQR or a Consolidated Subsidiary against any
asset of the Borrower, any Consolidated Subsidiary or any Investment Affiliate.

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“principal financial center” means, when used in reference to an Alternate
Currency, (a) in the case of British Pounds Sterling, London, England, (b) in
the case of Euros, Frankfurt am Main, Germany, (c) in the case of Yen, Tokyo,
Japan and (d) in the case of any other Alternate Currency, the principal
financial center of the country of such currency.

“Pro Rata Share” means, with respect to any Bank, as applicable and subject to
Section 9.23, (a) a fraction (expressed as a percentage), the numerator of which
shall be the amount of such Bank’s Dollar Commitment and the denominator of
which shall be the aggregate amount of all of the Banks’ Dollar Commitments,
(b) a fraction (expressed as a percentage), the numerator of which shall be the
amount of such Bank’s Alternate Currency Commitment and the

 

25



--------------------------------------------------------------------------------

denominator of which shall be the aggregate amount of all of the applicable
Banks’ Alternate Currency Commitments, or (c) a fraction (expressed as a
percentage), the numerator of which shall be such Bank’s Commitment and the
denominator of which shall be the aggregate amount of all of the Banks’
Commitments, in each case as adjusted from time to time in accordance with the
provisions of this Agreement.

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned or leased
by such Person.

“Public Debt” has the meaning set forth in Section 9.18(a).

“Qualified Borrower” means a foreign or domestic limited partnership, limited
liability company or other business entity duly organized under the laws of its
jurisdiction of formation of which the Borrower (or a Person that is owned and
controlled by the Borrower) is the sole general partner or managing member, the
Indebtedness of which, in all cases, can be guaranteed by the Borrower pursuant
to the provisions of the Borrower’s organizational documents pursuant to the
Qualified Borrower Guaranty, and with respect to which the Borrower has
delivered a Qualified Borrower Notice pursuant to Section 2.21(a).

“Qualified Borrower Guaranty” means a full and unconditional guaranty of payment
in the form of Exhibit I attached hereto, enforceable against the Borrower for
the payment of the Qualified Borrowers’ debts and obligations to the Banks.

“Qualified Borrower Notice” has the meaning set forth in Section 2.21(a).

“Qualified Institution” has the meaning set forth in Section 9.6(c).

“Qualified Joint Venture Partner” means (a) pension funds, insurance companies,
banks, investment banks or similar institutional entities, each with significant
experience in making investments in commercial real estate, and (b) commercial
real estate companies of similar quality and experience.

“Qualifying Unencumbered Property” means any Property (including Raw Land and
Property with Development Activity) from time to time which is owned directly or
indirectly in fee (or ground leasehold) by the Borrower, EQR, a Financing
Partnership or a Joint Venture Subsidiary, which (i) is Raw Land, Construction
Property, Redevelopment Property, Condo Property or an operating multifamily
residential property, (ii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by the Borrower or EQR subject)
to a Lien which secures Indebtedness of any Person other than Permitted Liens,
(iii) is not subject (nor are any equity interests in such Property that are
owned directly or indirectly by the Borrower or EQR subject) to any Negative
Pledge, and (iv) in the case of any Property that is owned by a Subsidiary of
the Borrower or EQR, is owned by a Subsidiary that does not have any outstanding
Unsecured Debt (other than those items of Indebtedness set forth in clauses
(d) or (e) of the definition of Indebtedness, or any Contingent Obligation
except for guarantees for borrowed money). In addition, in the case of any
Property that is owned by a Subsidiary of the Borrower and/or EQR, if such
Subsidiary shall commence any proceeding under any bankruptcy, insolvency or
similar law, or any such involuntary case shall be commenced against it and
shall remain undismissed and unstayed for a period of 90 days, then,
simultaneously with the occurrence of such conditions, such Property shall no
longer constitute a Qualifying Unencumbered Property. Notwithstanding the
foregoing, for the purposes of this definition, a Property shall be deemed to be
wholly-owned by the Borrower if such Property shall be owned by a Down REIT or a
wholly-owned Subsidiary of such Down REIT.

 

26



--------------------------------------------------------------------------------

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch Ratings Inc.

“Raw Land” means Real Property Assets upon which no material improvements have
been commenced.

“Real Property Assets” means, as of any time, the real property assets
(including interests in participating mortgages in which the Borrower’s interest
therein is characterized as equity according to GAAP) owned directly or
indirectly by the Borrower, EQR and the Consolidated Subsidiaries of either or
both at such time.

“Recourse Debt” means Indebtedness that is not Non-Recourse Indebtedness.

“Redevelopment Property” means a property (other than a Condo Property) owned by
the Borrower or its Consolidated Subsidiaries or Investment Affiliates where the
existing building or other improvements or a portion thereof are undergoing
renovation and redevelopment that will either (a) disrupt the occupancy of at
least thirty percent (30%) of the square footage of such property or
(b) temporarily reduce the EBITDA attributable to such property by more than
thirty percent (30%) as compared to the immediately preceding comparable prior
period.

“Redevelopment Property Value” means the greater of (a) the EBITDA generated by
a Redevelopment Property for the quarter immediately prior to the commencement
of the redevelopment divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Redevelopment Property owned by a Consolidated Subsidiary or
an Investment Affiliate), and (b) the undepreciated book value (cost basis plus
improvements) of such Redevelopment Property (or Borrower’s Share thereof with
respect to any Redevelopment Property owned by a Consolidated Subsidiary or an
Investment Affiliate). A Redevelopment Property shall be valued as a Stabilized
Property following the sixth (or, in the case of Acquisition Properties acquired
as part of the Archstone Acquisition, the eighth) full fiscal quarter after the
fiscal quarter in which substantial completion of the redevelopment occurred.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

“Required Banks” means at any time Banks having at least 51% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding at least 51% of the aggregate unpaid principal amount of the Loans
(provided, that in the case of Swingline Loans, the amount of each Bank’s funded
participation interest in such Swingline Loans shall be considered for purposes
hereof as if it were a direct loan and not a participation interest, and the
aggregate amount of Swingline Loans owing to the Swingline Lender shall be
considered for purposes hereof as reduced by the amount of such funded
participation interests).

 

27



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of Standard & Poor’s
Financial Services LLC business, or any successor thereto.

“Secured Debt” means Indebtedness of EQR and the Borrower (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of any Indebtedness of any Consolidated Subsidiary or
Investment Affiliate, (i) the payment of which is secured by a Lien on any
Property owned or leased by EQR, the Borrower or any Consolidated Subsidiary or
Investment Affiliate of either or both, or (ii) which is unsecured Indebtedness
of any Consolidated Subsidiary or Investment Affiliate of the Borrower or EQR,
which Consolidated Subsidiary or Investment Affiliate is not a guarantor of the
Obligations and which Indebtedness is not recourse to the Borrower or EQR (other
than for Customary Non-Recourse Carve-Outs), or (iii) which is Unsecured Tax
Exempt Indebtedness.

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, all of which shall be passive
investments.

“Senior Managing Agents” means Compass Bank and The Bank of New York Mellon, in
their capacities as Senior Managing Agents hereunder.

“Sharing Event” means (i) the occurrence of an Event of Default with respect to
the Borrower or EQR under clauses (f) or (g) of Section 6.1, or (ii) the
acceleration of the Loans pursuant to Article VI.

“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Indebtedness of such Person.

“Special Deposits” has the meaning set forth in Schedule 1.1 attached hereto.

“Special Notice Currency” means at any time an Alternate Currency, other than
(i) the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe and
(ii) Yen.

“Spot Rate” means the rate determined by the Administrative Agent or the
Fronting Bank, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (Chicago, Illinois time) on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Fronting Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the Fronting Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the Fronting Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Alternate
Currency Letter of Credit.

 

28



--------------------------------------------------------------------------------

“Stabilized Property” means all Properties except (i) any Acquisition Property,
Construction Property or Redevelopment Property until such Property has become a
Stabilized Property in accordance with the definitions of Acquisition Property
Value, Construction Property Value and Redevelopment Property Value, (ii) any
Property described in clause (v) of the definition of Non-Stabilized Property
Value until such Property has become a Stabilized Property in accordance with
such definition, and (iii) any Condo Property.

“Stabilized Property Value” means the EBITDA generated by a Stabilized Property
divided by the FMV Cap Rate (or Borrower’s Share thereof with respect to any
Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate). Any Stabilized Property which generates negative EBITDA will have a
Stabilized Property Value of zero.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower and/or EQR.

“Swingline Borrowing” has the meaning set forth in Section 1.3.

“Swingline Commitment” has the meaning set forth in Section 2.18(a).

“Swingline Lender” means Bank of America, N.A., in its capacity as Swingline
Lender hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement.

“Swingline Loan” means a loan made or to be made by the Swingline Lender
pursuant to Section 2.18.

“Taxes” means all federal, state, local and foreign income and gross receipts
taxes.

“Term” has the meaning set forth in Section 2.9.

“Term Loan Agreement” means the Term Loan Agreement, dated as of January 11,
2013, among the Borrower, the banks party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Syndication Agents, and the other Agents named therein , as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or

 

29



--------------------------------------------------------------------------------

the treatment of a Plan amendment as a distress termination under Section 4041
of ERISA, (iv) the institution by the PBGC of proceedings to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or cause a trustee to be appointed to administer, any Plan or (v) any other
event or condition that might reasonably constitute grounds for the termination
of, or the appointment of a trustee to administer, any Plan or the imposition of
any liability or encumbrance or Lien on the Real Property Assets or any member
of the ERISA Group under ERISA.

“Unencumbered Asset Value” means the sum of (i) Stabilized Property Value of all
Qualifying Unencumbered Properties which are Stabilized Properties, plus
(ii) Non-Stabilized Property Value of all Qualifying Unencumbered Properties
which are Non-Stabilized Properties, plus (iii) the value of any Cash or Cash
Equivalent (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower) owned by the Borrower, EQR or any
wholly-owned Subsidiary of either, plus (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower, EQR or their wholly-owned
Subsidiaries not subject to any Lien, plus (v) Borrower’s Share of the value of
any Cash or Cash Equivalents (including Cash or Cash Equivalents held in
restricted Section 1031 accounts under the control of a non-wholly owned
Consolidated Subsidiary or by an Investment Affiliate) owned by any such
Consolidated Subsidiary or Investment Affiliate, plus (vi) Borrower’s Share of
the undepreciated book value, determined in accordance with GAAP, of readily
marketable Securities and Investment Mortgages owned by any non-wholly owned
Consolidated Subsidiary or Investment Affiliate, provided, however, that the
aggregate value of those items set forth in clauses (iv) and (vi) shall not
exceed thirty percent (30%) of Unencumbered Asset Value.

“Unimproved Assets” means Real Property Assets, other than Raw Land, upon which
no material improvements have been completed which completion is evidenced by a
certificate of occupancy or its equivalent and is less than 90% leased in the
aggregate (based upon number of units).

“United States” means the United States of America, including the fifty states
and the District of Columbia.

“Unrestricted Cash or Cash Equivalents” means Cash and Cash Equivalents owned by
the Borrower, and Borrower’s Share of any Cash and Cash Equivalent owned by any
Consolidated Subsidiary or Investment Affiliate, that are not subject to any
pledge, lien or control agreement, less (i) $35,000,000, (ii) amounts normally
and customarily set aside by the Borrower for operating, capital and interest
reserves, and (iii) amounts placed with third parties as deposits or security
for contractual obligations (notwithstanding the foregoing, however, cash up to
$750,000,000 held in escrow in connection with the completion of Code
Section 1031 “like-kind” exchanges shall be deemed to be Unrestricted Cash and
Cash Equivalents for purposes hereof).

“Unsecured Debt” means Indebtedness of EQR, on a consolidated basis, which is
not Secured Debt.

 

30



--------------------------------------------------------------------------------

“Unused Commitments” means an amount equal to all unadvanced funds (other than
unadvanced funds in connection with any construction loan) which any third party
is obligated to advance to the Borrower or another Person or otherwise pursuant
to any loan document, written instrument or otherwise.

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Administrative Agent; provided that for purposes of references to the financial
results and information of “EQR, on a consolidated basis,” EQR shall be deemed
to own one hundred percent (100%) of the partnership interests in the Borrower;
and provided further that, if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article V to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Banks wish to amend
Article V for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner reasonably satisfactory to the Borrower
and the Required Banks.

Section 1.3 Types of Borrowings. The term “Borrowing” denotes the aggregation of
Loans of one or more Banks to be made to the Borrower pursuant to Article II on
the same date, all of which Loans are of the same type (subject to Article VIII)
and, except in the case of Base Rate Loans and Swingline Loans, have the same
initial Interest Period. Borrowings are classified for purposes of this
Agreement either by reference to the pricing of Loans comprising such Borrowing
(e.g., a “Fixed Rate Borrowing” is a Euro-Dollar Borrowing or a Money Market
Borrowing (excluding any such Borrowing consisting of Money Market LIBOR Loans
bearing interest at the Base Rate pursuant to Article VIII), and a “Euro-Dollar
Borrowing” is a Borrowing comprised of Euro-Dollar Loans and an “Alternate
Currency Borrowing” is a Borrowing comprised of Euro-Dollar Loans denominated in
an Alternate Currency) or by reference to the provisions of Article II under
which participation therein is determined (i.e., a “Committed Borrowing” is a
Borrowing under Section 2.1 in which all Banks participate in proportion to
their Commitments, while a “Money Market Borrowing” is a Borrowing under
Section 2.3 in which a Bank’s share is determined on the basis of its bid in
accordance therewith, and a “Swingline Borrowing” is a Borrowing under
Section 2.18 in which only the Swingline Lender participates (subject to the
provisions of said Section 2.18)).

 

31



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.1 Commitments to Lend.

(a) Each Bank severally agrees, on the terms and conditions set forth in this
Agreement, (a) to make Committed Loans to the Borrower or to any Qualified
Borrower and participate in Letters of Credit issued by the Fronting Bank on
behalf of the Borrower or the Qualified Borrowers pursuant to this Article from
time to time during the term hereof in amounts such that the aggregate principal
amount of Committed Loans made by such Bank plus such Bank’s Pro Rata Share of
Swingline Loans by such Bank at any one time outstanding together with such
Bank’s Pro Rata Share of the Letter of Credit Usage shall not exceed the Dollar
Equivalent Amount of its Commitment, and (b) in furtherance and clarification of
the foregoing, as to Banks with an Alternate Currency Commitment only, to
participate in Alternate Currency Letters of Credit issued by the Fronting Bank
on behalf of the Borrower or the Qualified Borrowers pursuant to this Article
and to make Euro-Dollar Loans to the Borrower and to the Qualified Borrowers
denominated in any Alternate Currency (provided (i) such Alternate Currency is
readily available to such Banks and is freely transferable and convertible to
Dollars, and (ii) the Reuters Monitor Money Rates Service (or any successor
thereto) reports a London Interbank Offered Rate for such Alternate Currency
relating to the applicable Interest Period, in an aggregate principal Dollar
Equivalent Amount not to exceed such Bank’s Alternate Currency Commitment). Each
Borrowing outstanding under this Section 2.1 shall be in an aggregate principal
amount the Dollar Equivalent Amount of which is $3,000,000, or an integral
multiple of $100,000 in excess thereof (except that any such Borrowing may be in
the aggregate amount available in accordance with Section 3.2(c), or in any
amount required to reimburse the Fronting Bank for any drawing under any Letter
of Credit or to repay the Swingline Lender the amount of any Swingline Loan)
and, other than with respect to Money Market Loans and Swingline Loans, shall be
made from the several Banks ratably in proportion to their respective
Commitments. In no event shall (i) the aggregate Dollar Equivalent Amount of
Loans outstanding at any time, plus outstanding Dollar Equivalent Amount of the
Letter of Credit Usage, exceed $2,500,000,000 (or, if the Borrower exercises its
option to increase the aggregate amount of the Dollar Commitments pursuant to
Section 2.1(b), the aggregate amount of the Commitments as so increased), or
(ii) the aggregate Dollar Equivalent Amount of Loans denominated in an Alternate
Currency plus the outstanding aggregate Dollar Equivalent Amount of the Letter
of Credit Usage for Alternate Currency Letters of Credit exceed the Alternate
Currency Sublimit, with, in the case of both clauses (i) and (ii), Loans
denominated in Alternate Currencies and Letter of Credit Usage for Alternate
Currency Letters of Credit being marked to market monthly on the last Business
Day of each month and immediately prior to each Borrowing and each Letter of
Credit issuance. Notwithstanding any other provision of this Agreement to the
contrary, each Borrowing denominated in Dollars shall be deemed to use the
Dollar Commitments to the extent the Dollar Sublimit would not be exceeded
thereby, and to use the Alternate Currency Commitments if such Alternate
Currency Commitments are available in the event that the Dollar Commitments
would be so exceeded. Subject to the limitations set forth herein, any amounts
repaid may be reborrowed.

(b) Optional Increase in Commitments. At any time prior to the Maturity Date,
provided no Event of Default shall have occurred and then be continuing, the
Borrower may, if it so elects, increase the aggregate amount of the Dollar
Commitments and/or Alternate Currency Commitments (subject to proviso (ii) in
the next sentence), on either a term or a revolving basis, either by designating
an Approved Bank not theretofore a Bank to become a Bank (such designation to be
effective only with the prior written consent of the Administrative Agent, which
consent will not be unreasonably withheld) and/or by agreeing with an existing
Bank or Banks that such Bank’s Commitment (or such Banks’ Commitments) shall be
increased. Upon execution and delivery by the Borrower and any such Bank or
other financial institution of an instrument in form reasonably satisfactory to
the Administrative Agent, such existing Bank shall have a Commitment as therein
set forth or such Approved Bank shall become a Bank with a Commitment as therein
set forth and all the rights and obligations of a Bank with such a Commitment
hereunder; provided that:

 

32



--------------------------------------------------------------------------------

(i) the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks; and

(ii) the amount of such increase does not cause the aggregate Commitments to
exceed $3,000,000,000, nor the Alternate Currency Commitments to exceed
$500,000,000.

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.1(b), within five Business Days (in the case of any Base Rate Loans
then outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Euro-Dollar Loans then outstanding), as applicable,
each Bank’s Pro Rata Share shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Committed Loans shall
be reallocated among the Banks such that the outstanding principal amount of
Committed Loans owed to each Bank shall be equal to such Bank’s Pro Rata Share
(as recalculated). All payments, repayments and other disbursements of funds by
the Administrative Agent to Banks shall thereupon and, at all times thereafter,
be made in accordance with each Bank’s recalculated Pro Rata Share.

Section 2.2 Notice of Borrowing.

(a) The Borrower shall give Administrative Agent notice not later than
10:00 a.m. (Chicago, Illinois time) (x) one Business Day before each Base Rate
Borrowing, (y) three Euro-Dollar Business Days before each Euro-Dollar
Borrowing, or (z) four (4) Business Days (or five (5) Business Days in the case
of a Special Notice Currency) before each Euro-Dollar Borrowing denominated in
an Alternate Currency, specifying:

(i) the date of such Borrowing, which shall be a Business Day in the case of a
Base Rate Borrowing or a Euro-Dollar Business Day in the case of a Euro-Dollar
Borrowing,

(ii) the aggregate amount of such Borrowing,

(iii) whether the Loans comprising such Borrowing are to be Base Rate Loans or
Euro-Dollar Loans, and if Euro-Dollar Loans are requested other than in Dollars,
the type and amount of the Alternate Currency being requested,

(iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period, and

(v) if such Borrowing is to be made by a Qualified Borrower, the identity of
such Qualified Borrower.

 

33



--------------------------------------------------------------------------------

(b) The Borrower shall give the Administrative Agent, and the designated
Fronting Bank, written notice, accompanied by a Letter of Credit Application, in
the event that it desires to have standby letters of credit (each, a “Letter of
Credit”) issued, or to have Letters of Credit issued on behalf of a Consolidated
Subsidiary, Qualified Borrower or Investment Affiliate, hereunder no later than
10:00 a.m. (Chicago, Illinois time), at least four (4) Business Days (or five
(5) Business Days in the case of a request is for a Letter of Credit in a
Special Notice Currency) prior to the date of such issuance. Each such notice
shall specify (i) if Alternate Currency is requested, the type of the Alternate
Currency being requested, (ii) the designated Fronting Bank, (iii) the aggregate
amount of the requested Letters of Credit, (iv) the individual amount of each
requested Letter of Credit and the number of Letters of Credit to be issued,
(v) the date of such issuance (which shall be a Business Day), (vi) the name and
address of the beneficiary, (vii) the expiration date of the Letter of Credit
(which in no event shall be later than twelve (12) months after the Maturity
Date), (viii) the purpose and circumstances for which such Letter of Credit is
being issued and (ix) the terms upon which each such Letter of Credit may be
drawn upon. If the Borrower shall desire to have any Letter of Credit issued on
behalf of an Investment Affiliate, then, upon the reasonable request of any Bank
or the Administrative Agent, the Borrower shall deliver to the Administrative
Agent any information with respect to such Investment Affiliate reasonably
required to comply with the provisions of Section 9.19. Each such notice may be
revoked telephonically by the Borrower to the applicable Fronting Bank and the
Administrative Agent any time prior to the date of issuance of the Letter of
Credit by the applicable Fronting Bank, provided such revocation is confirmed in
writing by the Borrower to the Fronting Bank and the Administrative Agent within
one (1) Business Day by facsimile. Notwithstanding anything contained herein to
the contrary, the Borrower shall complete and deliver to the Fronting Bank any
required documentation in connection with any requested Letter of Credit no
later than two (2) Business Days prior to the issuance thereof. No later than
10:00 a.m. (Chicago, Illinois time), on the date that is four (4) Business Days
prior to the date of issuance, the Borrower shall specify a precise description
of the documents and the verbatim text of any certificate to be presented by the
beneficiary of such Letter of Credit, which if presented by such beneficiary on
or prior to the expiration date of the Letter of Credit would require the
Fronting Bank to make a payment under the Letter of Credit; provided, that
Fronting Bank may, in its reasonable judgment, require changes in any such
documents and certificates only in conformity with changes in customary and
commercially reasonable practice or law and, provided further, that no Letter of
Credit shall require payment against a conforming draft to be made thereunder
prior to the third Business Day following the date that such draft is presented
if such presentation is made later than 10:00 a.m. (Chicago, Illinois time)
(except that if the beneficiary of any Letter of Credit requests at the time of
the issuance of its Letter of Credit that payment be made on the same Business
Day against a conforming draft, such beneficiary shall be entitled to such a
same day draw, provided such draft is presented to the applicable Fronting Bank
no later than 10:00 a.m. (Chicago, Illinois time) and provided further the
Borrower shall have requested to the Fronting Bank and the Administrative Agent
that such beneficiary shall be entitled to a same day draw). In determining
whether to pay on any Letter of Credit, the Fronting Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under the Letter of Credit have been delivered and that they comply on their
face with the requirements of that Letter of Credit. The Administrative Agent
shall provide each of the Banks, quarterly, a summary of all outstanding Letters
of Credit.

 

34



--------------------------------------------------------------------------------

Section 2.3 Money Market Borrowings.

(a) The Money Market Option. From time to time during the Term, and provided
that at such time the Borrower maintains an Investment Grade Rating from either
S&P or Moody’s, the Borrower may, as set forth in this Section 2.3, request the
Banks during the Term to make offers to make Money Market Loans in Dollars only
to the Borrower, not to exceed, at such time, the lesser of (i) fifty percent
(50%) of the aggregate Commitments, and (ii) the aggregate Commitments less all
Loans and Letter of Credit Usage then outstanding. Subject to the provisions of
this Agreement, the Borrower may repay any outstanding Money Market Loan on any
day which is a Euro-Dollar Business Day and any amounts so repaid may be
reborrowed, up to the amount available under this Section 2.3 at the time of
such Borrowing, until the Business Day next preceding the Maturity Date. The
Banks may, but shall have no obligation to, make such offers and the Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section 2.3.

(b) Money Market Quote Request. When the Borrower wishes to request offers to
make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by facsimile transmission a request substantially in the
form of Exhibit B hereto (a “Money Market Quote Request”) so as to be received
not later than 10:30 a.m. (Chicago, Illinois time) on (x) the fifth Euro-Dollar
Business Day prior to the date of Borrowing proposed therein, in the case of a
LIBOR Auction or (y) the Business Day next preceding the date of Borrowing
proposed therein, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective) specifying:

1. the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Business Day in the case of an Absolute Rate
Auction,

2. the aggregate amount of such Borrowing, which shall be $3,000,000 or a larger
multiple of $100,000,

3. the duration of the Interest Period applicable thereto (which shall not be
less than 7 days or more than 180 days), subject to the provisions of the
definition of Interest Period, and

4. whether the Money Market Quotes requested are to set forth a Money Market
Margin or a Money Market Absolute Rate.

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Dollar Business Days (or such other
number of days as the Borrower and the Administrative Agent may agree) of any
other Money Market Quote Request. Together with the delivery of each Money
Market Quote Request, the Borrower shall pay to the Administrative Agent, a fee
equal to $2,500.

 

35



--------------------------------------------------------------------------------

(c) Invitation for Money Market Quotes. Promptly upon receipt of a Money Market
Quote Request, the Administrative Agent shall send to the Banks by facsimile or
electronic transmission a copy thereof, which shall constitute an invitation by
the Borrower to each Bank to submit Money Market Quotes offering to make the
Money Market Loans to which such Money Market Quote Request relates in
accordance with this Section (an “Invitation for Money Market Quotes”).

(d) Submission and Contents of Money Market Quotes.

1. Each Bank may submit a Money Market Quote containing an offer or offers to
make Money Market Loans in response to any Invitation for Money Market Quotes.
Each Money Market Quote must comply with the requirements of this subsection
(d) and must be submitted to the Administrative Agent by facsimile transmission
at its offices specified in or pursuant to Section 9.1 not later than
(x) 2:00 p.m. (Chicago, Illinois time) on the fourth Euro-Dollar Business Day
prior to the proposed date of Borrowing, in the case of a LIBOR Auction or
(y) 9:30 a.m. (Chicago, Illinois time) on the proposed date of Borrowing, in the
case of an Absolute Rate Auction (or, in either case, such other time or date as
the Borrower and the Administrative Agent shall have mutually agreed and shall
have notified to the Banks not later than the date of the Money Market Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective); provided that Money Market Quotes submitted by the
Bank serving as the Administrative Agent (or any affiliate of the Bank serving
as the Administrative Agent) in the capacity of a Bank may be submitted, and may
only be submitted, if the Bank serving as the Administrative Agent or such
affiliate notifies the Borrower of the terms of the offer or offers contained
therein not later than (x) one hour prior to the deadline for the other Banks,
in the case of a LIBOR Auction or (y) 15 minutes prior to the deadline for the
other Banks, in the case of an Absolute Rate Auction. Subject to Articles III
and VI, any Money Market Quote so made shall be irrevocable except with the
written consent of the Administrative Agent given on the instructions of the
Borrower. Such Money Market Loans may be funded by such Bank’s Designated Lender
(if any) as provided in Section 9.6(d), however, such Bank shall not be required
to specify in its Money Market Quote whether such Money Market Loans will be
funded by such Designated Lender.

2. Each Money Market Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:

(i) the proposed date of Borrowing,

(ii) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $3,000,000 or a larger multiple of
$100,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Bank may be accepted,

 

36



--------------------------------------------------------------------------------

(iii) in the case of a LIBOR Auction, the margin above or below the applicable
Euro-Dollar Rate (the “Money Market Margin”) offered for each such Money Market
Loan, expressed as a percentage (specified to the nearest 1/10,000th of 1%) to
be added to or subtracted from such base rate,

(iv) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and

(v) the identity of the quoting Bank.

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

3. Any Money Market Quote shall be disregarded if it:

(i) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(2) above;

(ii) contains qualifying, conditional or similar language (except for an
aggregate limitation as provided in subsection (d)(2)(b) above);

(iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes(except for an aggregate limitation
as provided in subsection (d)(2) above); or

(iv) arrives after the time set forth in subsection (d)(1).

(e) Notice to Borrower. The Administrative Agent shall promptly (and in any
event within one (1) Business Day after receipt thereof except with respect to
Money Market Absolute Rate Borrowings which shall be on the same day as receipt
thereof) notify the Borrower in writing of the terms (x) of any Money Market
Quote submitted by a Bank that is in accordance with subsection (d) and (y) of
any Money Market Quote that amends, modifies or is otherwise inconsistent with a
previous Money Market Quote submitted by such Bank with respect to the same
Money Market Quote Request. Any such subsequent Money Market Quote shall be
disregarded by the Administrative Agent unless such subsequent Money Market
Quote is submitted solely to correct a manifest error in such former Money
Market Quote or modifies the terms of such previous Money Market Quote to
provide terms more favorable to the Borrower. The Administrative Agent’s notice
to the Borrower shall specify (A) the aggregate principal amount of Money Market
Loans for which offers have been received for each Interest Period specified in
the related Money Market Quote Request, (B) the respective principal amounts and
Money Market Margins or Money Market Absolute Rates, as the case may be, so
offered and (C) if applicable, limitations on the aggregate principal amount of
Money Market Loans for which offers in any single Money Market Quote may be
accepted.

(f) Acceptance and Notice by Borrower. Not later than 10:30 a.m. (Chicago,
Illinois time) on (x) the third Euro-Dollar Business Day prior to the proposed
date of Borrowing, in the case of a LIBOR Auction or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later

 

37



--------------------------------------------------------------------------------

than the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective), the Borrower
shall notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e). In the case of acceptance,
such notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept any Money Market Quote in whole or in part; provided that:

1. the aggregate principal amount of each Money Market Borrowing may not exceed
the applicable amount set forth in the related Money Market Quote Request;

2. the principal amount of each Money Market Borrowing must be $3,000,000 or a
larger multiple of $100,000;

3. acceptance of offers may only be made on the basis of ascending Money Market
Margins or Money Market Absolute Rates, as the case may be; and

4. the Borrower may not accept any offer that is described in subsection (d)(3)
or that otherwise fails to comply with the requirements of this Agreement.

(g) Allocation by Administrative Agent. If offers are made by two or more Banks
with the same Money Market Margins or Money Market Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which such offers are permitted to be accepted for the related Interest Period,
the principal amount of Money Market Loans in respect of which such offers are
accepted shall be allocated by the Administrative Agent among such Banks as
nearly as possible (in multiples of $100,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amounts of such
offers. The Administrative Agent shall promptly (and in any event within one
(1) Business Day after such offers are accepted except with respect to Money
Market Absolute Rate Borrowings which shall be on the same day as such offers
are accepted) notify the Borrower and each such Bank in writing of any such
allocation of Money Market Loans. Determinations by the Administrative Agent of
the allocation of Money Market Loans shall be conclusive in the absence of
manifest error.

(h) Notification by Administrative Agent. Upon receipt of the Borrower’s Notice
of Money Market Borrowing in accordance with Section 2.3(f), the Administrative
Agent shall, on the date such Notice of Money Market Borrowing is received by
the Administrative Agent, promptly notify each Bank (and such Notice of Money
Market Borrowing shall not thereafter be revocable by the Borrower) (i) of the
principal amount of the Money Market Borrowing accepted by the Borrower, and
(ii) of such Bank’s share (if any) of such Money Market Borrowing. A Bank who is
notified that it has been selected to make a Money Market Loan may designate its
Designated Lender (if any) to fund such Money Market Loan on its behalf, as
described in Section 9.6(d). Any Designated Lender which funds a Money Market
Loan shall on and after the time of such funding become the obligee under such
Money Market Loan and be entitled to receive payment thereof when due. No Bank
shall be relieved of its obligation to fund a Money Market Loan, and no
Designated Lender shall assume such obligation, prior to the time the applicable
Money Market Loan is funded.

 

38



--------------------------------------------------------------------------------

(i) Funding of Committed Loans Not Affected. Notwithstanding anything to the
contrary contained herein, each Bank shall be required to fund its Pro Rata
Share of Committed Loans in accordance with Section 2.1 despite the fact that
any Bank’s Commitment may have been or may be exceeded as a result of such
Bank’s making of Money Market Loans.

Section 2.4 Notice to Banks; Funding of Loans.

(a) Upon receipt of a Notice of Borrowing from the Borrower in accordance with
Section 2.2, the Administrative Agent shall, on the date such Notice of
Borrowing is received by the Administrative Agent, promptly notify each Bank of
the contents thereof and of such Bank’s share of such Borrowing, of the interest
rate determined pursuant thereto and the Interest Period(s) (if different from
those requested by the Borrower) and such Notice of Borrowing shall not
thereafter be revocable by the Borrower, unless the Borrower shall pay any
applicable expenses pursuant to Section 2.13.

(b) Not later than 1:00 p.m. (Chicago, Illinois time or, in the case of any
Alternate Currency Borrowing, local time to the principal financial center of
the Alternate Currency in question) on the date of each Borrowing as indicated
in the Notice of Borrowing, each Bank shall (except as provided in subsection
(c) of this Section) make available its share of such Borrowing in Federal funds
or the applicable Alternate Currency immediately available in Chicago, Illinois
(or, in the case of any Alternate Currency Borrowing, the principal financial
center of the Alternate Currency in question), to the Administrative Agent at
its address referred to in Section 9.1. If the Borrower has requested the
issuance of a Letter of Credit, no later than 12:00 Noon (Chicago, Illinois
time) on the date of such issuance as indicated in the notice delivered pursuant
to Section 2.2(b), the Fronting Bank shall issue such Letter of Credit in the
amount so requested and deliver the same to the Borrower or to the applicable
Qualified Borrower or, at the instruction of the Borrower or the applicable
Qualified Borrower, to the beneficiary thereof, with a copy thereof to the
Administrative Agent. Immediately upon the issuance of each Letter of Credit by
the Fronting Bank, such Fronting Bank shall be deemed to have sold and
transferred to each other Bank with a Dollar Commitment or Alternate Currency
Commitment, as applicable, and each such other Bank shall be deemed, and hereby
agrees, to have irrevocably and unconditionally purchased and received from the
Fronting Bank, without recourse or warranty, an undivided interest and a
participation in such Letter of Credit, any drawing thereunder, and the
obligations of the Borrower hereunder with respect thereto, and any security
therefor or guaranty pertaining thereto, in an amount equal to such Bank’s
ratable share thereof (based upon the ratio its Dollar Commitment or Alternate
Currency Commitment, as applicable, bears to the aggregate of all Dollar
Commitments or Alternate Currency Commitments, as applicable). Upon any change
in any of the Commitments in accordance herewith, there shall be an automatic
adjustment to such participations to reflect such changed shares. The Fronting
Bank shall have the primary obligation to fund any and all draws made with
respect to such Letter of Credit notwithstanding any failure of a participating
Bank to fund its ratable share of any such draw. The Administrative Agent will
instruct the Fronting Bank to make such Letter of Credit available to the
Borrower or to the applicable Qualified Borrower and the Fronting Bank shall
make such Letter of Credit available to the Borrower or to the applicable
Qualified Borrower or, at the instruction of the Borrower or the applicable
Qualified Borrower, to the beneficiary thereof, at the Borrower’s aforesaid
address or at such address in the United States as the Borrower or the
applicable Qualified Borrower shall request on the date of the issuance thereof
or, in the case of an Alternate Currency Letter of Credit, at such address as
the Borrower or the applicable Qualified Borrower shall request on the date of
the issuance thereof.

 

39



--------------------------------------------------------------------------------

(c) Not later than 3:00 p.m. (Chicago, Illinois time) on the date of each
Swingline Borrowing as indicated in the applicable Notice of Borrowing, the
Swingline Lender shall make available such Swingline Borrowing in Federal funds
immediately available in Chicago, Illinois, to the Administrative Agent at its
address referred to herein.

(d) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available to the
Administrative Agent on the date of such Borrowing in accordance with subsection
(b) of this Section 2.4 and the Administrative Agent may, in reliance upon such
assumption, but shall not be obligated to, make available to the Borrower on
such date a corresponding amount on behalf of such Bank. If and to the extent
that such Bank shall not have so made such share available to the Administrative
Agent, such Bank and the Borrower severally agree to repay (or to cause the
applicable Qualified Borrower to repay) to the Administrative Agent forthwith on
demand, and in the case of the Borrower one (1) Business Day after demand, such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower or such Qualified Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, a rate per annum equal to the interest rate applicable thereto
pursuant to Section 2.7 and (ii) in the case of such Bank, the Federal Funds
Rate. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing as of the date of such Borrowing for purposes of this Agreement.
Nothing contained in this Section 2.4(d) shall be deemed to reduce the
Commitment of any Bank or in any way affect the rights of the Borrower with
respect to any defaulting Bank or Administrative Agent. The failure of any Bank
to make available to the Administrative Agent such Bank’s share of any Borrowing
in accordance with Section 2.4(b) shall not relieve any other Bank of its
obligations to fund its Commitment, in accordance with the provisions hereof.

(e) Subject to the provisions hereof, the Administrative Agent shall make
available each Borrowing to the Borrower in Federal funds or to the Borrower or
the applicable Qualified Borrower in the applicable Alternate Currency
immediately available in accordance with, and on the date set forth in, the
applicable Notice of Borrowing.

Section 2.5 Notes.

(a) If requested by any Bank, the Loans of such Bank shall be evidenced by a
single Note made by the Borrower and each Qualified Borrower payable to the
order of such Bank for the account of its Applicable Lending Office.

(b) Each Bank may, by notice to the Borrower and the Administrative Agent,
request that its Loans of a particular type (including Swingline Loans and Money
Market Loans) be evidenced by a separate Note in an amount equal to the
aggregate unpaid principal amount of such Loans. Any additional costs incurred
by the Administrative Agent, the Borrower or the Banks in connection with
preparing such a Note shall be at the sole cost and expense of the Bank

 

40



--------------------------------------------------------------------------------

requesting such Note. In the event any Loans evidenced by such a Note are paid
in full prior to the Maturity Date, any such Bank shall return such Note to the
Borrower. Each such Note shall be in substantially the form of Exhibit A-2
hereto with appropriate modifications to reflect the fact that it evidences
solely Loans of the relevant type. Upon the execution and delivery of any such
Note, any existing Note payable to such Bank shall be replaced or modified
accordingly. Each reference in this Agreement to the “Note” of such Bank shall
be deemed to refer to and include any or all of such Notes, as the context may
require.

(c) Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record on its Note or in the accounts and records of each Bank, the date,
amount, type and maturity of each Loan made by it and the date and amount of
each payment of principal made by the Borrower or the applicable Qualified
Borrower with respect thereto, and may, if such Bank so elects in connection
with any transfer or enforcement of its Note, endorse on the appropriate
schedule appropriate notations to evidence the foregoing information with
respect to each such Loan then outstanding; provided that the failure of any
Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower or applicable Qualified Borrower hereunder or under
the Notes. Each Bank is hereby irrevocably authorized by the Borrower and each
Qualified Borrower so to endorse its Note and to attach to and make a part of
its Note a continuation of any such schedule as and when required.

(d) The Committed Loans shall mature, and the principal amount thereof shall be
due and payable, on the Maturity Date. The Swingline Loans shall mature, and the
principal amount thereof shall be due and payable, in accordance with
Section 2.18(b)(iii).

(e) Each Money Market Loan included in any Money Market Borrowing shall mature,
and the principal amount thereof shall be due and payable, together with accrued
interest thereon, on the earlier to occur of (i) last day of the Interest Period
applicable to such Borrowing or (ii) the Maturity Date.

(f) There shall be no more than fifteen (15) (twenty (20) in the event the
Borrower exercises its option to increase the Commitments under Section 2.1(b))
Euro-Dollar Groups of Loans and Money Market Loans outstanding at any one time,
of which, no more than five (5) Euro-Dollar Groups of Loans may be Alternate
Currency Loans with Interest Periods of less than one (1) month.

Section 2.6 Method of Electing Interest Rates.

(a) The Loans included in each Committed Borrowing shall bear interest initially
at the type of rate specified by the Borrower or the applicable Qualified
Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower or the
applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) may from time to time elect to change or continue the type
of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII), as follows:

 

41



--------------------------------------------------------------------------------

(i) if such Loans are Base Rate Loans, the Borrower or the applicable Qualified
Borrower may elect to convert all or any portion of such Loans to Euro-Dollar
Loans as of any Euro-Dollar Business Day;

(ii) if such Loans are Euro-Dollar Loans, (a) denominated in Dollars, the
Borrower or the applicable Qualified Borrower (or the Borrower on behalf of the
applicable Qualified Borrower) may elect to convert all or any portion of such
Loans to Base Rate Loans and/or elect to continue all or any portion of such
Loans as Euro-Dollar Loans for an additional Interest Period or additional
Interest Periods, or (b) denominated in an Alternate Currency, the Borrower or
the applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) may elect to continue all or any portion of such Loans as
Euro-Dollar Loans for an additional Interest Period or additional Interest
Periods, in each case effective on the last day of the then current Interest
Period applicable to such Loans, or on such other date designated by the
Borrower or the applicable Qualified Borrower (or the Borrower on behalf of the
applicable Qualified Borrower) in the Notice of Interest Rate Election, provided
the Borrower or the applicable Qualified Borrower (or the Borrower on behalf of
the applicable Qualified Borrower) shall pay any losses pursuant to
Section 2.13.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective. A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group of Loans, (ii) the portion to which such Notice of
Interest Rate Election applies, and the remaining portion to which it does not
apply, are each an amount, the Dollar Equivalent Amount of which is $500,000 or
any larger multiple of $100,000, (iii) there shall be no more than fifteen
(15) (twenty (20) in the event the Borrower exercises its option to increase the
Commitments under Section 2.1(b)) Euro-Dollar Groups of Loans and Money Market
Loans outstanding at any one time, of which, no more than five (5) Euro-Dollar
Groups of Loans may be Alternate Currency Loans with Interest Periods of less
than 30 days, (iv) no Committed Loan may be continued as, or converted into, a
Euro-Dollar Loan when any Event of Default has occurred and is continuing, and
(v) no Interest Period shall extend beyond the Maturity Date.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii) if the Loans comprising such Group of Loans are to be converted, the new
type of Loans and, if such new Loans are Euro-Dollar Loans, the duration of the
initial Interest Period applicable thereto; and

 

42



--------------------------------------------------------------------------------

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower or the
applicable Qualified Borrower pursuant to subsection (a) above, the
Administrative Agent shall notify each Bank the same day as it receives such
Notice of Interest Rate Election of the contents thereof, the interest rates
determined pursuant thereto and the Interest Periods (if different from those
requested by the Borrower or the applicable Qualified Borrower) and such notice
shall not thereafter be revocable by the Borrower or the applicable Qualified
Borrower. If the Borrower or Qualified Borrower fails to deliver a timely Notice
of Interest Rate Election to the Administrative Agent for any Group of Loans
which are Euro-Dollar Loans, such Loans shall be converted into Base Rate Loans
or, in the case of Euro-Dollar Loans denominated in an Alternate Currency,
continued as a Euro-Dollar Loan with an Interest Period of one (1) month, on the
last day of the then current Interest Period applicable thereto.

(d) If the Borrower shall fail to pay any principal of or interest on any Money
Market Loan when due, such Money Market Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the Base Rate until
(in the case of a failure to pay interest) such failure shall become an Event of
Default and thereafter (or immediately in the case of a failure to pay
principal) at a rate per annum equal to the sum of 2% plus the Base Rate for
such day.

Section 2.7 Interest Rates.

(a) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until the date it is
repaid or converted into a Euro-Dollar Loan pursuant to Section 2.6 or at the
Maturity Date, at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans for such day. Such interest shall be payable on the
first Business Day of each month.

(b) Subject to Section 8.1, each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Applicable
Margin for Euro-Dollar Loans for such day plus the Euro-Dollar Rate applicable
to such Interest Period. Such interest shall be payable on the first Business
Day of each month, as well as on the date of any prepayment of any such
Euro-Dollar Loan.

(c) Subject to Section 8.1, each Money Market LIBOR Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Euro-Dollar Rate for such
Interest Period (determined in accordance with Section 2.7(b) as if the related
Money Market LIBOR Borrowing were a Euro-Dollar Borrowing) plus (or minus) the
Money Market Margin quoted by the Bank making such Loan in accordance with
Section 2.3. Each Money Market Absolute Rate Loan shall bear interest on the
outstanding principal amount thereof, for the Interest Period applicable
thereto, at

 

43



--------------------------------------------------------------------------------

a rate per annum equal to the Money Market Absolute Rate quoted by the Bank
making such Loan in accordance with Section 2.3. Such interest shall be payable
for each Interest Period on the last day thereof and, if such Interest Period is
longer than one month, at intervals of one month after the first day thereof.
Any overdue principal of or interest on any Money Market Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the Base Rate until (in the case of a failure to pay interest) such failure
shall become an Event of Default and thereafter (or immediately in the case of
the failure to pay principal) at a rate per annum equal to the sum of 2% plus
the Base Rate for such day.

(d) In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, the outstanding principal amount of the Loans, and,
to the extent permitted by applicable law, overdue interest in respect of all
Loans, shall bear interest at the annual rate equal to the sum of the Base Rate
and two percent (2%) (the “Default Rate”).

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of demonstrable error.

Section 2.8 Fees.

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of the Banks ratably in proportion to their respective Commitments a
facility fee (the “Facility Fee”) on the aggregate Commitments (exclusive,
however, of any portion of the Commitments that shall have been made as a result
of the optional increase pursuant to Section 2.1(b) on a term (rather than
revolving) basis) at the respective percentages per annum based upon the range
into which the Credit Rating then falls, in accordance with the following table.
The facility fee shall be payable in arrears on each January 1, April 1, July 1
and October 1 during the Term, and on the Maturity Date.

 

Less than BBB-/Baa3

     0.350 % 

BBB-/Baa3

     0.300 % 

BBB/Baa2

     0.200 % 

BBB+/Baa1

     0.150 % 

A-/A3

     0.150 % 

>A/A2

     0.125 % 

Any change in the Credit Rating causing it to move into a different range on the
table shall effect an immediate change in the applicable percentage per annum.
In the event that the Borrower receives Credit Ratings that are not equivalent,
the applicable percentage per annum shall be based upon the higher of the Credit
Ratings from S&P or Moody’s. In the event that only one (1) Rating Agency has
set the Credit Rating, then the applicable percentage per annum shall be based
on such single Credit Rating.

 

44



--------------------------------------------------------------------------------

(b) Letter of Credit Fee. The Borrower shall pay, or shall cause the applicable
Qualified Borrower to pay, to the Administrative Agent, for the account of the
Banks in proportion to their interests in respect of issued and undrawn Letters
of Credit, a fee (a “Letter of Credit Fee”) in an amount, provided that no Event
of Default shall have occurred and be continuing, equal to a rate per annum
equal to the then percentage per annum of the Applicable Margin with respect to
Euro-Dollar Loans less 0.05%, on the daily average of such issued and undrawn
Letters of Credit, which fee shall be payable, in arrears, on each
January 1, April 1, July 1 and October 1 during the Term, and on the Maturity
Date, and, if and to the extent that the term of any Letter of Credit shall
extend beyond the Maturity Date, on each January 1, April 1, July 1 and
October 1 until all Letters of Credit shall have expired and/or been returned
and on the date such final Letter of Credit expires or is returned. From the
occurrence, and during the continuance, of an Event of Default, such fee shall
be increased to be equal to two percent (2%) per annum on the daily average of
such issued and undrawn Letters of Credit.

(c) Fronting Bank Fee. The Borrower or the applicable Qualified Borrower shall
pay any Fronting Bank, for its own account, a fee (a “Fronting Bank Fee”) at a
rate per annum equal to the greater of (x) 0.125% of the maximum undrawn amount
of each Letter of Credit issued by such Fronting Bank and (y) $500 per Letter of
Credit, which fee shall be in addition to and not in lieu of, the Letter of
Credit Fee. The Fronting Bank Fee with respect to a Letter of Credit shall be
payable in arrears on the first day of the calendar quarter immediately
succeeding the calendar quarter in which such Letter of Credit is issued and, if
such Letter of Credit is renewed, on the first day of the calendar quarter
immediately succeeding the calendar quarter in which the date any such renewal
occurs. In addition, the Borrower shall pay directly to the Fronting Bank for
its own account, the customary processing fees, charges and expenses of the
Fronting Bank in connection with the issuance, administration or extension of
letters of credit as from time to time in effect.

(d) Other Fees. The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.

(e) Fees Non-Refundable. All fees set forth in this Section 2.8 shall be deemed
to have been earned on the date payment is due in accordance with the provisions
hereof and shall be non-refundable. The obligation of the Borrower to pay such
fees in accordance with the provisions hereof shall be binding upon the Borrower
and shall inure to the benefit of the Administrative Agent and the Banks
regardless of whether any Loans are actually made.

Section 2.9 Maturity Date. The term (the “Term”) of the Commitments (and each
Bank’s obligations to make Loans) shall terminate and expire on the Maturity
Date. Upon the date of the termination of the Term, any Loans then outstanding
(together with accrued interest thereon and all other Obligations other than
with respect to Letters of Credit) shall be due and payable on such date.

Section 2.10 Additional Alternate Currencies.

(a) The Borrower may from time to time request that Euro-Dollar Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternate Currency” or previously approved in
accordance with this Section 2.10; provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Euro-Dollar Loans, such request shall be subject to the
approval of the Administrative Agent and all of the Banks; and in the case of
any such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the designated
Fronting Bank.

 

45



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (Chicago, Illinois time), twenty (20) Business Days prior to the date
of the desired Borrowing or issuance (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the applicable Fronting Bank, in its or their
sole discretion). In the case of any such request pertaining to Euro-Dollar
Loans, the Administrative Agent shall promptly notify each Bank thereof; and in
the case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the applicable Fronting Bank thereof. Each Bank (in
the case of any such request pertaining to Euro-Dollar Loans) or the applicable
Fronting Bank (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m. (Chicago, Illinois
time), ten (10) Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Euro-Dollar Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Bank or the applicable Fronting Bank, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Bank or such Fronting Bank, as
the case may be, to permit Euro-Dollar Loans to be made or Letters of Credit to
be issued in such requested currency. If the Administrative Agent and all the
Banks consent to making Euro-Dollar Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternate Currency hereunder for
purposes of any Committed Borrowings of Euro-Dollar Loans; and if the
Administrative Agent and the applicable Fronting Bank consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternate Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 2.10, the Administrative
Agent shall promptly so notify the Borrower.

Section 2.11 Optional Prepayments and Optional Decreases and Termination.

(a) The Borrower may, upon at least one (1) Business Day’s notice to the
Administrative Agent (which shall promptly notify each of the Banks), which
notice shall specify, if the Commitments shall have been increased pursuant to
Section 2.1(b) and some Loans shall be on a term basis, how much of such
prepayment shall be applied to the applicable term Loans and how much to
revolving Loans, prepay any Group of Loans which are Base Rate Loans (or any
Money Market Borrowing bearing interest at the Base Rate pursuant to
Section 8.1), in whole at any time, or from time to time in part in amounts
aggregating One Million Dollars ($1,000,000) or any larger multiple of One
Hundred Thousand Dollars ($100,000), by paying the principal amount to be
prepaid. The Borrower may, from time to time on any Business Day so long as
prior notice is given to the Administrative Agent and Swingline Lender no later
than 1:00 p.m. (Chicago, Illinois time) on the day on which the Borrower intends
to

 

46



--------------------------------------------------------------------------------

make such prepayment, prepay any Swingline Loans in whole or in part in amounts
aggregating $100,000 or a higher integral multiple of $100,000 (or, if less, the
aggregate outstanding principal amount of all Swingline Loans then outstanding)
by paying the principal amount to be prepaid no later than 2:00 p.m. (Chicago,
Illinois time) on such day. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Group of Loans or
Borrowing(or the Swingline Lender in the case of Swingline Loans) included in
such Group of Loans or Borrowing.

(b) The Borrower may, upon at least one (1) Euro-Dollar Business Days’ (or five
(5) Euro-Dollar Business Days’, in the case of prepayment of Loans denominated
in Special Notice Currencies) notice to the Administrative Agent (which shall
promptly notify each of the Banks), which notice shall specify, if the
Commitments shall have been increased pursuant to Section 2.1(b) and some Loans
shall be on a term basis, how much of such prepayment shall be applied to the
applicable term Loans and how much to revolving Loans, prepay any Euro-Dollar
Loan as of the last day of the Interest Period applicable thereto. Except as
provided in Article VIII and except with respect to any Euro-Dollar Loan which
has been converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4, the
Borrower may not prepay all or any portion of the principal amount of any
Euro-Dollar Loan prior to the end of the Interest Period applicable thereto
unless the Borrower shall also pay any applicable expenses pursuant to
Section 2.13. Any such prepayment shall be upon at least three (3) Euro-Dollar
Business Days’ notice to the Administrative Agent. Each such optional prepayment
shall be in the amounts set forth in Section 2.11(a) above and shall be applied
to prepay ratably the Loans of the Banks included in any Group of Loans which
are Euro-Dollar Loans (which Group of Loans shall be specified in the notice
referred to above), except that any Euro-Dollar Loan which has been converted to
a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4 may be prepaid without
ratable payment of the other Loans in such Group of Loans which have not been so
converted.

(c) The Borrower may, upon at least one (1) Business Day’s notice to the
Administrative Agent (by 11:00 a.m. Chicago, Illinois time or local time to the
principal financial center of the Alternate Currency in question, as applicable,
on such Business Day), reimburse the Administrative Agent for the benefit of the
Fronting Bank for the amount of any drawing under a Letter of Credit in whole or
in part in any amount.

(d) The Borrower may at any time return, or cause to be returned, any undrawn
Letter of Credit to the Fronting Bank in whole, but not in part, and the
Fronting Bank within a reasonable period of time shall give the Administrative
Agent and each of the Banks notice of such return.

(e) The Borrower may at any time and from time to time cancel all or any part of
the Dollar Commitments or the Alternate Currency Commitments. If there are Loans
then outstanding or, if there are no Loans outstanding at such time as to which
the Commitments with respect thereto are being cancelled, upon at least one
(1) Business Day’s notice to the Administrative Agent (which shall promptly
notify each of the Banks), whereupon, in either event, all or such portion of
the Commitments, as applicable, shall terminate as to the Banks, pro rata on the
date set forth in such notice of cancellation, and, if there are any Loans then
outstanding, the Borrower shall prepay, as applicable, all or such portion of
Loans outstanding on such date in accordance with the requirements of
Section 2.11(a) and (b). In no event shall the

 

47



--------------------------------------------------------------------------------

Borrower be permitted to cancel Commitments for which a Letter of Credit has
been issued and is outstanding unless the Borrower returns (or causes to be
returned) such Letter of Credit to the Fronting Bank. The Borrower shall be
permitted to designate in its notice of cancellation which Loans, if any, are to
be prepaid. A reduction of the Commitments pursuant to this Section 2.11(e)
shall not effect a reduction in the Swingline Commitment (unless so elected by
the Borrower) until the aggregate Commitments have been reduced to an amount
equal to or less than the Swingline Commitment.

(f) Any amounts so prepaid pursuant to Section 2.11 (a), (b), (c) or (d) may be
reborrowed except to the extent applied to repay any term Loans made in
accordance with Section 2.1(b). In the event the Borrower elects to cancel all
or any portion of the Commitments and the Swingline Commitment pursuant to
Section 2.11(e), such amounts may not be reinstated.

(g) The Borrower may not prepay any portion of a Money Market Loan except with
the prior consent of the Bank or Designated Lender holding such Money Market
Loan.

Section 2.12 General Provisions as to Payments.

(a) The Borrower or the applicable Qualified Borrower, as the case may be, shall
make each payment of interest on the Loans and of fees hereunder, not later than
12:00 Noon (Chicago, Illinois time or local time to the principal financial
center of the Alternate Currency in question, as applicable) on the date when
due, in Federal or other funds immediately available in Chicago, Illinois, or,
in the case of any Alternate Currency Loans, in the applicable Alternate
Currency immediately available in the principal financial center of the
Alternate Currency in question, to the Administrative Agent at its address
referred to in Section 9.1. The Administrative Agent will promptly (and if
received prior to 12:00 Noon (Chicago, Illinois time or local time to the
principal financial center of the Alternate Currency in question, as
applicable), on the same Business Day, if received after 12:00 Noon (Chicago,
Illinois time or local time to the principal financial center of the Alternate
Currency in question, as applicable) on the immediately following Business Day)
distribute to each Bank its ratable share (or applicable share with respect to
Money Market Loans) of each such payment received by the Administrative Agent
for the account of the Banks. If and to the extent that the Administrative Agent
shall receive any such payment for the account of the Banks on or before 12:00
Noon (Chicago, Illinois time or local time to the principal financial center of
the Alternate Currency in question, as applicable) on any Business Day, and
Administrative Agent shall not have distributed to any Bank its applicable share
of such payment on such Business Day, Administrative Agent shall distribute such
amount to such Bank together with interest thereon, for each day from the date
such amount should have been distributed to such Bank until the date
Administrative Agent distributes such amount to such Bank, at the Federal Funds
Rate. Whenever any payment of principal of, or interest on the Base Rate Loans
or Swingline Loans or of fees shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next succeeding Business
Day. Whenever any payment of principal of, or interest on, the Euro-Dollar Loans
shall be due on a day which is not a Euro-Dollar Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Dollar Business
Day unless such Euro-Dollar Business Day falls in another calendar month, in
which case the date for payment thereof shall be the next preceding Euro-Dollar
Business Day. Whenever any payment of principal of, or interest on, the Money
Market Loans shall be due on a day which is not a Euro-Dollar Business Day, the
date for payment thereof shall be extended to the next succeeding Euro-Dollar
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

 

48



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower or the applicable Qualified Borrower, as the case may be, will not make
such payment in full, the Administrative Agent may assume that the Borrower or
such Qualified Borrower, as the case may be, has made such payment in full to
the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower or such Qualified Borrower, as the case may be, shall not have so
made such payment, each Bank shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Bank together with interest thereon,
for each day from the date such amount is distributed to such Bank until the
date such Bank repays such amount to the Administrative Agent, at the Federal
Funds Rate.

(c) If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.4, 2.12, 2.16, 2.18 or 9.3, then the Administrative Agent,
notwithstanding any contrary provision hereof, shall (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Bank for
the benefit of the Administrative Agent, the Swingline Lender or the Fronting
Bank to satisfy such Bank’s obligations to it under any such Section until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Bank under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its reasonable discretion.

Section 2.13 Funding Losses. If the Borrower or a Qualified Borrower, as the
case may be, makes any payment of principal with respect to any Euro-Dollar Loan
or Money Market LIBOR Loan or Money Market Absolute Rate Loan (pursuant to
Article II, VI or VIII or otherwise) on any day other than the last day of the
Interest Period applicable thereto, or if the Borrower or a Qualified Borrower,
as the case may be, fails to borrow, continue or convert to any Euro-Dollar
Loans or Money Market LIBOR Loans or Money Market Absolute Rate Loans after
notice has been given to any Bank in accordance with Section 2.2(a) or 2.6, or
if the Borrower or a Qualified Borrower, as the case may be, shall deliver a
Notice of Interest Rate Election specifying that a Euro-Dollar Loan or Money
Market LIBOR Loan or Money Market Absolute Rate Loan shall be converted on a
date other than the first (1st) day of the then current Interest Period
applicable thereto, the Borrower shall reimburse each Bank within 15 days after
certification of such Bank of such loss or expense (which shall be delivered by
each such Bank to Administrative Agent for delivery to the Borrower) for any
resulting loss or expense incurred by it (or by an existing Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or failure to borrow, continue or
convert, provided that such Bank shall have delivered to Administrative Agent
and Administrative Agent shall have delivered to the Borrower a certification as
to the amount of such loss or expense, which certification shall set forth in
reasonable detail the basis for and calculation of such loss or expense and
shall be conclusive in the absence of demonstrable error. In addition, the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Bank, any Mandatory Cost.

 

49



--------------------------------------------------------------------------------

Section 2.14 Computation of Interest and Fees. All interest based on the
Euro-Dollar Rate (other than with respect to Loans denominated in Pounds
Sterling) and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All interest based on the Base Rate and all interest on
Loans denominated in Pounds Sterling shall be computed on the basis of a year of
365 days (or, in the case of interest based on the Base Rate only, 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day).

Section 2.15 Use of Proceeds. The Borrower shall use, or shall cause any
Qualified Borrower to use, the proceeds of the Loans for general corporate
purposes, including, without limitation, the acquisition of real property to be
used in the Borrower’s existing business and for general working capital needs
of the Borrower; provided, however, that no Swingline Loan shall be used more
than once for the purpose of refinancing another Swingline Loan, in whole or
part.

Section 2.16 Letters of Credit.

(a) Subject to the terms contained in this Agreement and the other Loan
Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the issuance of a Letter of Credit, the Fronting Bank shall issue a
Letter of Credit or Letters of Credit in such form as is reasonably acceptable
to the Borrower or the Qualified Borrower and the Fronting Bank (subject to the
provisions of Section 2.2(b)) in an amount or amounts equal to the amount or
amounts requested by the Borrower; provided that, in the case of (i) Alternate
Currency Letter(s) of Credit, the Fronting Bank shall issue the same in the
Alternate Currency requested and (ii) Dollar Letter(s) of Credit, the Fronting
Bank shall issue the same in Dollars. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent Amount of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Letter of Credit Documents related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent
Amount of the maximum stated amount of such Letter of Credit after giving effect
to all such increases, whether or not such maximum stated amount is in effect at
such time.

(b) It is hereby acknowledged and agreed by the Borrower, the Administrative
Agent and all the Banks party hereto that on the Closing Date, the letters of
credit previously issued by Bank of America, N.A. and U.S. Bank National
Association as “Fronting Bank” under the Existing Revolving Credit Agreement and
more particularly set forth on Schedule 2.16 hereto, shall be transferred to
this Agreement and shall be deemed to be Letters of Credit hereunder.

(c) The Letter of Credit Usage shall be no more than Seven Hundred Fifty Million
Dollars ($750,000,000) at any one time (and in the case of Alternate Currency
Letters of Credit, no more than the Dollar Equivalent Amount of the Alternate
Currency Sublimit).

 

50



--------------------------------------------------------------------------------

(d) No Fronting Bank shall be under any obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Fronting Bank from issuing
the Letter of Credit, or any law applicable to such Fronting Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Fronting Bank shall prohibit or request
that such Fronting Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Fronting Bank applicable to letters of credit generally.

(e) In the event of any request for a drawing under any Letter of Credit by the
beneficiary thereunder, the Fronting Bank shall notify the Borrower and the
Administrative Agent (and the Administrative Agent shall notify each Bank
thereof) on or before the date on which the Fronting Bank intends to honor such
drawing, and, except as provided in this subsection (e), the Borrower shall
reimburse the Fronting Bank, in immediately available funds, on the same day on
which such drawing is honored in the Dollar Equivalent Amount of such drawing.
Notwithstanding anything contained herein to the contrary, however, unless the
Borrower shall have notified the Administrative Agent, and the Fronting Bank
prior to 11:00 a.m. (Chicago, Illinois time) on the Business Day immediately
prior to the date of such drawing that the Borrower intends to reimburse the
Fronting Bank for the amount of such drawing with funds other than the proceeds
of the Loans, the Borrower shall be deemed to have timely given a Notice of
Borrowing pursuant to Section 2.2 to the Administrative Agent, requesting a
Borrowing of Base Rate Loans on the date on which such drawing is honored and in
an amount equal to the amount of such drawing. Each Bank (other than the
Fronting Bank) shall, in accordance with Section 2.4(b), make available its Pro
Rata Share of such Borrowing to the Administrative Agent, the proceeds of which
shall be applied directly by the Administrative Agent to reimburse the Fronting
Bank for the amount of such draw. In the event that any such Bank fails to make
available to the Fronting Bank the amount of such Bank’s participation on the
date of a drawing, the Fronting Bank shall be entitled to recover such amount on
demand from such Bank together with interest at the Federal Funds Rate
commencing on the date such drawing is honored, and the provisions of
Section 9.16 shall otherwise apply to such failure.

(f) If, after the date hereof, any change in any law or regulation or in the
interpretation thereof by any court or administrative or Governmental Authority
charged with the administration thereof shall either (i) impose, modify or deem
applicable any reserve, special deposit or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of, or
participations in any letter of credit, upon any Bank (including the Fronting
Bank) or (ii) impose on any Bank any other condition regarding this Agreement or
such Bank (including the Fronting Bank) as it pertains to the Letters of Credit
or any participation therein and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase, by an amount deemed by the
Fronting Bank or such Bank to be material, the cost to the Fronting Bank or any
Bank of issuing or maintaining any Letter of Credit or participating therein
(excluding any costs already reflected in any Mandatory Cost), then the Borrower
shall pay to

 

51



--------------------------------------------------------------------------------

the Fronting Bank or such Bank, within 15 days after written demand by such Bank
(with a copy to the Administrative Agent), which demand shall be accompanied by
a certificate showing, in reasonable detail, the calculation of such amount or
amounts, such additional amounts as shall be required to compensate the Fronting
Bank or such Bank for such increased costs or reduction in amounts received or
receivable hereunder. Each Bank will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Bank to compensation pursuant to this
Section 2.16 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall fail to notify the Borrower of
any such event within 90 days following the end of the month during which such
event occurred, then the Borrower’s liability for any amounts described in this
Section incurred by such Bank as a result of such event shall be limited to
those attributable to the period occurring subsequent to the ninetieth
(90th) day prior to the date upon which such Bank actually notified the Borrower
of the occurrence of such event. A certificate of any Bank claiming compensation
under this Section 2.16 and setting forth a reasonably detailed calculation of
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of demonstrable error. In determining such amount, such Bank may
use any reasonable averaging and attribution methods.

(g) The Borrower hereby agrees to protect, indemnify, pay and save harmless the
Fronting Bank and the Banks from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and disbursements) which the Fronting Bank or any Bank may incur
or be subject to as a result of (i) the issuance of the Letters of Credit, other
than to the extent of the bad faith, gross negligence or willful misconduct of
the Fronting Bank or (ii) the failure of the Fronting Bank to honor a drawing
under any Letter of Credit as a result of any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto government or
Governmental Authority, including by reason of court order (collectively,
“Governmental Acts”), other than to the extent of the bad faith, gross
negligence or willful misconduct of the Fronting Bank. As between the Borrower
and the Fronting Bank and each Bank, the Borrower assumes all risks of the acts
and omissions of any beneficiary with respect to its use, or misuses of, the
Letters of Credit issued by the Fronting Bank. In furtherance and not in
limitation of the foregoing, the Fronting Bank and the Banks shall not be
responsible (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or insufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit, other than as a result of the bad
faith, gross negligence or willful misconduct of the Fronting Bank; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
message, by mail, cable, telegraph, facsimile transmission, or otherwise;
(v) for errors in interpretation of any technical terms; (vi) for any loss or
delay in the transmission or otherwise of any documents required in order to
make a drawing under any Letter of Credit or of the proceeds thereof; (vii) for
the misapplication by the beneficiary of any Letter of Credit of the proceeds of
such Letter of Credit; or (viii) for any consequence arising from causes beyond
the control of the Fronting Bank

 

52



--------------------------------------------------------------------------------

or any Bank, including any Government Acts, in each case other than to the
extent of the bad faith, gross negligence or willful misconduct of the Fronting
Bank. None of the above shall affect, impair or prevent the vesting of the
Fronting Bank’s or any Bank’s rights and powers hereunder. In furtherance and
extension and not in limitation of the specific provisions hereinabove set
forth, any action taken or omitted by the Fronting Bank under or in connection
with the Letters of Credit issued by it or the related certificates, if taken or
omitted in good faith, shall not put the Fronting Bank or any Bank under any
resulting liability to the Borrower; provided that, notwithstanding anything in
the foregoing to the contrary, the Fronting Bank will be liable to the Borrower
for any damages suffered by the Borrower or its Subsidiaries as a result of the
Fronting Bank’s grossly negligent or willful failure to pay under any Letter of
Credit after the presentation to it of a sight draft and certificates strictly
in compliance with the terms and conditions of the Letter of Credit, except as a
result of any court order. The Fronting Bank may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(h) If the Fronting Bank or the Administrative Agent is required at any time,
pursuant to any bankruptcy, insolvency, liquidation or reorganization law or
otherwise, to return to the Borrower any reimbursement by the Borrower of any
drawing under any Letter of Credit, each Bank shall pay to the Fronting Bank or
the Administrative Agent, as the case may be, its Pro Rata Share of such
payment, but without interest thereon unless the Fronting Bank or the
Administrative Agent is required to pay interest on such amounts to the person
recovering such payment, in which case with interest thereon, computed at the
same rate, and on the same basis, as the interest that the Fronting Bank or the
Administrative Agent is required to pay.

(i) In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Documents, the terms hereof shall control.

(j) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, a Subsidiary of the
Borrower, the Borrower shall be obligated to reimburse the applicable Fronting
Bank hereunder for any and all drawings under such Letter of Credit as provided
in this Agreement. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of its Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
business of such Subsidiaries.

Section 2.17 Letter of Credit Usage Absolute. The obligations of the Borrower
under this Agreement in respect of any Letter of Credit shall be unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement (as the same may be amended from time to time) under all
circumstances, including, without limitation, to the extent permitted by law,
the following circumstances:

(a) any lack of validity or enforceability of any Letter of Credit or any other
agreement or instrument relating thereto (collectively, the “Letter of Credit
Documents”) or any Loan Document;

 

53



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of the Letters of
Credit or any other amendment or waiver of or any consent by the Borrower to
departure from all or any of the Letter of Credit Documents or any Loan
Document;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any guaranty, for all or any
of the obligations of the Borrower in respect of the Letters of Credit;

(d) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Administrative Agent, the Fronting Bank or any
Bank (other than a defense based on the bad faith, gross negligence or willful
misconduct of the Administrative Agent, the Fronting Bank or such Bank) or any
other Person, whether in connection with the Loan Documents, the transactions
contemplated hereby or by the Letter of Credit Documents or any unrelated
transaction;

(e) any draft or any other document presented under or in connection with any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
provided, that payment by the Fronting Bank under such Letter of Credit against
presentation of such draft or document shall not have been the result of the bad
faith, gross negligence or willful misconduct of the Fronting Bank;

(f) payment by the Fronting Bank against presentation of a draft or certificate
that does not strictly comply with the terms of the Letter of Credit; provided,
that such payment shall not have been the result of the bad faith, gross
negligence or willful misconduct of the Fronting Bank;

(g) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternate Currency to the Borrower or in the relevant currency
markets generally; or

(h) any other circumstance or happening whatsoever other than the payment in
full of all obligations hereunder in respect of any Letter of Credit or any
agreement or instrument relating to any Letter of Credit, whether or not similar
to any of the foregoing, that might otherwise constitute a defense available to,
or a discharge of, the Borrower; provided, that such other circumstance or
happening shall not have been the result of bad faith, gross negligence or
willful misconduct of the Fronting Bank.

Section 2.18 Swingline Loan Subfacility.

(a) Swingline Commitment. Subject to the terms and conditions of this
Section 2.18, the Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans in Dollars only to the Borrower (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) from time to time
during the term hereof; provided, however, that the aggregate amount of
Swingline Loans outstanding at any time shall not exceed the lesser of (i) ten
percent (10%) of the aggregate Commitments, and (ii) the aggregate Commitments
less the Dollar Equivalent Amount of all Loans (other than Swingline Loans) then
outstanding and the Dollar Equivalent Amount of the Letter of Credit Usage (the
“Swingline Commitment”). Subject to the limitations set forth herein, any
amounts repaid in respect of Swingline Loans may be reborrowed.

 

54



--------------------------------------------------------------------------------

(b) Swingline Borrowings.

(i) Notice of Borrowing. With respect to any Swingline Borrowing, the Borrower
shall give the Swingline Lender and the Administrative Agent notice in writing
in the form attached hereto as Exhibit C, which is received by the Swingline
Lender and Administrative Agent not later than 1:00 p.m. (Chicago, Illinois
time) on the proposed date of such Swingline Borrowing (and confirmed by
telephone by such time), specifying (A) that a Swingline Borrowing is being
requested, (B) the amount of such Swingline Borrowing, (C) the proposed date of
such Swingline Borrowing, which shall be a Business Day, and (D) stating that no
Default or Event of Default has occurred and is continuing both before and after
giving effect to such Swingline Borrowing. Such notice shall be irrevocable.

(ii) Minimum Amounts. Each Swingline Borrowing shall be in a minimum principal
amount of $1,000,000, or an integral multiple of $100,000 in excess thereof.

(iii) Repayment of Swingline Loans. Each Swingline Loan shall be due and payable
on the earliest of (A) seven (7) Business Days from the date of the applicable
Swingline Borrowing, (B) the date of the next Committed Borrowing or (C) the
Maturity Date. In addition, in no event shall Swingline Loans be outstanding for
more than ten (10) Business Days in any calendar month. If, and to the extent,
any Swingline Loans shall be outstanding on the date of any Committed Borrowing
denominated in Dollars, such Swingline Loans shall first be repaid from the
proceeds of such Committed Borrowing prior to the disbursement of the same to
the Borrower. If, and to the extent, a Committed Borrowing is not requested
prior to the Maturity Date or the end of the 7-Business Day period after a
Swingline Borrowing, the Borrower shall be deemed to have requested a Committed
Borrowing comprised entirely of Base Rate Loans in the amount of the applicable
Swingline Loan then outstanding, the proceeds of which shall be used to repay
such Swingline Loan to the Swingline Lender. In addition, the Swingline Lender
may, at any time, in its sole discretion, by written notice to the Borrower and
the Administrative Agent, demand repayment of its Swingline Loans by way of a
Committed Borrowing, in which case the Borrower shall be deemed to have
requested a Committed Borrowing comprised entirely of Base Rate Loans in the
amount of such Swingline Loans then outstanding, the proceeds of which shall be
used to repay such Swingline Loans to the Swingline Lender. Any Committed
Borrowing which is deemed requested by the Borrower in accordance with this
Section 2.18(b)(iii) is hereinafter referred to as a “Mandatory Borrowing”. Each
Bank hereby irrevocably severally agrees to make Committed Loans promptly upon
receipt of notice from the Swingline Lender of any such deemed request for a
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentences and on the date such notice is received by such Bank (or the next
Business Day if such notice is received after

 

55



--------------------------------------------------------------------------------

12:00 Noon (Chicago, Illinois time)) notwithstanding (I) the amount of the
Mandatory Borrowing may not comply with the minimum amount of Committed
Borrowings otherwise required hereunder, (II) whether any conditions specified
in Section 3.2 are then satisfied, (III) whether a Default or an Event of
Default then exists, (IV) failure of any such deemed request for a Committed
Borrowing to be made by the time otherwise required in Section 2.2, (V) the date
of such Mandatory Borrowing (provided that such date must be a Business Day), or
(VI) any termination of the Commitments immediately prior to such Mandatory
Borrowing or contemporaneously therewith; provided, however, that no Bank shall
be obligated to make Committed Loans in respect of a Mandatory Borrowing if a
Default or an Event of Default then exists and the applicable Swingline Loan was
made by the Swingline Lender without receipt of a written Notice of Borrowing in
the form specified in subclause (i) above or after Administrative Agent has
delivered a notice of Default or Event of Default which has not been rescinded.

(iv) Purchase of Participations. In the event that any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower), then each Bank hereby severally
agrees that it shall forthwith, upon demand, purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payment
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
as shall be necessary to cause each such Bank to share in such Swingline Loans
ratably based upon its Pro Rata Share (determined before giving effect to any
termination of the Commitments pursuant hereto), provided that (A) all interest
payable on the Swingline Loans with respect to any participation shall be for
the account of the Swingline Lender until but excluding the day upon which the
Mandatory Borrowing would otherwise have occurred, and (B) in the event of a
delay caused by any purchasing Bank between the day upon which the Mandatory
Borrowing would otherwise have occurred and the time any purchase of a
participation pursuant to this sentence is actually made, such purchasing Bank
shall be required to pay to the Swingline Lender interest on the principal
amount of such participation for each day from and including the day upon which
the Mandatory Borrowing would otherwise have occurred to but excluding the date
of payment for such participation, at the rate equal to the Federal Funds Rate,
for the two (2) Business Days after the date the Mandatory Borrowing would
otherwise have occurred, and thereafter at a rate equal to the Base Rate.
Notwithstanding the foregoing, no Bank shall be obligated to purchase a
participation in any Swingline Loan if a Default or an Event of Default then
exists and such Swingline Loan was made by the Swingline Lender without receipt
of a written Notice of Borrowing in the form specified in subclause (i) above or
after Administrative Agent has delivered a notice of Default or Event of Default
which has not been rescinded.

(c) Interest Rate. Each Swingline Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Swingline Loan is made
until the date it is repaid, at a rate per annum equal to the Federal Funds Rate
for such day, plus the Applicable Margin for Euro-Dollar Loans.

 

56



--------------------------------------------------------------------------------

Section 2.19 Letters of Credit Maturing after the Maturity Date.

(a) Notwithstanding anything contained herein to the contrary, if any Letters of
Credit, by their terms, shall mature after the Maturity Date, then, on and after
the Maturity Date, the provisions of this Agreement shall remain in full force
and effect with respect to such Letters of Credit, and the Borrower shall comply
with the provisions of Section 2.19(b). No Letter of Credit shall mature on a
date that is more than twelve (12) months after the Maturity Date.

(b) If, at any time and from time to time, any Letter of Credit shall have been
issued hereunder and the same shall expire on a date after the Maturity Date,
then, on the date that is five (5) Business Days prior to the Maturity Date, the
Borrower shall pay to the Administrative Agent, on behalf of the Banks, in same
day funds at the Administrative Agent’s office designated in such demand, for
deposit in the Letter of Credit Collateral Account, Letter of Credit Collateral
in an amount equal to the amount of the Letter of Credit Usage, in United States
Dollars, under the Letters of Credit. The Administrative Agent shall recalculate
the Dollar Equivalent Amount with respect to all Alternate Currency Letters of
Credit monthly, as of the last Business Day of each month. Interest shall accrue
on the Letter of Credit Collateral Account in accordance with the provisions of
Section 6.4.

Section 2.20 Special Provisions Regarding Alternate Currency Loans.

(a) Upon the occurrence of a Sharing Event, automatically (and without the
taking of any action) (x) all then outstanding Euro-Dollar Loans denominated in
an Alternate Currency shall be automatically converted into Base Rate Loans
denominated in Dollars (in an amount equal to the Dollar Equivalent Amount of
the aggregate principal amount of the applicable Euro-Dollar Loans on the date
such Sharing Event first occurred, which Loans denominated in Dollars (i) shall
thereafter continue to be deemed to be Base Rate Loans and (ii) unless such
Sharing Event resulted solely from a termination of the Commitments, shall be
immediately due and payable on the date such Sharing Event has occurred) and
(y) unless such Sharing Event resulted solely from a termination of the
Commitments, all accrued and unpaid interest and other amounts owing with
respect to such Loans shall be immediately due and payable in Dollars, using the
Dollar Equivalent Amount of such accrued and unpaid interest and other amounts.

(b) Upon the occurrence of a Sharing Event, and after giving effect to any
automatic conversion pursuant to Section 2.20(a), each Bank shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
Dollars) undivided participating interests in all Committed Loans outstanding
to, and any unpaid Letter of Credit Usage owing by, the Borrower and the
Qualified Borrowers in such amounts so that each Bank shall have a share of such
outstanding Loans and unpaid Letter of Credit Usage then owing by the Borrower
and the Qualified Borrowers equal to its Pro Rata Share of the Commitments
(although if because of fluctuations in currency exchange rates any Bank would
be required to purchase such participations after giving effect to which such
Bank’s allocated share of all Committed Loans and Letter of Credit Usage
(including participations therein purchased pursuant to this Section 2.20) would
exceed the Dollar Equivalent Amount of such Bank’s Dollar Commitment and
Alternate Currency Commitment, then such participations shall be in an amount
after giving

 

57



--------------------------------------------------------------------------------

effect to which such Bank’s allocated share of all Committed Loans and Letter of
Credit Usage (including participations therein purchased pursuant to this
Section 2.20) would equal the Dollar Equivalent Amount of such Bank’s Dollar
Commitment and Alternate Currency Commitment). Upon any such occurrence, the
Administrative Agent shall notify each Bank and shall specify the amount of
dollars required from such Bank in order to effect the purchases and sales by
the various Banks of participating interests in the amounts required above
(together with accrued interest with respect to the period from the last
interest payment date through the date of the Sharing Event plus any additional
amounts payable by the Borrower pursuant to this Section 2.20 in respect of such
accrued but unpaid interest); provided, in the event that a Sharing Event shall
have occurred, each Bank shall be deemed to have purchased, automatically and
without request, such participating interests. Promptly upon receipt of such
request, each Bank shall deliver to the Administrative Agent (in immediately
available funds in Dollars) the net amounts as specified by the Administrative
Agent. The Administrative Agent shall promptly deliver the amounts so received
to the various Banks in such amounts as are needed to effect the purchases and
sales of participations as provided above. Promptly following receipt thereof,
each Bank which has sold participations in any of its Loans (through the
Administrative Agent) will deliver to each Bank (through the Administrative
Agent) which has so purchased a participating interest a participation
certificate dated the date of receipt of such funds and in such amount. It is
understood that the amount of funds delivered by each Bank shall be calculated
on a net basis, giving effect to both the sales and purchases of participations
by the various Banks as required above.

(c) Upon the occurrence of a Sharing Event (i) no further Loans shall be made,
(ii) all amounts from time to time accruing with respect to, and all amounts
from time to time payable on account of, any outstanding Euro-Dollar Loans
initially denominated in an Alternate Currency (including, without limitation,
any interest and other amounts which were accrued but unpaid on the date of such
purchase) shall be payable in Dollars as if such Euro-Dollar Loans had
originally been made in Dollars and shall be distributed by the relevant Banks
(or their Affiliates) to the Administrative Agent for the account of the Banks
which made such Loans or are participating therein and (iii) the Commitments of
the Banks shall be automatically terminated. Notwithstanding anything to the
contrary contained above, the failure of any Bank to purchase its participating
interest in any Committed Loans upon the occurrence of a Sharing Event shall not
relieve any other Bank of its obligation hereunder to purchase its participating
interests in a timely manner, but no Bank shall be responsible for the failure
of any other Bank to purchase the participating interest to be purchased by such
other Bank on any date.

(d) If any amount required to be paid by any Bank pursuant to Section 2.20(b) is
not paid to the Administrative Agent within one (1) Business Day following the
date upon which such Bank receives notice from the Administrative Agent of the
amount of its participations required to be purchased pursuant to said
Section 2.20(b), such Bank shall also pay to the Administrative Agent on demand
an amount equal to the product of (i) the amount so required to be paid by such
Bank for the purchase of its participations times (ii) the daily average Federal
Funds Rate during the period from and including the date of request for payment
to the date on which such payment is immediately available to the Administrative
Agent times (iii) a fraction the numerator of which is the number of days that
elapsed during such period and the denominator of which is 360. If any such
amount required to be paid by any Bank pursuant to Section 2.20(b) is not in
fact made available to the Administrative Agent within three (3)

 

58



--------------------------------------------------------------------------------

Business Days following the date upon which such Bank receives notice from the
Administrative Agent as to the amount of participations required to be purchased
by it, the Administrative Agent shall be entitled to recover from such Bank on
demand, such amount with interest thereon calculated from such request date at
the rate per annum applicable to Base Rate Loans hereunder. A certificate of the
Administrative Agent submitted to any Bank with respect to any amounts payable
by any Bank pursuant to this Section 2.20 shall be conclusive in the absence of
manifest error and the amount reflected therein shall be paid to the
Administrative Agent for the account of the relevant Banks; provided that, if
the Administrative Agent (in its sole discretion) has elected to fund on behalf
of such Bank the amounts owing to such Banks, then the amounts shall be paid to
the Administrative Agent for its own account.

(e) Whenever, at any time after the relevant Banks have received from any Banks
purchases of participations in any Committed Loans pursuant to this
Section 2.20, the Banks receive any payment on account thereof, such Banks will
distribute to the Administrative Agent, for the account of the various Banks
participating therein, such Banks’ participating interests in such amounts
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such participations were outstanding) in like funds as
received; provided, however, that in the event that such payment received by any
Banks are required to be returned, the Banks who received previous distributions
in respect of their participating interests therein will return to the
respective Banks any portion thereof previously so distributed to them in like
funds as such payment is required to be returned by the respective Banks.

(f) Each Bank’s obligation to purchase participating interests pursuant to this
Section 2.20 shall be absolute and unconditional and shall not be affected by
any circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such Bank may have against any other
Bank, the Borrower or any other Person for any reason whatsoever, (b) the
occurrence or continuance of an Event of Default, (c) any adverse change in the
condition (financial or otherwise) of the Borrower or any other Person, (d) any
breach of this Agreement by the Borrower, any of its Subsidiaries or any Bank or
any other Person, or (e) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(g) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, each Bank
which has purchased such participations shall be entitled to receive from the
Borrower any increased costs and indemnities directly from the Borrower to the
same extent as if it were the direct Bank as opposed to a participant therein.
The Borrower acknowledges and agrees that, upon the occurrence of a Sharing
Event and after giving effect to the requirements of this Section 2.20,
increased Taxes may be owing by the Borrower pursuant to Section 8.4, which
Taxes shall be paid (to the extent provided in Section 8.4) by the Borrower,
without any claim that the increased Taxes are not payable because same resulted
from the participations effected as otherwise required by this Section 2.20.

 

59



--------------------------------------------------------------------------------

Section 2.21 Qualified Borrowers.

(a) The Borrower may, at any time or from time to time so long as no Event of
Default has then occurred and is continuing and subject to the terms hereof,
upon not less than ten (10) Business Days’ notice in the case of a domestic
Qualified Borrower or fifteen (15) Business Day’s notice in the case of a
foreign Qualified Borrower (each a “Qualified Borrower Notice”), designate one
or more Qualified Borrowers to be added to this Agreement by notifying the
Administrative Agent thereof, and the Administrative Agent shall promptly notify
each Bank. The Borrower shall, or shall cause such Qualified Borrower to,
deliver all documents required to be delivered pursuant to Section 3.1 with
respect to a Qualified Borrower, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent. In addition, concurrently
with the delivery of the initial Qualified Borrower Notice (if any), the
Borrower shall execute and deliver the Qualified Borrower Guaranty. Following
the giving of any Qualified Borrower Notice pursuant to this Section 2.21, if
the designation of such Qualified Borrower obligates the Administrative Agent or
any Bank to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Borrower shall, promptly upon the request of the
Administrative Agent or any Bank, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Bank in order for
the Administrative Agent or such Bank to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations.

(b) If the Borrower shall designate as a Qualified Borrower hereunder any entity
not organized under the laws of the United States or any State thereof, any Bank
may, with notice to the Administrative Agent and the Borrower, fulfill its
Commitment by causing an affiliate of such Bank to act as the Bank in respect of
such Qualified Borrower (and such Bank shall, to the extent of Loans made to,
and participations in Letters of Credit issued for the account of, such
Qualified Borrower be deemed for all purposes hereof to have pro tanto assigned
such Loans and participations to such affiliate in compliance with the
provisions of Section 9.6 (but only for so long as such Loans or Letters of
Credit shall be outstanding) except that unless such an affiliate is a Qualified
Institution, nothing herein shall be deemed to have relieved such Bank from its
obligations under its Commitments).

(c) As soon as practicable, and in any event not later than ten (10) Business
Days after the Borrower’s delivery of a Qualified Borrower Notice designating as
a Qualified Borrower any Person not organized under the laws of the United
States or any State thereof, or under the laws of the United Kingdom, Germany,
Luxembourg, Switzerland or the Netherlands or any political sub-division of any
thereof, each Bank that has determined that it is not willing or legally
permitted to lend to, establish credit for the account of and/or do business
with such Qualified Borrower directly or through an assignment to an Affiliate
of such Bank pursuant to Section 2.21(b) (an “Affected Bank”) shall so notify
the Borrower and the Administrative Agent in writing. Notwithstanding anything
to the contrary contained herein, no Affected Bank that has so notified the
Borrower and the Administrative Agent shall be obligated to make a Loan to, or
participate in Letters of Credit issued for the account of, such Qualified
Borrower. The obligations of each Affected Bank in respect of any Loan to be
made to, or participation in any Letter of Credit to be issued for the account
of, such Qualified Borrower utilizing Dollar Commitments, shall be reallocated
among the Banks with Dollar Commitments that are not Affected Banks with respect
to such Qualified Borrower in accordance with their respective Pro Rata Shares,
but only to the extent the sum of the outstanding Dollar Commitments of all
Banks that are not Affected Banks with respect to such Qualified Borrower (it
being understood that under no circumstance shall any Bank at any time be liable
by virtue of such reallocation for any

 

60



--------------------------------------------------------------------------------

amounts in excess of its Commitment) plus the obligations of all Banks with
Dollar Commitments that are Affected Banks to make Loans to, and participate in
Letters of Credit issued for the account of, such Qualified Borrower that would
exist but for the second sentence of this Section 2.21(c), does not exceed the
outstanding Dollar Commitments of all Banks that are not Affected Banks with
respect to such Qualified Borrower. The obligations of each Affected Bank in
respect of any Loan to be made to, or participation in any Letter of Credit to
be issued for the account of, such Qualified Borrower utilizing Alternate
Currency Commitments, shall be reallocated among the Banks with Alternate
Currency Commitments that are not Affected Banks with respect to such Qualified
Borrower in accordance with their respective Pro Rata Shares, but only to the
extent the sum of the outstanding Alternate Currency Commitments of all Banks
that are not Affected Banks with respect to such Qualified Borrower (it being
understood that under no circumstance shall any Bank at any time be liable by
virtue of such reallocation for any amounts in excess of its Alternate Currency
Commitment) plus the obligations of all Banks with Alternate Currency
Commitments that are Affected Banks to make Loans to, and participate in Letters
of Credit issued for the account of, such Qualified Borrower that would exist
but for the second sentence of this Section 2.21(c), does not exceed the
outstanding Alternate Currency Commitments of all Banks that are not Affected
Banks with respect to such Qualified Borrower.

Section 2.22 Mandatory Prepayments. The Administrative Agent shall calculate the
Dollar Equivalent Amount of all Loans denominated in an Alternate Currency and
Letter of Credit Usage of Alternate Currency Letters of Credit at the time of
each Borrowing or issuance thereof, as the case may be, and on the last Business
Day of each month that either Loans denominated in an Alternate Currency or
Alternate Currency Letters of Credit are outstanding. If at any such time
(y) the Dollar Equivalent Amount of the sum of (i) all outstanding Loans
denominated in an Alternate Currency, (ii) all outstanding Loans denominated in
Dollars made against the Alternate Currency Commitments, (iii) the outstanding
Dollar Equivalent Amount of the Letter of Credit Usage for Alternate Currency
Letters of Credit, and (iv) the Letter of Credit Usage for Letters of Credit
denominated in Dollars issued against the Alternate Currency Commitments, so
determined by the Administrative Agent, in the aggregate, exceeds 105% of the
Alternate Currency Sublimit, the Borrower shall repay (and cause the applicable
Qualified Borrowers to repay) all or a portion of such Loans or post cash
collateral with respect to the Alternate Currency Letters of Credit, otherwise
in accordance with the applicable terms of this Agreement, in such amount so
that, following the making of such payment, the Dollar Equivalent Amount
outstanding of such Loans and non-cash collateralized Letter of Credit Usage
does not exceed the Alternate Currency Sublimit, or (z) the Dollar Equivalent
Amount of the sum of (i) all outstanding Loans and (ii) the outstanding Dollar
Equivalent Amount of the Letter of Credit Usage so determined by the
Administrative Agent, in the aggregate, exceeds the Commitments, the Borrower
shall, in each case, repay (or cause the applicable Qualified Borrower to repay)
all or a portion of the Loans, otherwise in accordance with the applicable terms
of this Agreement, in such amount so that, following the making of such payment,
the Dollar Equivalent Amount outstanding of Loans and Letter of Credit Usage
does not exceed the Commitments.

 

61



--------------------------------------------------------------------------------

Section 2.23 Change of Currency.

(a) Each obligation of the Borrower (or the applicable Qualified Borrower) to
make a payment denominated in the national currency unit of any member state of
the European Economic Union that adopts the Euro as its lawful currency after
the date hereof shall be redenominated into Euro at the time of such adoption.
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Loan in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such Loan, at
the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent and Borrower may from time to time,
in the exercise of their reasonable judgment, mutually agree to be appropriate
to reflect the adoption of the Euro by any member state of the European Economic
Union and any relevant market conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent and Borrower may from time
to time, in the exercise of their reasonable judgment, mutually agree to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

ARTICLE III

CONDITIONS

Section 3.1 Closing. The closing hereunder shall occur on the date when each of
the following conditions is satisfied (or waived by the Administrative Agent and
the Banks), each document to be dated the Closing Date unless otherwise
indicated:

(a) the Borrower and any Qualified Borrower shall have executed and delivered to
the Administrative Agent a Note for the account of each Bank dated on or before
the Closing Date complying with the provisions of Section 2.5;

(b) the Borrower, EQR, the Administrative Agent and each of the Banks shall have
executed and delivered to the Borrower and the Administrative Agent a duly
executed original of this Agreement and the Qualified Borrower Guaranty, if
applicable;

(c) EQR shall have executed and delivered to the Administrative Agent a duly
executed original of the EQR Guaranty, and, if applicable, each Down REIT
Guarantor shall have executed and delivered to the Administrative Agent a duly
executed original of a Down REIT Guaranty;

 

62



--------------------------------------------------------------------------------

(d) the Administrative Agent shall have received an opinion of DLA Piper LLP
(US), counsel for the Borrower and any Qualified Borrower, acceptable to the
Administrative Agent, the Banks and their counsel;

(e) the Borrower shall have repaid in full, and terminated, the Revolving Credit
Agreement, dated as of July 13, 2011, as amended by Amendment No. 1 to Revolving
Credit Agreement, dated as of January 6, 2012, among the Borrower, Bank of
America N.A., as administrative agent, JPMorgan Chase Bank, N.A., as syndication
agent, and the other financial institutions party thereto (the “Existing
Revolving Credit Agreement”);

(f) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and EQR and each Qualified Borrower as of the Closing Date, if any, the
authority for and the validity of this Agreement and the other Loan Documents,
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent. Such documentation shall include, without limitation,
the agreement of limited partnership of the Borrower, as well as the certificate
of limited partnership of the Borrower, both as amended, modified or
supplemented to the Closing Date, certified to be true, correct and complete by
a senior officer of the Borrower as of a date not more than ten (10) days prior
to the Closing Date, together with a certificate of existence as to the Borrower
from the Secretary of State (or the equivalent thereof) of Illinois, to be dated
not more than thirty (30) days prior to the Closing Date, as well as the
declaration of trust of EQR, as amended, modified or supplemented to the Closing
Date, certified to be true, correct and complete by a senior officer of EQR as
of a date not more than ten (10) days prior to the Closing Date, together with a
good standing certificate as to EQR from the Secretary of State (or the
equivalent thereof) of Maryland, to be dated not more than thirty (30) days
prior to the Closing Date, and correlative documentation for each Qualified
Borrower as of the Closing Date;

(g) the Administrative Agent shall have received all certificates, agreements
and other documents and papers referred to in this Section 3.1 and the Notice of
Borrowing referred to in Section 3.2, if applicable, unless otherwise specified,
in sufficient counterparts, satisfactory in form and substance to the
Administrative Agent in its sole discretion;

(h) the Borrower, EQR, each Down REIT Guarantor, if applicable, and each
Qualified Borrower, if applicable, shall have taken all actions required to
authorize the execution and delivery of this Agreement and the other Loan
Documents to be executed by the Borrower, EQR, each Down REIT Guarantor and each
Qualified Borrower as of the Closing Date, as the case may be, and the
performance thereof by the Borrower, EQR, each Down REIT Guarantor and each
Qualified Borrower as of the Closing Date;

(i) the Administrative Agent shall be satisfied that neither the Borrower, EQR
nor any Consolidated Subsidiary is subject to any present or contingent
environmental liability which could have a Material Adverse Effect;

(j) the Administrative Agent shall have received, for its and any other Bank’s
account, all fees due and payable pursuant to Section 2.8 on or before the
Closing Date, and the fees and expenses accrued through the Closing Date of Kaye
Scholer LLP shall have been paid directly to such firm, if required by such firm
and if such firm has delivered an invoice in reasonable detail of such fees and
expenses in sufficient time for the Borrower to approve and process the same;

 

63



--------------------------------------------------------------------------------

(k) the Administrative Agent shall have received copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by the Borrower, each Qualified Borrower as of the
Closing Date, EQR and the applicable Consolidated Subsidiaries, and the validity
and enforceability, of the Loan Documents, or in connection with any of the
transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;

(l) the Administrative Agent shall have received (or the Borrower shall have
made publicly available) the audited financial statements of the Borrower and
its Consolidated Subsidiaries and of EQR for the fiscal year ended December 31,
2011;

(m) no Event of Default shall have occurred; and

(n) the Administrative Agent and each Bank shall have received such
documentation and other evidence as is reasonably requested by the
Administrative Agent or such Bank in order for the Administrative Agent or such
Bank to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations with respect to the Borrower.

Section 3.2 Borrowings. The obligation of any Bank to make a Loan or to
participate in any Letter of Credit issued by the Fronting Bank and the
obligation of the Fronting Bank to issue a Letter of Credit or the obligation of
the Swingline Lender to make a Swingline Loan on the occasion of any Borrowing
or Letter of Credit issuance is subject to the satisfaction of the following
conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.2 or a Notice of Money Market Borrowing as required by Section 2.3 or
a request to cause a Fronting Bank to issue a Letter of Credit pursuant to
Section 2.16;

(b) in the event that such Loan is to be made to, or such Letter of Credit is to
be issued for the account of, a Qualified Borrower, receipt by the
Administrative Agent of a Note by such Qualified Borrower for the account of
each Bank, if not previously delivered, satisfying the requirements of
Section 2.5, together with all other items that would have been required to be
delivered pursuant to Section 3.1 with respect to such Qualified Borrower;

(c) immediately after such Borrowing or issuance, the aggregate outstanding
principal amount of the Loans plus the Letter of Credit Usage will not exceed
the aggregate amount of the Commitments;

(d) immediately before and after such Borrowing or issuance of any Letter of
Credit, no Event of Default shall have occurred and be continuing both before
and after giving effect to the making of such Loans or the issuance of such
Letter of Credit;

 

64



--------------------------------------------------------------------------------

(e) the representations and warranties contained in this Agreement and the other
Loan Documents (other than representations and warranties which expressly speak
as of a different date and other than the representation and warranty set forth
in Section 4.4(c)(i)) shall be true and correct in all material respects on and
as of the date of such Borrowing both before and after giving effect to the
making of such Loans or the issuance of such Letter of Credit;

(f) no law or regulation shall have been adopted, no order, judgment or decree
of any Governmental Authority shall have been issued, and no litigation shall be
pending, which does or seeks to enjoin, prohibit or restrain, the making or
repayment of the Loans, the issuance of any Letter of Credit or the consummation
of the transactions contemplated by this Agreement and the other Loan Documents;
and

(g) as of the Closing Date only, the representation and warranty set forth in
Section 4.4(c)(i) shall be true and correct in all respects.

Each Borrowing hereunder or acceptance of a Letter of Credit issued hereunder
shall be deemed to be a representation and warranty by the Borrower on the date
of such Borrowing as to the facts specified in clauses (b), (c), (d), (e),
(f) and (g) (with respect to the initial Borrowing hereunder only, and only to
the extent that the Borrower is or should have been aware of any Material
Adverse Effect) of this Section, except as otherwise disclosed in writing by
Borrower to the Banks. Notwithstanding anything to the contrary, no Borrowing or
issuance of a Letter of Credit shall be permitted if such Borrowing or issuance
would cause Borrower to fail to be in compliance with any of the covenants
contained in this Agreement or in any of the other Loan Documents.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and each of the Banks which is or
may become a party to this Agreement to make the Loans and issue or participate
in Letters of Credit, the Borrower makes the following representations and
warranties as of the Closing Date. Such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
other Loan Documents and the making of the Loans and the issuance of the Letters
of Credit:

Section 4.1 Existence and Power. The Borrower is a limited partnership, duly
formed and validly existing as a limited partnership under the laws of the State
of Illinois and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. EQR is a real estate investment trust,
duly formed, validly existing and in good standing as a real estate investment
trust under the laws of the State of Maryland and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect. Each Qualified
Borrower is a duly formed and validly existing juridical entity under the laws
of

 

65



--------------------------------------------------------------------------------

its jurisdiction of formation and has all powers and all material governmental
licenses, authorizations, consents and approvals required to own its property
and assets and carry on its business as now conducted or as it presently
proposes to conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.

Section 4.2 Power and Authority. The Borrower and each Qualified Borrower has
the power and authority to execute, deliver and carry out the terms and
provisions of, and to consummate the transactions contemplated by, each of the
Loan Documents to which it is a party and has taken all necessary action, if
any, to authorize the execution and delivery on behalf of the Borrower or such
Qualified Borrower and the performance by the Borrower or such Qualified
Borrower of, and the consummation of the transactions contemplated by, such Loan
Documents. The Borrower and each applicable Qualified Borrower has duly executed
and delivered each Loan Document to which it is a party in accordance with the
terms of this Agreement, and each such Loan Document constitutes the legal,
valid and binding obligation of the Borrower and each Qualified Borrower,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors’
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law. EQR has the power and
authority to execute, deliver and carry out the terms and provisions, and the
consummation of the transactions contemplated by, each of the Loan Documents on
behalf of the Borrower to which the Borrower is a party and has taken all
necessary action to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of such Loan Documents.

Section 4.3 No Violation.

(a) Neither the execution, delivery or performance by or on behalf of the
Borrower of the Loan Documents to which it is a party, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by the Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of its Consolidated
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
or other agreement or other instrument to which the Borrower (or of any
partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject, or (iii) will cause a material default by the
Borrower under any organizational document of any Person in which the Borrower
has an interest, or cause a material default under the Borrower’s agreement or
certificate of limited partnership, the consequences of which conflict, breach
or default would have a Material Adverse Effect, or result in or require the
creation or imposition of any Lien whatsoever upon any Property (except as
contemplated herein).

(b) Neither the execution, delivery or performance by or on behalf of any
Qualified Borrower of the Loan Documents to which it is a party, nor compliance
by such Qualified Borrower with the terms and provisions thereof nor the
consummation of the

 

66



--------------------------------------------------------------------------------

transactions contemplated by the Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of such Qualified Borrower or any of its
Consolidated Subsidiaries pursuant to the terms of, any indenture, mortgage,
deed of trust, or other agreement or other instrument to which such Qualified
Borrower (or of any partnership of which such Qualified Borrower is a partner)
or any of its Consolidated Subsidiaries is a party or by which it or any of its
property or assets is bound or to which it is subject, or (iii) will cause a
material default by such Qualified Borrower under any organizational document of
any Person in which such Qualified Borrower has an interest, or cause a material
default under such Qualified Borrower’s organizational documents, the
consequences of which conflict, breach or default would have a Material Adverse
Effect, or result in or require the creation or imposition of any Lien
whatsoever upon any Property (except as contemplated herein).

Section 4.4 Financial Information.

(a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries, dated as of December 31, 2011, and the related consolidated
statements of the Borrower’s financial position for the fiscal year then ended,
reported on by Ernst & Young LLP, a copy of which has been delivered to each of
the Banks, fairly present, in conformity with GAAP, the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year.

(b) The consolidated balance sheet of EQR, dated as of December 31, 2011, and
the related consolidated statements of EQR’s financial position for the fiscal
year then ended, reported on by Ernst & Young LLP and set forth in the EQR 2011
Form 10-K, a copy of which has been delivered to each of the Banks, fairly
present, in conformity with GAAP, the consolidated financial position of EQR and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.

(c) (i) No event, act or condition has occurred since September 30, 2012 (other
than the Archstone Acquisition and any financing in connection therewith) which
has had or is likely to have a Material Adverse Effect, and (ii) except as
disclosed on the financial statements filed with the Securities and Exchange
Commission for the fiscal quarter of EQR ended September 30, 2012 or as
disclosed in writing to the Banks prior to the date hereof, as of the Closing
Date neither the Borrower nor EQR has any material indebtedness or guaranty.

Section 4.5 Litigation. Except as previously disclosed by the Borrower in
writing to the Banks prior to the date hereof, there is no action, suit or
proceeding pending against, or to the knowledge of the Borrower threatened
against or affecting, nor, to the knowledge of the Borrower, any investigation
of, (i) the Borrower, any Qualified Borrower, EQR or any of their Consolidated
Subsidiaries, (ii) the Loan Documents or any of the transactions contemplated by
the Loan Documents or (iii) any of their assets, before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could, individually or in the
aggregate, have a Material Adverse Effect or which in any manner draws into
question the validity or enforceability of this Agreement or the other Loan
Documents.

 

67



--------------------------------------------------------------------------------

Section 4.6 Compliance with ERISA. The transactions contemplated by the Loan
Documents will not constitute a nonexempt prohibited transaction (as such term
is defined in Section 4975 of the Code or Section 406 of ERISA) that could
subject the Administrative Agent or the Banks to any tax or penalty for
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.

Section 4.7 Environmental Matters. The Borrower and EQR each conducts reviews of
the effect of Environmental Laws on the business, operations and properties of
the Borrower, EQR, Consolidated Subsidiaries of either or both, and Qualified
Borrowers when necessary in the course of which it identifies and evaluates
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties presently
owned, any capital or operating expenditures required to achieve or maintain
compliance with environmental protection standards imposed by law or as a
condition of any license, permit or contract, any related constraints on
operating activities, and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses). On the basis of this
review, the Borrower and EQR each has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

Section 4.8 Taxes. United States Federal income tax returns of the Borrower, EQR
and their Consolidated Subsidiaries have been prepared and filed through the
fiscal year ended December 31, 2011. The Borrower, each Qualified Borrower, EQR
and their Consolidated Subsidiaries have filed all United States Federal income
tax returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower, any Qualified Borrower, EQR or any
Consolidated Subsidiary, except such taxes, if any, as are reserved against in
accordance with GAAP, such taxes as are being contested in good faith by
appropriate proceedings or such taxes, the failure to make payment of which when
due and payable will not have, in the aggregate, a Material Adverse Effect. The
charges, accruals and reserves on the books of the Borrower, any Qualified
Borrower, EQR and their Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.

Section 4.9 Full Disclosure. All information heretofore furnished by the
Borrower or any Qualified Borrower to the Administrative Agent or any Bank for
purposes of or in connection with or pursuant to this Agreement or any
transaction contemplated hereby or thereby is true and accurate in all material
respects on the date as of which such information is stated or certified. The
Borrower has disclosed to the Administrative Agent, in writing any and all facts
existing on the Closing Date which have or may have (to the extent the Borrower
can now reasonably foresee) a Material Adverse Effect.

Section 4.10 Solvency. On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower and each Qualified Borrower will be Solvent.

 

68



--------------------------------------------------------------------------------

Section 4.11 Use of Proceeds; Margin Regulations. All proceeds of the Loans will
be used by the Borrower or the applicable Qualified Borrower only in accordance
with the provisions hereof. No part of the proceeds of any Loan, and no Letter
of Credit, will be used by the Borrower to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock in any manner that might violate the provisions of Regulations T, U or X
of the Federal Reserve Board. Neither the making of any Loan nor the use of the
proceeds thereof nor the issuance of any Letter of Credit will violate or be
inconsistent with the provisions of Regulations T, U or X of the Federal Reserve
Board.

Section 4.12 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not have a Material Adverse Effect.

Section 4.13 Investment Company Act. Neither the Borrower, any Qualified
Borrower, EQR nor any Consolidated Subsidiary is (x) an “investment company” or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, or (y) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money or otherwise obtain extensions of credit.

Section 4.14 Principal Offices. As of the Closing Date, the principal office,
chief executive office and principal place of business of the Borrower is Two
North Riverside Plaza, Suite 400, Chicago, Illinois 60606.

Section 4.15 REIT Status. For the fiscal year ended December 31, 2012, EQR
qualified and EQR intends to continue to qualify as a real estate investment
trust under the Code.

Section 4.16 No Default. No Event of Default or, to the best of the Borrower’s
knowledge, Default exists and neither the Borrower nor any Qualified Borrower is
in default in any material respect beyond any applicable grace period under or
with respect to any other material agreement, instrument or undertaking to which
it is a party or by which it or any of its property is bound in any respect, the
existence of which default is likely to result in a Material Adverse Effect.

Section 4.17 Compliance With Law. To the Borrower’s knowledge, the Borrower,
each Qualified Borrower, and each of the Real Property Assets are in compliance
with all laws, rules, regulations, orders, judgments, writs and decrees,
including, without limitation, all building and zoning ordinances and codes, the
failure to comply with which is likely to have a Material Adverse Effect.

Section 4.18 Organizational Documents. The documents delivered pursuant to
Section 3.1(f) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower, each Qualified Borrower as of the Closing Date and EQR. The Borrower
represents that it has delivered to the Administrative Agent true, correct and
complete copies, as of the Closing Date, of each of the documents set forth in
this Section 4.18, except for exhibits to the Borrower’s partnership agreement
identifying the current list of partners which, with the permission of the
Banks, have been omitted therefrom.

 

69



--------------------------------------------------------------------------------

Section 4.19 Qualifying Unencumbered Properties. As of September 30, 2012, each
Property listed on Exhibit F as a Qualifying Unencumbered Property (i) is Raw
Land, a Property with Development Activity, a Condo Property or an operating
multifamily residential property owned or ground leased (directly or
beneficially) by the Borrower, EQR, or a Consolidated Subsidiary or Investment
Affiliate of either or both, (ii) is not subject (nor are any equity interests
in such Property that are owned directly or indirectly by the Borrower or EQR
subject) to a Lien which secures Indebtedness of any Person, other than
Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by the Borrower or EQR subject)
to any Negative Pledges, and (iv) is not owned by a Subsidiary of the Borrower
or EQR (other than the Borrower) that has any outstanding Unsecured Debt (other
than those items of Indebtedness set forth in clauses (d) or (e) of the
definition of Indebtedness, or any Contingent Obligation other than guarantees
for borrowed money). All of the information set forth on Exhibit F is true and
correct in all material respects.

ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder or any Obligations remain unpaid:

Section 5.1 Information. The Borrower will deliver to each of the Banks:

(a) as soon as available and in any event within five (5) Business Days after
the same is filed with the Securities and Exchange Commission (but in no event
later than 125 days after the end of each fiscal year of the Borrower) a
consolidated balance sheet of the Borrower, EQR and their Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of the Borrower’s and EQR’s operations and consolidated statements of
the Borrower’s and EQR’s cash flow for such fiscal year, setting forth in each
case in comparative form the figures as of the end of and for the previous
fiscal year, all as reported on the form provided to the Securities and Exchange
Commission on the Borrower’s and EQR’s Form 10K and reported on by Ernst & Young
LLP or other independent public accountants of nationally recognized standing;

(b) as soon as available and in any event within five (5) Business Days after
the same is filed with the Securities and Exchange Commission (but in no event
later than 80 days after the end of each of the first three quarters of each
fiscal year of the Borrower and EQR), (i) a consolidated balance sheet of the
Borrower, EQR and their Consolidated Subsidiaries as of the end of such quarter
and the related consolidated statements of the Borrower’s and EQR’s operations
and consolidated statements of the Borrower’s and EQR’s cash flow for such
quarter and for the portion of the Borrower’s or EQR’s fiscal year ended at the
end of such quarter, all as reported on the form provided to the Securities and
Exchange Commission on the Borrower’s and EQR’s Form 10Q, and (ii) and such
other information reasonably requested by the Administrative Agent or any Bank;

 

70



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer, the chief accounting officer or treasurer of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Borrower was in compliance with the requirements of Section 5.8 on the date of
such financial statements; (ii) certifying (x) that such financial statements
fairly present in all material respects the financial condition and the results
of operations of the Borrower on the dates and for the periods indicated, on the
basis of GAAP, with respect to the Borrower subject, in the case of interim
financial statements, to normally recurring year-end adjustments, and (y) that
such officer has reviewed the terms of the Loan Documents and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the business and condition of the Borrower during the period beginning on the
date through which the last such review was made pursuant to this Section 5.1(c)
(or, in the case of the first certification pursuant to this Section 5.1(c), the
Closing Date) and ending on a date not more than ten (10) Business Days prior to
the date of such delivery and that (1) on the basis of such financial statements
and such review of the Loan Documents, no Event of Default existed under
Section 6.1(b) with respect to Sections 5.8 or 5.9 at or as of the date of said
financial statements, and (2) on the basis of such review of the Loan Documents
and the business and condition of the Borrower, to the best knowledge of such
officer, as of the last day of the period covered by such certificate no Default
or Event of Default under any other provision of Section 6.1 occurred and is
continuing or, if any such Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof and the action the Borrower
proposes to take in respect thereof. Such certificate shall set forth the
calculations required to establish the matters described in clauses (1) and
(2) above;

(d) (i) within five (5) Business Days after any officer of the Borrower obtains
knowledge of any Default or Event of Default, if such Default or Event of
Default is then continuing, a certificate of the chief financial officer, the
chief accounting officer, treasurer, controller, or other executive officer of
the Borrower setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto; and (ii) promptly and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Borrower or the Real Property Assets as to which there is
a reasonable possibility of an adverse determination and which, if adversely
determined, is likely to individually or in the aggregate, result in a Material
Adverse Effect, and (y) any other event, act or condition which is likely to
result in a Material Adverse Effect;

(e) promptly upon the mailing thereof to the shareholders of EQR generally, and
to the extent the same are not publicly available, copies of all financial
statements, reports and proxy statements so mailed;

(f) promptly upon the filing thereof and to the extent that the same are not
publicly available, copies of all registration statements (other than the
exhibits thereto and any registration statements on Form S-8 or its equivalent)
and reports on Forms 10-K, 10-Q and 8-K (or their equivalents) (other than the
exhibits thereto, which exhibits will be provided upon request therefor by any
Bank) which EQR shall have filed with the Securities and Exchange Commission;

 

71



--------------------------------------------------------------------------------

(g) promptly and in any event within thirty (30) days, if and when any member of
the ERISA Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, and in the case of clauses (i) through (vii) above, which event
could result in a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

(h) promptly and in any event within ten (10) days after the Borrower obtains
actual knowledge of any of the following events, a certificate of the Borrower,
executed by an officer of the Borrower, specifying the nature of such condition,
and the Borrower’s or, if the Borrower has actual knowledge thereof, the
Environmental Affiliate’s proposed initial response thereto: (i) the receipt by
the Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates of any communication (written or oral), whether from a
Governmental Authority, citizens group, employee or otherwise, that alleges that
the Borrower, or, if the Borrower has actual knowledge thereof, any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect,
(ii) the Borrower shall obtain actual knowledge that there exists any
Environmental Claim pending against the Borrower or any Environmental Affiliate
and such Environmental Claim is likely to have a Material Adverse Effect or
(iii) the Borrower obtains actual knowledge of any release, emission, discharge
or disposal of any Material of Environmental Concern that is likely to form the
basis of any Environmental Claim against the Borrower or any Environmental
Affiliate which in any such event is likely to have a Material Adverse Effect;

(i) promptly and in any event within five (5) Business Days after receipt of any
material notices or correspondence from any company or agent for any company
providing insurance coverage to the Borrower relating to any loss which is
likely to result in a Material Adverse Effect, copies of such notices and
correspondence; and

 

72



--------------------------------------------------------------------------------

(j) from time to time such additional information regarding the financial
position or business of the Borrower, EQR and their Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request in
writing.

Section 5.2 Payment of Obligations. Each of the Borrower, each Qualified
Borrower, EQR and their Consolidated Subsidiaries will pay and discharge, at or
before maturity, all its respective material obligations and liabilities
including, without limitation, any obligation pursuant to any agreement by which
it or any of its properties is bound, in each case where the failure to so pay
or discharge such obligations or liabilities is likely to result in a Material
Adverse Effect, and will maintain in accordance with GAAP, appropriate reserves
for the accrual of any of the same.

Section 5.3 Maintenance of Property; Insurance; Leases.

(a) The Borrower and/or EQR will keep, and will cause each Consolidated
Subsidiary and Qualified Borrower to keep, all property useful and necessary in
its business, including without limitation the Real Property Assets (for so long
as it constitutes Real Property Assets), in good repair, working order and
condition, ordinary wear and tear excepted, in each case where the failure to so
maintain and repair will have a Material Adverse Effect.

(b) The Borrower, each Qualified Borrower and/or EQR shall maintain, or cause to
be maintained, insurance with such insurers, on such properties, in such amounts
and against such risks (excluding terrorist insurance and mold insurance and, to
the extent the same are not commercially available or available at commercially
reasonable rates, earthquake insurance or windstorm insurance) as is consistent
with insurance maintained by businesses of comparable type and size in the
industry, and furnish the Administrative Agent satisfactory evidence thereof
promptly upon Administrative Agent’s reasonable request.

Section 5.4 Conduct of Business and Maintenance of Existence. The Borrower, each
Qualified Borrower and EQR will continue to engage in business of the same
general type as now conducted by the Borrower and EQR, and each will preserve,
renew and keep in full force and effect, its partnership and trust existence and
its respective rights, privileges and franchises necessary for the normal
conduct of business unless the failure to maintain such rights and franchises
does not have a Material Adverse Effect.

Section 5.5 Compliance with Laws. The Borrower and EQR will and will cause their
Subsidiaries to comply in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws, and all zoning and building
codes with respect to the Real Property Assets and ERISA and the rules and
regulations thereunder and all federal securities laws) except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to do so will not have a Material Adverse
Effect or expose Administrative Agent or the Banks to any material liability
therefor.

Section 5.6 Inspection of Property, Books and Records. Each of the Borrower and
EQR will keep proper books of record and account in which full, true and correct
entries shall be made of all material dealings and transactions in relation to
its business and activities in

 

73



--------------------------------------------------------------------------------

conformity with GAAP, modified as required by this Agreement and applicable law;
and will permit representatives of any Bank at such Bank’s expense to visit and
inspect any of its properties, including without limitation the Real Property
Assets, to examine and make abstracts from any of its books and records and to
discuss its affairs, finances and accounts with its officers and independent
public accountants, all at such reasonable times during normal business hours,
upon reasonable prior notice and as often as may reasonably be desired.
Administrative Agent shall coordinate any such visit or inspection to arrange
for review by any Bank requesting any such visit or inspection.

Section 5.7 Intentionally Omitted.

Section 5.8 Financial Covenants.

(a) Indebtedness to Gross Asset Value. The Borrower shall not permit the ratio
of (i) the sum of (x) Indebtedness of the Borrower and EQR (including
Indebtedness of Down REITs and wholly-owned Subsidiaries of Down REITs, but
excluding Indebtedness of other Persons that are Consolidated Subsidiaries or
Investment Affiliates), plus (y) Borrower’s Share of Indebtedness of all
Consolidated Subsidiaries and Investment Affiliates (other than Down REITs and
wholly-owned Subsidiaries of Down REITs) to (ii) Gross Asset Value of the
Borrower and EQR to exceed 0.60:1 at any time; provided, however, that with
respect to any Fiscal Quarter in which the Borrower acquired any Real Property
Assets (whether by purchase, merger or other corporate transaction), at the
Borrower’s election, the ratio of (i) the sum of (x) Indebtedness of the
Borrower and EQR (including Indebtedness of Down REITs and wholly-owned
Subsidiaries of Down REITs, but excluding Indebtedness of other Persons that are
Consolidated Subsidiaries or Investment Affiliates), plus (y) Borrower’s Share
of Indebtedness of all Consolidated Subsidiaries and Investment Affiliates
(other than Down REITs and wholly-owned Subsidiaries of Down REITs) to
(ii) Gross Asset Value of the Borrower and EQR for such Fiscal Quarter and for
the next three succeeding Fiscal Quarters may exceed 0.60:1, provided that such
ratio in no event shall exceed 0.65:1, and provided, further, that thereafter
such ratio shall not exceed 0.60:1. For purposes of this covenant,
(i) Indebtedness shall be adjusted by deducting therefrom an amount equal to the
lesser of (x) Indebtedness that by its terms is scheduled to mature on or before
the date that is 24 months from the date of calculation, and (y) Unrestricted
Cash or Cash Equivalents, and (ii) Gross Asset Value shall be adjusted by
deducting therefrom the amount by which Indebtedness is adjusted under clause
(i).

(b) Secured Debt to Gross Asset Value. The Borrower shall not permit the ratio
of (i) the sum of (x) Secured Debt of the Borrower and EQR (including Secured
Debt of Down REITs and wholly-owned Subsidiaries of Down REITs, but excluding
Secured Debt of other Persons that are Consolidated Subsidiaries or Investment
Affiliates), plus (y) Borrower’s Share of Secured Debt of all Consolidated
Subsidiaries and Investment Affiliates (other than Down REITs and wholly-owned
Subsidiaries of Down REITs) to (ii) Gross Asset Value of the Borrower and EQR to
exceed 0.40:1 at any time.

(c) Consolidated EBITDA to Fixed Charges Ratio. The Borrower shall not permit
the ratio of Consolidated EBITDA for the then most recently completed twelve
(12) month period to Fixed Charges for the then most recently completed twelve
(12) month period to be less than 1.50:1.

 

74



--------------------------------------------------------------------------------

(d) Unencumbered Pool. The Borrower shall not permit the ratio of the
Unencumbered Asset Value to outstanding Unsecured Debt to be less than 1.50:1 at
any time.

(e) Permitted Holdings. The Borrower’s and EQR’s primary business will be the
ownership, operation and development of multifamily residential property
(including conversions to condominiums) and any other business activities of the
Borrower, EQR and Subsidiaries of either or both will remain incidental thereto.
Notwithstanding the foregoing, the Borrower, EQR and Subsidiaries of either or
both may acquire or maintain Permitted Holdings if and so long as the aggregate
value of Permitted Holdings, whether held directly or indirectly (but without
duplication) by the Borrower, EQR and/or their Subsidiaries, does not exceed, at
any time, thirty-five percent (35%) of Gross Asset Value of the Borrower and EQR
as a whole.

(f) Calculation. Each of the foregoing ratios and financial requirements shall
be calculated as of the last day of each Fiscal Quarter.

Section 5.9 Restriction on Fundamental Changes.

(a) Neither the Borrower nor EQR shall enter into any merger or consolidation,
unless (i) either (x) the Borrower or EQR is the surviving entity, or (y) the
individuals constituting EQR’s Board of Trustees immediately prior to such
merger or consolidation represent a majority of the surviving entity’s Board of
Directors or Board of Trustees after such merger or consolidation, and (ii) the
entity which is merged with the Borrower or EQR is predominantly in the
commercial real estate business.

(b) The Borrower shall not amend its agreement of limited partnership or other
organizational documents in any manner that would have a Material Adverse Effect
without the Administrative Agent’s consent, which shall not be unreasonably
withheld. EQR shall not amend its declaration of trust, by-laws, or other
organizational documents in any manner that would have a Material Adverse Effect
without the Administrative Agent’s consent, which shall not be unreasonably
withheld. No Qualified Borrower shall amend its organizational documents in any
manner that would have a Material Adverse Effect without the Required Banks’
consent.

(c) The Borrower shall deliver to Administrative Agent copies of all amendments
to its agreement of limited partnership or to EQR’s declaration of trust,
by-laws, or other organizational documents simultaneously with the first
delivery of financial statements referred to in Sections 5.1(a) or (b) above
following the effective date of any such amendment.

Section 5.10 Changes in Business. Except for Permitted Holdings, neither the
Borrower, any Qualified Borrower nor EQR shall enter into any business which is
substantially different from that conducted by the Borrower or EQR on the
Closing Date after giving effect to the transactions contemplated by the Loan
Documents. The Borrower shall carry on its business operations through the
Borrower and its Subsidiaries and Investment Affiliates.

Section 5.11 Margin Stock. None of the proceeds of any Loan, and no Letter of
Credit, will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock in any
manner that might violate the provisions of Regulations T, U or X of the Federal
Reserve Board.

 

75



--------------------------------------------------------------------------------

Section 5.12 Intentionally Omitted.

Section 5.13 EQR Status.

(a) Status. EQR shall at all times (i) remain a publicly traded company listed
on the New York Stock Exchange or another national stock exchange located in the
United States and (ii) maintain its status as a self-directed and
self-administered real estate investment trust under the Code.

(b) Indebtedness. EQR shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:

(1) the Obligations; and

(2) Indebtedness which, after giving effect thereto, may be incurred or may
remain outstanding without giving rise to an Event of Default or Default.

(c) Disposal of Partnership Interests. EQR will not directly or indirectly
convey, sell, transfer, assign, pledge or otherwise encumber or dispose of any
of its partnership interests in the Borrower, except for the reduction of EQR’s
interest in the Borrower arising from the Borrower’s issuance of partnership
interests in the Borrower or the retirement of preference units by the Borrower.

ARTICLE VI

DEFAULTS

Section 6.1 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) the Borrower or any Qualified Borrower shall fail to pay when due any
principal of any Loan, or the Borrower or any Qualified Borrower shall fail to
pay when due interest on any Loan or any fees or any other amount payable
hereunder and the same shall continue for a period of five (5) days after the
same becomes due;

(b) the Borrower shall fail to observe or perform any covenant contained in
Section 5.8, Section 5.9, Section 5.11 or Section 5.13;

(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a), (b), (e),
(f), (g), (h), (j), (n) or (o) of this Section 6.1) for 30 days after written
notice thereof has been given to the Borrower by the Administrative Agent, or if
such default is of such a nature that it cannot with reasonable effort be
completely remedied within said period of thirty (30) days such additional
period of time as may be reasonably necessary to cure same, provided the
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days;

 

76



--------------------------------------------------------------------------------

(d) any representation, warranty, certification or statement made or deemed made
by the Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and the defect
causing such representation or warranty to be incorrect when made (or deemed
made) is not removed within thirty (30) days after written notice thereof from
Administrative Agent to the Borrower;

(e) the Borrower, any Qualified Borrower, EQR, any Subsidiary or any Investment
Affiliate shall default in the payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) of any amount owing in
respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amount exceeds $100,000,000 and such default
shall continue beyond the giving of any required notice and the expiration of
any applicable grace period and such default has not been waived, in writing, by
the holder of any such Debt; or the Borrower, any Qualified Borrower, EQR, any
Subsidiary or any Investment Affiliate shall default in the performance or
observance of any obligation or condition with respect to any such Recourse Debt
or any other event shall occur or condition exist beyond the giving of any
required notice and the expiration of any applicable grace period, if the effect
of such default, event or condition is to accelerate the maturity of any such
indebtedness or to permit (without any further requirement of notice or lapse of
time) the holder or holders thereof, or any trustee or agent for such holders,
to accelerate the maturity of any such indebtedness;

(f) the Borrower or EQR shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or admit
in writing its inability to pay its debts as such debts become due, or shall
take any action to authorize any of the foregoing;

(g) an involuntary case or other proceeding shall be commenced against the
Borrower or EQR seeking liquidation, reorganization or other relief with respect
to it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against the Borrower or EQR under the federal bankruptcy laws as now
or hereafter in effect;

(h) one or more final, non-appealable judgments or decrees (or one or more
judgments which is/are not stayed pending appeal) in an aggregate amount of
$100,000,000 or more shall be entered by a court or courts of competent
jurisdiction against the Borrower, any Qualified Borrower, EQR or, to the extent
of any recourse to the Borrower, EQR or any Qualified Borrower, any of their
respective Consolidated Subsidiaries (other than any judgment as to which, and
only to the extent, a reputable insurance company has acknowledged coverage of
such claim in writing) and (i) any such judgments or decrees shall not be
stayed, discharged, paid, bonded or vacated within thirty (30) days or
(ii) enforcement proceedings shall be commenced by any creditor on any such
judgments or decrees;

 

77



--------------------------------------------------------------------------------

(i) there shall be a change in the majority of the Board of Directors or Board
of Trustees of EQR during any twelve (12) month period, excluding any change in
directors or trustees resulting from (w) the retirement/resignation of any
director or trustee as a result of compliance with any written policy of EQR
requiring retirement/resignation from the Board upon reaching the retirement age
specified in such policy or in connection with EQR’s Majority Voting Policy,
(x) the death or disability of any director or trustee, or (y) satisfaction of
any requirement for the majority of the members of the board of directors or
trustees of EQR to qualify under applicable law as independent directors or
trustees or (z) the replacement of any director or trustee who is an officer or
employee of EQR or an affiliate of EQR with any other officer or employee of EQR
or an affiliate of EQR;

(j) any Person or “group” (as such term is defined in applicable federal
securities laws and regulations) shall acquire more than thirty percent (30%) of
the common shares of EQR, provided, however, that Persons acquiring common
shares of EQR from EQR in connection with an acquisition or other transaction
with EQR, without any agreement among such Persons to act together to hold,
dispose of, or vote such shares following the acquisition of such shares, shall
not be considered a “group” for purposes of this clause (j);

(k) an “Event of Default” under and as defined in the Term Loan Agreement;

(l) any Termination Event with respect to a Plan shall occur as a result of
which Termination Event or Events any member of the ERISA Group has incurred or
may incur any liability to the PBGC or any other Person and the sum (determined
as of the date of occurrence of such Termination Event) of the insufficiency of
such Plan and the insufficiency of any and all other Plans with respect to which
such a Termination Event shall have occurred and be continuing (or, in the case
of a Multiemployer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall have occurred and be
continuing, the liability of the Borrower) is equal to or greater than
$20,000,000 and which the Administrative Agent reasonably determines will have a
Material Adverse Effect;

(m) any member of the ERISA Group shall commit a failure described in
Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;

(n) at any time, for any reason the Borrower,any Qualified Borrower, any Down
REIT Guarantor or EQR seeks to repudiate its obligations under any Loan
Document; or

(o) a default beyond any applicable notice or grace period under any of the
other Loan Documents.

 

78



--------------------------------------------------------------------------------

Section 6.2 Rights and Remedies.

(a) Upon the occurrence of any Event of Default described in Sections 6.1(f) or
(g), the Commitments and the Swingline Commitment shall immediately terminate
and the unpaid principal amount of, and any and all accrued interest on, the
Loans and any and all accrued fees and other Obligations hereunder shall
automatically become immediately due and payable, with all additional interest
from time to time accrued thereon during the continuance of such Event of
Default at the Default Rate and without presentation, demand, or protest or
other requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower for itself and on behalf of any Qualified Borrower; and upon the
occurrence and during the continuance of any other Event of Default, subject to
the provisions of Section 6.2(b), the Administrative Agent may (and upon the
demand of the Required Banks shall), by written notice to the Borrower, in
addition to the exercise of all of the rights and remedies permitted the
Administrative Agent and the Banks at law or equity or under any of the other
Loan Documents, declare the Commitments terminated and the unpaid principal
amount of and any and all accrued and unpaid interest on the Loans and any and
all accrued fees and other Obligations hereunder to be, and the same shall
thereupon be, immediately due and payable with all additional interest from time
to time accrued thereon and (except as otherwise as provided in the Loan
Documents) without presentation, demand, or protest or other requirements of any
kind (including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower for
itself and on behalf of any Qualified Borrower.

(b) Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, the Administrative Agent and the Banks each agree that
any exercise or enforcement of the rights and remedies granted to the
Administrative Agent or the Banks under this Agreement or at law or in equity
with respect to this Agreement or any other Loan Documents shall be commenced
and maintained by the Administrative Agent on behalf of the Administrative Agent
and/or the Banks. The Administrative Agent shall act at the direction of the
Required Banks in connection with the exercise of any and all remedies at law,
in equity or under any of the Loan Documents (including, without limitation,
those set forth in Section 6.4) or, if the Required Banks are unable to reach
agreement within thirty (30) days of commencement of discussions, then, from and
after an Event of Default and the end of such thirty (30) day period, the
Administrative Agent may pursue such rights and remedies as it may determine if
it shall reasonably determine that the same shall be in the best interests of
the Banks, taken as a whole.

Section 6.3 Notice of Default. The Administrative Agent shall give notice to the
Borrower under Section 6.1(c) promptly upon being requested to do so by the
Required Banks and shall thereupon notify all the Banks thereof. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Bank or the Borrower or any court or governmental
agency referring to this Agreement or the other Loan Documents, describing such
event or condition. Should Administrative Agent receive notice of the occurrence
of a Default or Event of Default expressly stating that such notice is a notice
of a Default or Event of Default, or should Administrative Agent send the
Borrower a notice of Default or Event of Default, Administrative Agent shall
promptly give notice thereof to each Bank.

 

79



--------------------------------------------------------------------------------

Section 6.4 Actions in Respect of Letters of Credit.

(a) If, at any time and from time to time, any Letter of Credit shall have been
issued hereunder and an Event of Default shall have occurred and be continuing,
then, upon the occurrence and during the continuation thereof, the
Administrative Agent may, and upon the demand of the Required Banks shall,
whether in addition to the taking by the Administrative Agent of any of the
actions described in this Article or otherwise, make a demand upon the Borrower
to, and forthwith upon such demand (but in any event within ten (10) days after
such demand) the Borrower shall (provided that upon the occurrence of any Event
of Default it described in Section 6.1(f) or 6.1(g) the Borrower shall
automatically be required to), pay to the Administrative Agent, on behalf of the
Banks, in same day funds at the Administrative Agent’s office designated in such
demand, for deposit in a special cash collateral account (the “Letter of Credit
Collateral Account”) to be maintained in the name of the Administrative Agent
(on behalf of the Banks) and under its sole dominion and control at such place
as shall be designated by the Administrative Agent, an amount equal to the
amount of the Letter of Credit Usage under the Letters of Credit. Interest shall
accrue on the Letter of Credit Collateral Account at a rate equal to the rate on
overnight funds.

(b) The Borrower hereby grants to the Administrative Agent, as administrative
agent, for its benefit and the ratable benefit of the Banks a lien on and a
security interest in, the following collateral (the “Letter of Credit
Collateral”):

(i) the Letter of Credit Collateral Account, all cash deposited therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;

(ii) all notes, certificates of deposit and other instruments from time to time
hereafter delivered to or otherwise possessed by the Administrative Agent for or
on behalf of the Borrower in substitution for or in respect of any or all of the
then existing Letter of Credit Collateral;

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Letter of Credit Collateral; provided that
if no Event of Default shall have occurred and be continuing, any interest,
dividends or other earnings received with respect to the Letter of Credit
Collateral shall be distributed to the Borrower on a monthly basis; and

(iv) to the extent not covered by the above clauses, all proceeds of any or all
of the foregoing Letter of Credit Collateral.

The lien and security interest granted hereby secures the payment of all
Obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

 

80



--------------------------------------------------------------------------------

(c) The Borrower hereby authorizes the Administrative Agent for the ratable
benefit of the Banks to apply, from time to time after funds are deposited in
the Letter of Credit Collateral Account, funds then held in the Letter of Credit
Collateral Account to the payment of any amounts, in such order as the
Administrative Agent may elect, as shall have become due and payable by the
Borrower to the Banks in respect of the Letters of Credit.

(d) Neither the Borrower nor any Person claiming or acting on behalf of or
through the Borrower shall have any right to withdraw any of the funds held in
the Letter of Credit Collateral Account, except as provided in Sections 6.4(b)
and (h).

(e) The Borrower agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 6.4.

(f) If any Event of Default shall have occurred and be continuing:

(i) The Administrative Agent may, in its sole discretion, without notice to the
Borrower except as required by law and at any time and from time to time,
charge, set off or otherwise apply all or any part of the Letter of Credit
Collateral, first, (x) amounts previously drawn on any Letter of Credit that
have not been reimbursed by the Borrower and (y) any Letter of Credit Usage
described in clause (ii) of the definition thereof that are then due and payable
and second, any other unpaid Obligations then due and payable against the Letter
of Credit Collateral Account or any part thereof, in such order as the
Administrative Agent shall elect. The rights of the Administrative Agent under
this Section 6.4 are in addition to any rights and remedies which any Bank may
have.

(ii) The Administrative Agent may also exercise, in its sole discretion, in
respect of the Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the Uniform Commercial Code
in effect in the State of Illinois at that time.

(g) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Letter of Credit Collateral if the Letter
of Credit Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that,
assuming such treatment, the Administrative Agent and the Banks shall not have
any responsibility or liability with respect thereto.

(h) At such time as all Events of Default have been cured or waived in writing,
all amounts remaining in the Letter of Credit Collateral Account shall be
promptly returned to the Borrower, and in the case of Letters of Credit maturing
after the Maturity Date, upon the return of any such Letters of Credit, any
amount attributable to such Letter of Credit shall be promptly returned to the
Borrower. Absent such cure or written waiver or return, any surplus of the funds
held in the Letter of Credit Collateral Account and remaining after payment in
full of all of the Obligations of the Borrower hereunder and under any other
Loan Document after the Maturity Date shall be paid to the Borrower or to
whomsoever may be lawfully entitled to receive such surplus.

 

81



--------------------------------------------------------------------------------

Section 6.5 Distribution of Proceeds after Default. Notwithstanding anything
contained herein to the contrary, from and after an Event of Default, to the
extent proceeds are received by Administrative Agent, such proceeds will be
distributed promptly to the Banks pro rata in accordance with the unpaid
principal amount of the Loans.

ARTICLE VII

THE AGENTS

Section 7.1 Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with all such powers and discretion as are reasonably incidental
thereto. Except as set forth in Sections 7.8 and 7.9, the provisions of this
Article VII are solely for the benefit of Administrative Agent and the Banks,
and the Borrower shall not have any right to rely on or enforce any of the
provisions of this Article VII. In performing its functions and duties under
this Agreement, Administrative Agent shall act solely as an agent of the Banks
and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for the Borrower.

Section 7.2 Agency and Affiliates. Bank of America, N.A. (and any other Bank
hereafter acting as Administrative Agent) shall have the same rights and powers
under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and Bank of
America, N.A. (and any other Bank hereafter acting as Administrative Agent) and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with the Borrower, EQR or any Subsidiary or affiliate of
the Borrower as if it were not the Administrative Agent hereunder, and the term
“Bank” and “Banks” shall include Bank of America, N.A. (and any other Bank
hereafter acting as Administrative Agent) in its individual capacity.

Section 7.3 Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default or Event of
Default, except as expressly provided in Article VI. The duties of
Administrative Agent shall be administrative in nature. Subject to the
provisions of Sections 7.1, 7.5 and 7.6, Administrative Agent shall administer
the Loans in the same manner as it administers its own loans.

Section 7.4 Consultation with Experts. As between the Administrative Agent and
the Banks, the Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

82



--------------------------------------------------------------------------------

Section 7.5 Liability of Agents. As between the Agents and the Banks, none of
the Agents, any of their respective affiliates or any of their respective
directors, officers, agents or employees, shall be liable for any action taken
or not taken by any of them in connection herewith (i) with the consent or at
the request of the Required Banks or (ii) in the absence of its own gross
negligence or willful misconduct. As between the Agents and the Banks, none of
the Agents or any of their respective directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of the Borrower, except with respect to payment
of principal and interest; (iii) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the other Loan Documents or any other instrument or writing furnished
in connection herewith. As between Administrative Agent and the Banks, the
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Anything to the contrary notwithstanding, no Agent
other than the Administrative Agent and the Co-Syndication Agents shall have any
powers, duties or responsibilities under this Agreement or any other Loan
Document, except in its capacity, as applicable, as the Administrative Agent, a
Fronting Bank, the Swingline Lender or a Bank hereunder.

Section 7.6 Indemnification. Each Bank shall on a several basis, ratably in
accordance with its Commitment, indemnify the Administrative Agent and each
Co-Syndication Agent, and their respective affiliates and directors, officers,
agents and employees (to the extent not reimbursed by the Borrower, but without
affecting the Borrower’s reimbursement obligations), against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Administrative Agent and/or as a Co-Syndication Agent under this
Agreement, the other Loan Documents or any action taken or omitted by such
indemnitee hereunder as Administrative Agent or as Co-Syndication Agent. In the
event that any Co-Syndication Agent or the Administrative Agent shall,
subsequent to its receipt of indemnification payment(s) from Banks in accordance
with this Section, recoup any amount from the Borrower, or any other party
liable therefor in connection with such indemnification, such Co-Syndication
Agent or the Administrative Agent, as the case may be, shall reimburse the Banks
which previously made the payment(s) pro rata, based upon the actual amounts
which were theretofore paid by each Bank. The applicable Co-Syndication Agent or
the Administrative Agent, as the case may be, shall reimburse such Banks so
entitled to reimbursement within two (2) Business Days after its receipt of such
funds from the Borrower or such other party liable therefor.

Section 7.7 Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent, any Co-Syndication Agent or
any other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Co-Syndication Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

 

83



--------------------------------------------------------------------------------

Section 7.8 Successor Administrative Agent or Co-Syndication Agent. Each Agent
may resign at any time by giving notice thereof to the Banks, the Borrower and
each other, and the Administrative Agent and a Co-Syndication Agent, as
applicable, shall resign in the event the Commitment of the Bank serving as the
Administrative Agent or such Co-Syndication Agent is reduced to less than
$10,000,000. Upon any such resignation, the Required Banks shall have the right
to appoint a successor Administrative Agent or Co-Syndication Agent, as
applicable, which successor Administrative Agent or successor Co-Syndication
Agent (as applicable) shall, provided no Event of Default has occurred and is
then continuing, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved Bank of America, N.A. as a successor
Co-Syndication Agent and either JPMorgan Chase Bank, N.A. or Wells Fargo Bank,
National Association, as a successor Administrative Agent). If no successor
Administrative Agent or Co-Syndication Agent (as applicable) shall have been so
appointed by the Required Banks and (if required) approved by the Borrower, or,
if so appointed, shall not have accepted such appointment within 30 days after
the retiring Administrative Agent or Co-Syndication Agent (as applicable) gives
notice of resignation, then the retiring Administrative Agent or retiring
Co-Syndication Agent (as applicable) may, on behalf of the Banks, appoint a
successor Administrative Agent or Co-Syndication Agent (as applicable), which
shall be the Co-Syndication Agent or the Administrative Agent, as the case may
be, who shall act until the Required Banks shall appoint a successor
Administrative Agent or Co-Syndication Agent. In any event, the retiring
Administrative Agent shall continue to act as Administrative Agent until such
time as a successor Administrative Agent shall have been so appointed by the
Required Banks, approved by the Borrower (if required), and assumed its duties
hereunder. Upon the acceptance of its appointment as the Administrative Agent or
Co-Syndication Agent hereunder by a successor Administrative Agent or successor
Co-Syndication Agent, as applicable, such successor Administrative Agent or
successor Co-Syndication Agent, as applicable, shall thereupon succeed to and
become vested with all the rights and duties of the retiring Administrative
Agent or retiring Co-Syndication Agent, as applicable, and the retiring
Administrative Agent or the retiring Co-Syndication Agent, as applicable, shall
be discharged from its duties and obligations hereunder. The rights and duties
of the Administrative Agent to be vested in any successor Administrative Agent
shall include, without limitation, the rights and duties as Swingline Lender.
After any retiring Administrative Agent’s or retiring Co-Syndication Agent’s
resignation hereunder, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent or the Co-Syndication Agent, as applicable. For gross
negligence or willful misconduct or if the Administrative Agent shall become a
Defaulting Lender, as determined by the Required Banks (excluding for such
determination the Bank serving as Administrative Agent or Co-Syndication Agent
in its capacity as a Bank, as applicable), the Administrative Agent or
Co-Syndication Agent may be removed at any time by the Required Banks or, in the
case of the Administrative Agent becoming a Defaulting Lender only, by either
the Required Banks or the Borrower, giving at least thirty (30) Business Days
prior written notice to the Administrative Agent, Co-Syndication Agent, the
Borrower and, in the case of a removal of the Administrative Agent by the
Borrower as a result of it becoming a Defaulting Lender, the Banks. Such
resignation or removal shall take effect upon the acceptance of appointment by a
successor Administrative Agent or Co-Syndication Agent, as applicable, in
accordance with the provisions of this Section 7.8.

 

84



--------------------------------------------------------------------------------

Section 7.9 Consents and Approvals. All communications from Administrative Agent
to the Banks requesting the Banks’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Bank,
(ii) shall be accompanied by a description of the matter or item as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Bank where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Bank and to the extent not previously provided to such Bank,
written materials and a summary of all oral information provided to
Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, (iv) shall include Administrative Agent’s recommended course of action
or determination in respect thereof and (v) shall include a statement that if
any Bank does not respond to such request within ten (10) Business Days and
provide a written explanation of the reasons behind any objection, such Lender
shall be deemed to have approved of or consented to, as applicable, the
recommendation or determination of the Administrative Agent described in such
request. Each Bank shall reply promptly, but in any event within ten
(10) Business Days after receipt of the request therefor from Administrative
Agent (the “Bank Reply Period”). Unless a Bank shall give written notice to
Administrative Agent that it objects to the recommendation or determination of
Administrative Agent within the Bank Reply Period, such Bank shall be deemed to
have approved of or consented to such recommendation or determination. With
respect to decisions requiring the approval of the Required Banks or all the
Banks, Administrative Agent shall submit its recommendation or determination for
approval of or consent to such recommendation or determination to all Banks and
upon receiving the required approval or consent shall follow the course of
action or determination of the Required Banks (and each non-responding Bank
shall be deemed to have concurred with such recommended course of action) or all
the Banks, as the case may be.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

Section 8.1 Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Euro-Dollar Borrowing or
Money Market LIBOR Loan:

(a) the Administrative Agent determines in good faith that deposits (whether in
Dollars or an Alternate Currency) (in the applicable amounts) are not being
offered in the relevant market for such currency for the applicable amount and
such Interest Period, or

(b) Banks having 50% or more of the aggregate amount of the applicable
Commitments advise the Administrative Agent that the Euro-Dollar Rate, as
determined by the Administrative Agent, will not adequately and fairly reflect
the cost to each such Bank of funding its Euro-Dollar Loans for such Interest
Period,

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Banks, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Euro-Dollar Loans shall be suspended.

 

85



--------------------------------------------------------------------------------

In such event, (a) unless the Borrower notifies the Administrative Agent at
least two Business Days before the date of (i) any Euro-Dollar Borrowing
denominated in Dollars for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, such Borrowing shall instead be made
as a Base Rate Borrowing, or (ii) any Money Market LIBOR Borrowing for which a
Notice of Money Market Borrowing has previously been given, the Money Market
LIBOR Loans comprising such Borrowing shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the Base Rate for such day, and (b) any Notice of
Borrowing for a Euro-Dollar Borrowing denominated in an Alternate Currency shall
be ineffective. For purposes of this Section 8.1(b), in determining whether the
Euro-Dollar Rate, as determined by Administrative Agent, will not adequately and
fairly reflect the cost to any Bank of funding its Euro-Dollar Loans for such
Interest Period, such determination will be based solely on the ability of such
Bank to obtain matching funds in the London interbank market at a reasonably
equivalent rate.

Section 8.2 Illegality. If, on or after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Euro-Dollar Lending Office) with any request or directive (whether or not
having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency shall make it unlawful for any Bank (or its
Euro-Dollar Lending Office) (x) to make, maintain or fund its Euro-Dollar Loans,
or (y) to participate in any Letter of Credit issued by the Fronting Bank, or,
with respect to the Fronting Bank, to issue any Letter of Credit, the
Administrative Agent shall forthwith give notice thereof to the other Banks and
the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank in case of the event described in
clause (x) above to make Euro-Dollar Loans, or in the case of the event
described in clause (y) above, to participate in any Letter of Credit issued by
the Fronting Bank or, with respect to the Fronting Bank, to issue any Letter of
Credit, shall be suspended. With respect to Euro-Dollar Loans, before giving any
notice to the Administrative Agent pursuant to this Section, such Bank shall
designate a different Euro-Dollar Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. If such Bank shall determine that it may
not lawfully continue to maintain and fund any of its outstanding Euro-Dollar
Loans to maturity and shall so specify in such notice, the Borrower or the
applicable Qualified Borrower, as the case may be, shall be deemed to have
delivered a Notice of Interest Rate Election and such Euro-Dollar Loan shall be
converted as of such date to a Base Rate Loan (without payment of any amounts
that the Borrower or the applicable Qualified Borrower, as the case may be,
would otherwise be obligated to pay pursuant to Section 2.13 with respect to
Loans converted pursuant to this Section 8.2) in an equal principal amount from
such Bank (on which interest and principal shall be payable contemporaneously
with the related Euro-Dollar Loans of the other Banks), and such Bank shall make
such a Base Rate Loan.

 

86



--------------------------------------------------------------------------------

If, at any time, it shall be unlawful for any Bank to make, maintain or fund its
Euro-Dollar Loans, the Borrower shall have the right, upon five (5) Business
Day’s notice to the Administrative Agent, to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest, Facility Fees,
Letter of Credit Fees and all amounts payable pursuant to Section 2.13), and to
become a Bank hereunder, or obtain the agreement of one or more existing Banks
to offer to purchase the Commitments of such Bank for such amount, which offer
such Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest thereon, Facility Fees, Letter
of Credit Fees and all other amounts due such Bank hereunder (including, without
limitation, amounts payable pursuant to Section 2.13), upon which event, such
Bank’s Commitment shall be deemed to be cancelled pursuant to Section 2.11(e).
Any Bank subject to this paragraph shall retain the benefits of Sections
2.16(f), 2.16(g), 8.3, 8.4 and 9.3 for the period prior to such purchase or
cancellation.

Section 8.3 Increased Cost and Reduced Return.

(a) If, on or after (x) the date hereof in the case of Committed Loans made
pursuant to Section 2.1, or (y) the date of the related Money Market Quote, in
the case of any Money Market Loan, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency, shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Federal Reserve Board (but
excluding with respect to any Euro-Dollar Loan any such requirement to the
extent reflected in an applicable Euro-Dollar Reserve Percentage)), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Bank (or its Applicable
Lending Office) or shall impose on any Bank (or its Applicable Lending Office)
or on the London interbank market any other condition materially more burdensome
in nature, extent or consequence than those in existence as of the Closing Date
affecting such Bank’s Euro-Dollar Loans, its Note, or its obligation to make
Euro-Dollar Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect to such Euro-Dollar Loans, by an amount deemed by such
Bank to be material (excluding any amounts already reflected in any Mandatory
Costs), then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts (based upon a reasonable allocation thereof by such Bank to
the Euro-Dollar Loans made by such Bank hereunder) as will compensate such Bank
for such increased cost or reduction to the extent such Bank generally imposes
such additional amounts on other borrowers of such Bank in similar
circumstances.

 

87



--------------------------------------------------------------------------------

(b) If any Bank shall have reasonably determined that, after the date hereof,
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any law, rule or regulation regarding capital
adequacy or liquidity requirements, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank any request or directive regarding capital adequacy (whether or not
having the force of law) made after the Closing Date of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank’s obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount reasonably deemed by such Bank to be material, then from time to time,
within 15 days after demand by such Bank (with a copy to the Administrative
Agent), the Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank (or its Parent) for such reduction to the extent such
Bank generally imposes such additional amounts on other borrowers of such Bank
in similar circumstances.

(c) Each Bank will promptly notify the Borrower and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the reasonable
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall fail to notify the Borrower of any such event within 90 days following the
end of the month during which such event occurred, then Borrower’s liability for
any amounts described in this Section incurred by such Bank as a result of such
event shall be limited to those attributable to the period occurring subsequent
to the ninetieth (90th) day prior to the date upon which such Bank actually
notified the Borrower of the occurrence of such event. A certificate of any Bank
claiming compensation under this Section and setting forth a reasonably detailed
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of demonstrable error. In determining such amount,
such Bank may use any reasonable averaging and attribution methods.

(d) If at any time, any Bank shall be owed amounts pursuant to this Section 8.3,
the Borrower shall have the right, upon five (5) Business Day’s notice to the
Administrative Agent to either (x) cause a bank, reasonably acceptable to the
Administrative Agent, to offer to purchase the Commitments of such Bank for an
amount equal to such Bank’s outstanding Loans and all amounts due such Bank
hereunder (including, without limitation, interest, Facility Fees, Letter of
Credit Fees and all amounts payable pursuant to Section 2.13 and this
Section 8.3), and to become a Bank hereunder, or to obtain the agreement of one
or more existing Banks to offer to purchase the Commitments of such Bank for
such amount, which offer such Bank is hereby required to accept, or (y) to repay
in full all Loans then outstanding of such Bank, together with interest thereon,
Facility Fees, Letter of Credit Fees and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to
Section 2.13 and this Section 8.3), upon which event, such Bank’s Commitment
shall be deemed to be cancelled pursuant to Section 2.11(e). Any Bank subject to
this Section 8.3(d) shall retain the benefits of Sections 2.16(f), 2.16(g), 8.3,
8.4 and 9.3 for the period prior to such purchase or cancellation.

 

88



--------------------------------------------------------------------------------

Section 8.4 Taxes.

(a) Any and all payments by the Borrower or any Qualified Borrower to or for the
account of any Bank or the Administrative Agent hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any and
all present or future taxes, duties, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Bank and the Administrative Agent, taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Bank or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Bank, taxes imposed on
its income, and franchise or similar taxes imposed on it, by the jurisdiction of
such Bank’s Applicable Lending Office or any political subdivision thereof or by
any other jurisdiction (or any political subdivision thereof) as a result of a
present or former connection between such Bank or Administrative Agent and such
other jurisdiction and any United States federal withholding taxes imposed
pursuant to FATCA (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Non-Excluded Taxes”). If the Borrower or any Qualified Borrower shall be
required by law to deduct any Non-Excluded Taxes from or in respect of any sum
payable hereunder or under any Note or in respect of any Letter of Credit,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.4) such Bank or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Qualified Borrower, as the case
may be, shall make such deductions, (iii) the Borrower or such Qualified
Borrower, as the case may be, shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law and
(iv) the Borrower or such Qualified Borrower, as the case may be, shall furnish
to the Administrative Agent, at its address referred to in Section 9.1, the
original or a certified copy of a receipt evidencing payment thereof.

(b) In addition, the Borrower and each Qualified Borrower agrees to pay any
present or future stamp or documentary taxes and any other excise or property
taxes, or charges or similar levies which arise from any payment made hereunder
or under any Note or in respect of any Letter of Credit or from the execution or
delivery of, or otherwise with respect to, this Agreement or any Note or Letter
of Credit (hereinafter referred to as “Other Taxes”).

(c) The Borrower and each Qualified Borrower agrees to indemnify each Bank, the
Fronting Bank and the Administrative Agent for the full amount of Non-Excluded
Taxes or Other Taxes (including, without limitation, any Non-Excluded Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 8.4) paid by such Bank, the Fronting Bank or the Administrative
Agent (as the case may be) and, so long as such Bank or Administrative Agent has
promptly paid any such Non-Excluded Taxes or Other Taxes, any liability for
penalties and interest arising therefrom or with respect thereto. This
indemnification shall be made within 15 days from the date such Bank, the
Fronting Bank or the Administrative Agent (as the case may be) makes demand
therefor.

(d) Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, shall
provide the Borrower with an Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal

 

89



--------------------------------------------------------------------------------

Revenue Service, and shall provide the Borrower with two further copies of any
such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower, certifying (i) in the case of a Form W-8BEN, that such Bank is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of withholding tax on payments of interest or, in
the case of a Form W-8ECI, certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States, and (ii) in the case of being under Sections 1442(c)(1)
and 1442(a) of the Code, that it is entitled to an exemption from United States
backup withholding tax. If the form provided by a Bank at the time such Bank
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from “Non-Excluded Taxes” as defined in Section 8.4(a).

(e) For any period with respect to which a Bank has failed to provide the
Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as the Borrower shall incur no cost or liability as a result thereof.

(f) If a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower to comply with its obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph (f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(g) Upon reasonable demand by the Borrower or any Qualified Borrower to the
Administrative Agent or any Bank, the Administrative Agent or Bank, as the case
may be, shall deliver to the Borrower or such Qualified Borrower, or to such
government or taxing authority as the Borrower or such Qualified Borrower may
reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower or such Qualified Borrower
to make a payment to or for the account of such Bank or the Administrative Agent
hereunder or under any other Loan Document without any deduction or withholding
for or on account of any Non-Excluded Taxes or with such deduction or
withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
the Borrower or such Qualified Borrower making such demand and to be executed
and to be delivered with any reasonably required certification.

 

90



--------------------------------------------------------------------------------

(h) If the Borrower or any Qualified Borrower is required to pay additional
amounts to or for the account of any Bank pursuant to this Section 8.4, then
such Bank will change the jurisdiction of its Applicable Lending Office so as to
eliminate or reduce any such additional payment which may thereafter accrue if
such change, in the judgment of such Bank, is not otherwise disadvantageous to
such Bank.

(i) If, at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest, Facility Fees,
Letter of Credit Fees and all amounts payable pursuant to Section 2.13 and this
Section 8.4), and to become a Bank hereunder, or to obtain the agreement of one
or more existing Banks to offer to purchase the Commitments of such Bank for
such amount, which offer such Bank is hereby required to accept, or (y) to repay
in full all Loans then outstanding of such Bank, together with interest thereon,
Facility Fees, Letter of Credit Fees and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to
Section 2.13 and this Section 8.4), upon which event, such Bank’s Commitment
shall be deemed to be cancelled pursuant to Section 2.11(c). Any Bank subject to
this Section 8.4(i) shall retain the benefits of Sections 2.16(f), 2.16(g), 8.3,
8.4 and 9.3 for the period prior to such purchase or cancellation.

Section 8.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall,
by at least five Euro-Dollar Business Days’ prior notice to such Bank through
the Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:

(a) the Borrower shall be deemed to have delivered a Notice of Interest Rate
Election with respect to such affected Euro-Dollar Loans and thereafter all
Loans which would otherwise be made by such Bank as Euro-Dollar Loans shall be
made instead as Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and no Borrowing from such Bank shall take effect with respect to Loans
denominated in an Alternate Currency, and

(b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead, and

(c) the Borrower will not be required to make any payment which would otherwise
be required by Section 2.13 with respect to such Euro-Dollar Loans converted to
Base Rate Loans pursuant to clause (a) above.

 

91



--------------------------------------------------------------------------------

Section 8.6 Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III. Whenever there is a reference in this Article VIII to the adoption of
any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Bank (or
its Euro-Dollar Lending Office) with any request or directive (whether or not
having the force of law) made after the Closing Date, notwithstanding anything
contained herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed in each case to have gone into effect and
adopted after the Closing Date, regardless of the date enacted, adopted or
issued.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be given to
such party: (w) in the case of the Borrower, any Qualified Borrower or the
Administrative Agent, at its address, or facsimile number set forth on the
signature pages hereof with a duplicate copy thereof, in the case of the
Borrower, to the Borrower, at Equity Residential, Two North Riverside Plaza,
Suite 400, Chicago, Illinois 60606, Attn: General Counsel, and to DLA Piper LLP
(US), 203 North LaSalle Street, Suite 1900, Chicago, Illinois 60601, Attn: James
M. Phipps, Esq., (x) in the case of any Person that becomes a Qualified Borrower
after the date hereof, at its address set forth in the notice delivered by the
Borrower to Administrative Agent pursuant to Section 2.21(a), (y) in the case of
any Bank, at its address, or facsimile number set forth in its Administrative
Questionnaire or (z) in the case of any party, such other address, or facsimile
number as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrower and, if such party is the Borrower or the
Administrative Agent, the Banks. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
such facsimile is transmitted to the facsimile number specified in this Section
and the appropriate answerback or facsimile confirmation is received, (ii) if
given by certified registered mail, return receipt requested, with first class
postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii) if given by a nationally recognized overnight carrier, 24 hours
after such communication is deposited with such carrier with postage prepaid for
next day delivery, or (iv) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Administrative
Agent under Article II or Article VIII shall not be effective until received.
The Administrative Agent shall promptly notify the Banks of any change in the
address of the Borrower or the Administrative Agent.

Section 9.2 No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

92



--------------------------------------------------------------------------------

Section 9.3 Expenses; Indemnification.

(a) The Borrower shall pay within thirty (30) days after written notice from the
Administrative Agent, (i) all reasonable out-of-pocket costs and expenses of the
Administrative Agent and the Co-Syndication Agents (including reasonable fees
and disbursements of special counsel Kaye Scholer LLP), in connection with the
preparation of this Agreement, the Loan Documents and the documents and
instruments referred to therein, and any waiver or consent hereunder or any
amendment hereof or any Default or Event of Default or alleged Default or Event
of Default, (ii) all reasonable fees and disbursements of special counsel Kaye
Scholer LLP in connection with the syndication of the Loans and (iii) if an
Event of Default occurs, all reasonable out-of-pocket expenses incurred by the
Administrative Agent and each Bank (the Administrative Agent shall promptly
submit any expenses of any of the Banks to the Borrower for reimbursement),
including fees and disbursements of counsel for the Administrative Agent and
each of the Banks, in connection with the enforcement of the Loan Documents and
the instruments referred to therein and such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom;
provided, however, that the attorneys’ fees and disbursements for which the
Borrower is obligated under this subsection (a)(iii) shall be limited to the
reasonable non-duplicative fees and disbursements of (A) counsel for
Administrative Agent, and (B) counsel for all of the Banks as a group; and
provided, further, that all other costs and expenses for which the Borrower is
obligated under this subsection (a)(iii) shall be limited to the reasonable
non-duplicative costs and expenses of Administrative Agent. For purposes of this
Section 9.3(a)(iii), (1) counsel for Administrative Agent shall mean a single
outside law firm representing Administrative Agent, and (2) counsel for all of
the Banks as a group shall mean a single outside law firm representing such
Banks as a group (which law firm may or may not be the same law firm
representing any or all of the Administrative Agent and/or a Co-Syndication
Agent).

(b) The Borrower agrees to indemnify each Co-Syndication Agent, the
Administrative Agent and each Bank, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding that may at any time (including, without limitation, at
any time following the payment of the Obligations) be asserted against any
Indemnitee, as a result of, or arising out of, or in any way related to or by
reason of, (i) any of the transactions contemplated by the Loan Documents or the
execution, delivery or performance of any Loan Document, (ii) any violation by
the Borrower, EQR or the Environmental Affiliates of any applicable
Environmental Law, (iii) any Environmental Claim arising out of the management,
use, control, ownership or operation of property or assets by the Borrower, EQR
or any of the Environmental Affiliates, including, without limitation, all
on-site and off-site activities of the Borrower or any Environmental Affiliate
involving Materials of Environmental Concern, (iv) the breach of any
environmental representation or warranty set forth herein, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE

 

93



--------------------------------------------------------------------------------

COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH INDEMNITEE, but excluding
those liabilities, losses, damages, costs and expenses (a) for which such
Indemnitee has been compensated pursuant to the terms of this Agreement,
(b) incurred solely by reason of the gross negligence, willful misconduct, bad
faith or fraud of any Indemnitee as finally determined by a court of competent
jurisdiction, (c) violations of Environmental Laws relating to a Property which
are caused by the act or omission of such Indemnitee after such Indemnitee takes
possession of such Property or (d) any liability of such Indemnitee to any third
party based upon contractual obligations of such Indemnitee owing to such third
party which are not expressly set forth in the Loan Documents. In addition, the
indemnification set forth in this Section 9.3(b) in favor of any director,
officer, agent or employee of the Administrative Agent, any Co-Syndication Agent
or any Bank shall be solely in his or her respective capacity as such director,
officer, agent or employee. The Borrower’s obligations under this Section shall
survive the termination of this Agreement and the payment of the Obligations.

Section 9.4 Sharing of Set-Offs. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or any Qualified Borrower or to any other Person, any such notice being hereby
expressly waived, but subject to the prior consent of the Administrative Agent,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by such Bank (including, without limitation, by branches and
agencies of such Bank wherever located) to or for the credit or the account of
the Borrower or any Qualified Borrower against and on account of the Obligations
of the Borrower or such Qualified Borrower then due and payable to such Bank
under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank. Each
Bank agrees that if it shall by exercising any right of set-off or counterclaim
or otherwise (except pursuant to Sections 8.2, 8.3, 8.4 or 9.6), receive payment
of a proportion of the aggregate amount of principal and interest due with
respect to any Loan held by it or Letter of Credit participated in by it, or, in
the case of the Fronting Bank, Letter of Credit issued by it, which is greater
than the proportion received by any other Bank or Letter of Credit issued or
participated in by such other Bank, the Bank receiving such proportionately
greater payment shall purchase such participations in the Loans held by the
other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Loans held
by the Banks or Letter of Credit issued or participated in by such other Banks
shall be shared by the Banks pro rata; provided that nothing in this Section
shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have to any deposits not received in connection with the
Loans and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its indebtedness in respect of the Loans
or Letters of Credit. The Borrower, for itself and on behalf of any Qualified
Borrower, agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Loan or a Letter of
Credit, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower or such Qualified Borrower in the amount of such
participation. Notwithstanding anything to the contrary contained herein, any
Bank may, by separate agreement with the Borrower or any Qualified Borrower,
waive its right to set off contained herein or granted by law and any such
written waiver shall be effective against such Bank under this Section 9.4.

 

94



--------------------------------------------------------------------------------

Section 9.5 Amendments and Waivers. Any provision of this Agreement or the
Notes, the Letter of Credit Documents or other Loan Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrower and the Required Banks (and, if the rights or duties of the
Administrative Agent or the Swingline Lender in its capacity as Administrative
Agent or Swingline Lender, as applicable, are affected thereby, by the
Administrative Agent or Swingline Lender, as applicable); provided that no such
amendment or waiver with respect to this Agreement, the Notes, the Letter of
Credit Documents or any other Loan Documents shall, unless signed by all the
Banks, (i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks) or subject any Bank to any additional
obligation, (ii) reduce the principal of or rate of interest on any Loan or any
fees hereunder, (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment or extend the term of any Letter of Credit beyond twelve
(12) months after the Maturity Date, (iv) change the percentage of the
Commitments (except pursuant to Section 2.1(b)) or of the aggregate unpaid
principal amount of the Loans, or the number of Banks, which shall be required
for the Banks or any of them to take any action under this Section or any other
provision of this Agreement, (v) release the EQR Guaranty or, except as provided
below, any Down REIT Guaranty or the Qualified Borrower Guaranty, (vi) modify
the definition of “Required Banks”, or (vii) modify the provisions of this
Section 9.5. At such time as the Borrower shall sell its interest in any Down
REIT Guarantor to an unaffiliated third party in an arms-length transaction, the
Down REIT Guaranty of such Down REIT Guarantor shall be deemed to have
terminated and released, and the Banks hereby authorize the Administrative Agent
to enter into an agreement, confirming the termination and release of such Down
REIT Guaranty, at the Borrower’s sole cost and expense.

Section 9.6 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or otherwise transfer any of its rights
under this Agreement or the other Loan Documents without the prior written
consent of all Banks and the Administrative Agent and any Bank may not assign or
otherwise transfer any of its interest under this Agreement except as permitted
in subsection (b) and (c) of this Section 9.6.

(b) Any Bank may at any time grant (i) prior to the occurrence of an Event of
Default, to an existing Bank or one or more banks, finance companies, insurance
companies or other financial institutions in minimum amounts of not less than
$5,000,000 (or any lesser amount in the case of participations to an existing
Bank or in the case of participations with respect to Money Market Loans only)
(it being understood that no Bank may hold Commitments of which less than
$10,000,000 in the aggregate is for its own account, unless its Commitments
shall have been reduced to zero) and (ii) after the occurrence and during the
continuance of an Event of Default, to any Person in any amount (in each case, a
“Participant”), participating interests in its Commitment or any or all of its
Loans, with (and subject to) the consent of, provided that no Event of Default
shall have occurred and be continuing, the Borrower (other

 

95



--------------------------------------------------------------------------------

than with respect to Money Market Loans), which consents shall not be
unreasonably withheld or delayed. The Administrative Agent shall be notified by
any such Bank of any such participation prior to the same becoming effective.
Any participation made during the continuation of an Event of Default shall not
be affected by the subsequent cure of such Event of Default. In the event of any
such grant by a Bank of a participating interest to a Participant, whether or
not upon notice to the Borrower and the Administrative Agent, such Bank shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii), (iii),
(iv) or (v) of Section 9.5 without the consent of the Participant. The Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article VIII with respect to its
participating interest. An assignment or other transfer which is not permitted
by subsection (c) or (d) below shall be given effect for purposes of this
Agreement only to the extent of, and subject to the restrictions with respect
to, a participating interest granted in accordance with this subsection (b).

(c) Any Bank may at any time assign to (i) prior to the occurrence of an Event
of Default, (A) an existing Bank, (B) one or more banks, finance companies,
insurance or other financial institutions which (1) has (or, in the case of a
bank which is a subsidiary, such bank’s parent has) a rating of its senior debt
obligations of not less than Baa-1 by Moody’s or a comparable rating by a rating
agency acceptable to Administrative Agent and (2) has total assets in excess of
Ten Billion Dollars ($10,000,000,000) (a “Qualified Institution”), or (C) with
the prior consent and approval of the Administrative Agent, each Fronting Bank
and the Borrower, a wholly-owned affiliate of such transferor Bank if such
transferor Bank then meets the requirements of clause (i)(B) or, if such
transferor Bank’s parent then meets the requirements of clause (i)(B), a
wholly-owned affiliate of such parent, in each case in minimum amounts of not
less than Ten Million Dollars ($10,000,000) and integral multiples of One
Million Dollars ($1,000,000) thereafter (or any lesser amount in the case of
assignments to an existing Bank) (it being understood that no Bank may hold
Commitments of less than $10,000,000 in the aggregate, unless its Commitments
shall have been reduced to zero) and (ii) after the occurrence and during the
continuance of an Event of Default, to any Person in any amount (in each case,
an “Assignee”), all or a proportionate part of all, of its rights and
obligations under this Agreement, the Notes and the other Loan Documents, and,
in either case, such Assignee shall assume such rights and obligations, pursuant
to a Transfer Supplement in substantially the form of Exhibit E hereto (a
“Transfer Supplement”) executed by such Assignee and such transferor Bank, with
(and subject to) the consent of the Administrative Agent and each Fronting Bank
and, provided that no Event of Default shall have occurred and be continuing,
the Borrower, which consent shall not be unreasonably withheld or delayed;
provided that if an Assignee is an affiliate of such transferor Bank which meets
the requirements of clause (i)(B) above or was a Bank immediately prior to such
assignment, no such consent shall be required; and provided further that such
assignment may, but need not, include rights of the transferor Bank in respect
of outstanding Money Market Loans. Upon execution and delivery of such
instrument and payment by such

 

96



--------------------------------------------------------------------------------

Assignee to such transferor Bank of an amount equal to the purchase price agreed
between such transferor Bank and such Assignee, such Assignee shall be a Bank
party to this Agreement and shall have all the rights and obligations of a Bank
with a Commitment as set forth in such instrument of assumption, and no further
consent or action by any party shall be required and the transferor Bank shall
be released from its obligations hereunder to a corresponding extent. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee. In
connection with any such assignment, the transferor Bank shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $2,500 provided that such fee shall be paid by the Assignee if such
assignment is required by Section 8.2, 8.3 or 8.4. If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Borrower and the Administrative Agent certification as
to exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 8.4. Any assignment made during the
continuation of an Event of Default shall not be affected by any subsequent cure
of such Event of Default.

(d) Any Bank (each, a “Designating Lender”) may at any time designate one
Designated Lender to fund Money Market Loans on behalf of such Designating
Lender subject to the terms of this Section 9.6(d) and the provisions in
Sections 9.6(b) and (c) shall not apply to such designation. No Bank may
designate more than one (1) Designated Lender at any one time. The parties to
each such designation shall execute and deliver to the Administrative Agent for
its acceptance a Designation Agreement. Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and will give prompt notice thereof to the
Borrower, whereupon, (i) the Borrower shall execute and deliver to the
Designating Lender a Designated Lender Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right (subject to the provisions of Section 2.3(b)) to make
Money Market Loans on behalf of its Designating Lender pursuant to Section 2.3
after the Borrower has accepted a Money Market Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Administrative Agent and the Banks for each and every
obligation of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 7.6 and any sums otherwise payable to the Borrower by
the Designated Lender. Each Designating Lender shall serve as the administrative
agent of the Designated Lender and shall on behalf of, and to the exclusion of,
the Designated Lender: (i) receive any and all payments made for the benefit of
the Designated Lender and (ii) give and receive all communications and notices
and take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as administrative
agent for the Designated Lender and shall not be signed by

 

97



--------------------------------------------------------------------------------

the Designated Lender on its own behalf and shall be binding upon the Designated
Lender to the same extent as if signed by the Designated Lender on its own
behalf. The Borrower, the Administrative Agent and the Banks may rely thereon
without any requirement that the Designated Lender sign or acknowledge the same.
No Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender or
otherwise in accordance with the provisions of Sections 9.6 (b) and (c).

(e) Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note and the Letter(s) of Credit participated in by such Bank
or, in the case of the Fronting Bank, issued by it, to a Federal Reserve Bank.
No such assignment shall release the transferor Bank from its obligations
hereunder.

(f) No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.3 or 8.4 than such Bank
would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower’s prior written consent or by
reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

(g) Notwithstanding anything contained herein to the contrary, no Bank may grant
participations, or assign interests, in the Loans or Letters of Credit to the
Borrower, EQR or any of their Subsidiaries or affiliates.

Section 9.7 Collateral. Each of the Banks represents to the Administrative Agent
and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

Section 9.8 Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT GIVING EFFECT TO
THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

(b) Any legal action or proceeding with respect to this Agreement or any other
Loan Document and any action for enforcement of any judgment in respect thereof
may be brought in the courts of the State of Illinois or of the United States of
America for the Northern District of Illinois, and, by execution and delivery of
this Agreement, the Borrower hereby accepts for itself and in respect of its
property and each Qualified Borrower, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and appellate courts from any
thereof. The Borrower irrevocably consents, for itself and each Qualified
Borrower, to the service of process out of any of the aforementioned courts in
any such action or proceeding by the hand delivery, or mailing of copies thereof
by registered or certified mail, postage prepaid, to

 

98



--------------------------------------------------------------------------------

the Borrower or Qualified Borrower at its address set forth below. The Borrower,
for itself and each Qualified Borrower, hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum. Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower or any
Qualified Borrower in any other jurisdiction.

(c) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so under
applicable law, that the rate of exchange used shall be the spot rate at which
in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

(d) The parties agree, to the fullest extent that they may effectively do so
under applicable law, that the obligations of the Borrower or any Qualified
Borrower to make payments in any currency of the principal of and interest on
the Loans of the Borrower and any Qualified Borrower and any other amounts due
from the Borrower or any Qualified Borrower hereunder to the Administrative
Agent as provided herein (i) shall not be discharged or satisfied by any tender,
or any recovery pursuant to any judgment (whether or not entered in accordance
with Section 9.8(c)), in any currency other than the relevant currency, except
to the extent that such tender or recovery shall result in the actual receipt by
the Administrative Agent at its relevant office on behalf of the Banks of the
full amount of the relevant currency expressed to be payable in respect of the
principal of and interest on the Loans and all other amounts due hereunder (it
being assumed for purposes of this clause (i) that the Administrative Agent will
convert any amount tendered or recovered into the relevant currency on the date
of such tender or recovery), (ii) shall be enforceable as an alternative or
additional cause of action for the purpose of recovering in the relevant
currency the amount, if any, by which such actual receipt shall fall short of
the full amount of the relevant currency so expressed to be payable and
(iii) shall not be affected by an unrelated judgment being obtained for any
other sum due under this Agreement.

Section 9.9 Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic or other written confirmation from such party of execution of a
counterpart hereof by such party).

Section 9.10 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, EACH QUALIFIED
BORROWER, THE ADMINISTRATIVE AGENT, THE CO-SYNDICATION AGENTS AND THE BANKS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

99



--------------------------------------------------------------------------------

Section 9.11 Survival. All indemnities set forth herein (including, without
limitation, Sections 2.16(g), 8.4 and 9.3) shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making and
repayment of the Obligations.

Section 9.12 Domicile of Loans. Each Bank may transfer and carry its Loans at,
to or for the account of any domestic or foreign branch office, subsidiary or
affiliate of such Bank.

Section 9.13 Limitation of Liability. No claim may be made by the Borrower or
any other Person acting by or through the Borrower against the Administrative
Agent or any Bank or the affiliates, directors, officers, employees, attorneys
or agent of any of them for any special, consequential, indirect or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower, for itself and each
Qualified Borrower, hereby waives, releases and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

Section 9.14 Recourse Obligation. This Agreement and the Obligations hereunder
are fully recourse to the Borrower, each Qualified Borrower, and to EQR pursuant
to the EQR Guaranty and to any Down REIT Guarantor pursuant to any Down REIT
Guaranty. Notwithstanding the foregoing, no recourse under or upon any
obligation, covenant, or agreement contained in this Agreement shall be had
against any officer, director, shareholder or employee of the Borrower or any
officer, director, shareholder or employee of EQR except in the event of fraud
or misappropriation of funds on the part of such officer, director, shareholder
or employee.

Section 9.15 Confidentiality. The Administrative Agent and each Bank shall use
reasonable efforts to assure that information about the Borrower, EQR and its
Subsidiaries and Investment Affiliates, and the Properties thereof and their
operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to Administrative Agent or any Bank pursuant to the
provisions hereof or any other Loan Document is used only for the purposes of
this Agreement and shall not be divulged to any Person other than the
Administrative Agent, the Banks, and their affiliates and respective officers,
directors, employees and agents who are actively and directly participating in
the evaluation, administration or enforcement of the Loan, this Agreement, the
Loan Documents and the extension of credit hereunder, except: (a) to their
attorneys and accountants, (b) in connection with the enforcement of the rights
and exercise of any remedies of the Administrative Agent and the Banks hereunder
and under the other Loan Documents, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 9.6, who have agreed in writing to be bound by a
confidentiality agreement substantially equivalent to the terms of this
Section 9.15, and (d) as may otherwise be required or requested by any
regulatory authority or self-regulatory body having jurisdiction over, or
claiming jurisdiction or authority to oversee or regulate, the Administrative
Agent or any Bank or by any applicable law, rule, regulation or judicial
process.

 

100



--------------------------------------------------------------------------------

Section 9.16 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.8(a);

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether the Required Banks have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.5); except (i) such Defaulting Lender’s Commitment may not
be increased or extended without its consent and (ii) the principal amount of,
or interest or fees payable on, Loans or Letters of Credit may not be reduced or
excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender (except as otherwise provided herein) without such Defaulting
Lender’s consent;

(c) if any Swingline Loans or Letters of Credit are outstanding at the time such
Bank becomes a Defaulting Lender then:

(i) provided that no Default or Event of Default shall have occurred and be
outstanding as of the date on which the applicable Bank becomes a Defaulting
Lender, all or any part of the obligations of such Defaulting Lender under any
such Swingline Loan or Letter of Credit shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Share but
only to the extent the sum of all non-Defaulting Lenders’ outstanding
Commitments (it being understood that under no circumstance shall any Bank at
any time be liable for any amounts in excess of its Commitment) plus such
Defaulting Lender’s obligations under such Swingline Loans and Letters of Credit
does not exceed the total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within fifteen (15) Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Pro Rata Share of the Swingline Loans and (y) second, cash
collateralize for the benefit of the Fronting Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s Pro Rata Share of all
outstanding Letters of Credit (such Defaulting Lender’s “LC Exposure”) (after
giving effect to any partial reallocation pursuant to clause (i) above) (such
Defaulting Lender’s “Collateralized LC Exposure”) by paying to the
Administrative Agent on behalf of the Fronting Bank, for deposit in the Letter
of Credit Collateral Account, Letter of Credit Collateral in an amount equal to
the Dollar Equivalent Amount of such Defaulting Lender’s Collateralized LC
Exposure. The Administrative Agent shall recalculate the Dollar Equivalent
Amount applicable to such Defaulting Lender’s Pro Rata Share of all Alternate
Currency Letters of Credit monthly, as of the first Business Day of each month
to the extent included in the calculation of such Defaulting Lender’s
Non-Reallocated Share. Interest shall accrue on such Letter of Credit Collateral
in accordance with the provisions of Section 6.4. Such Letter of Credit
Collateral shall be held and applied for the benefit of the Fronting Bank only
and otherwise in accordance with the provisions of Section 6.4 for so long as
such Letters of Credit are outstanding;

 

101



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.8(b)
with respect to such Defaulting Lender’s Pro Rata Share of the Letters of Credit
during the period such Defaulting Lender’s Pro Rata Share of the Letters of
Credit is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Banks pursuant to Section 2.8(a)
and Section 2.8(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s Pro Rata Share of all
outstanding Letters of Credit is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of the Fronting Bank or any other Bank hereunder, all Facility Fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such Letters of Credit) and Letter of Credit Fees payable under
Section 2.8(b) with respect to such Defaulting Lender’s obligations under the
Letters of Credit shall be payable to the Fronting Bank until and to the extent
that such obligations under the Letters of Credit are reallocated and/or cash
collateralized; and

(vi) so long as such Bank is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Fronting Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related LC Exposure of the Defaulting Lender will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash
collateralized in accordance with Section 9.16(c)(ii), and participating
interests in any newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with
Section 9.16(c)(i) (and such Defaulting Lender shall not participate therein).

(d) In the event that the Administrative Agent, the Borrower, the Swingline
Lender and the Fronting Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Bank to be a Defaulting Lender, then the
obligations under the Swingline Loan and the Letters of Credit of the Banks
shall be readjusted to reflect the inclusion of such Bank’s Commitment and on
such date such Bank shall purchase at par such of the Loans of the other Banks
(other than Money Market Loans and Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Bank to hold such Loans in
accordance with its Pro Rata Share and all Letter of Credit Collateral deposited
or then held with respect to such Bank’s LC Exposure shall be delivered to the
Borrower; provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Bank will constitute a waiver or release of any claim of any party hereunder
arising from that Bank’s having been a Defaulting Lender.

 

102



--------------------------------------------------------------------------------

(e) If at any time any Bank becomes a Defaulting Lender, then until such time as
such Defaulting Lender has adequately remedied all matters required under and in
accordance with Section 9.16(d), the Borrower shall have the right, upon five
(5) Business Days’ notice to the Administrative Agent to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Commitments of such Defaulting Lender for an amount equal to such Defaulting
Lender’s outstanding Loans (other than any Money Market Loans held by it), and
to become a Bank hereunder, or to obtain the agreement of one or more existing
Banks to offer to purchase the Commitments of such Defaulting Lender for such
amount, which offer such Defaulting Lender is hereby required to accept, or
(y) to repay in full all Loans then outstanding of such Defaulting Lender
(excluding, at the option of the Borrower, any Money Market Loans held by it),
together with interest and all other amounts due thereon, upon which event, such
Defaulting Lender’s Commitment shall be deemed to be cancelled pursuant to
Section 2.11(e).

(f) Nothing contained in this Section or elsewhere in this Agreement shall be
deemed to reduce the Commitment of any Bank or in any way affect the rights of
the Borrower with respect to any Defaulting Lender or, if the Administrative
Agent is a Defaulting Lender, the Administrative Agent. The status of any Bank
as a Defaulting Lender shall not relieve any other Bank of its obligations to
fund its Commitment or otherwise perform its obligations in accordance with the
provisions of this Agreement.

Section 9.17 No Bankruptcy Proceedings. Each of the Borrower, the Banks and the
Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (i) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (ii) the
Maturity Date.

Section 9.18 Down REIT Guaranties.

(a) Notwithstanding any other provision hereof or of any other Loan Document to
the contrary, the Administrative Agent, the Banks and Designated Lenders agree
with the Borrower that any funds, claims, or distributions actually received by
the Administrative Agent for the account of any Bank or Designated Lender as a
result of the enforcement of, or pursuant to, any Down REIT Guaranty, net of the
Administrative Agent’s and the Banks’ expenses of collection thereof (such net
amount, “Down REIT Guaranty Proceeds”), shall be made available for distribution
equally and ratably (in proportion to the aggregate amount of principal,
interest and other amounts then owed in respect of the Obligations or of an
issuance of Public Debt, as the case may be) among the Administrative Agent, the
Banks and the Designated Lenders and the trustee or trustees of any Unsecured
Debt, not subordinated to the Obligations (or to the holders thereof), issued by
the Borrower, before or after the Closing Date, in offerings registered under
the Securities Act of 1933, as amended, or in transactions exempt from
registration pursuant to rule 144A or Regulation 8 thereunder or listed on
non-U.S. securities

 

103



--------------------------------------------------------------------------------

exchanges (“Public Debt”), and the Administrative Agent is hereby authorized by
the Borrower, by each Bank (on its own behalf and on behalf of its Designated
Lender, if any) and by each Down REIT Guarantor by its execution and delivery of
a Down REIT Guaranty, to make such Down REIT Guaranty Proceeds so available. No
Bank or Designated Lender shall have any interest in any amount paid over by the
Administrative Agent to the trustee or trustees in respect of any Public Debt
(or to the holders thereof) pursuant to the foregoing authorization. This
Section 9.18 shall apply solely to Down REIT Guaranty Proceeds, and not to any
payments, funds, claims or distributions received by the Administrative Agent,
any Bank or Designated Lender directly or indirectly from the Borrower or any
other Person other than from a Down REIT Guarantor pursuant to a Down REIT
Guaranty. The Borrower is aware of the terms of the Down REIT Guaranties, and
specifically understands and agrees with the Administrative Agent, the Banks and
the Designated Lenders that, to the extent Down REIT Guaranty Proceeds are
distributed to holders of Public Debt or their respective trustees, such Down
REIT Guarantor has agreed that the Obligations will not be deemed reduced by any
such distributions and such Down REIT Guarantor shall continue to make payments
pursuant to its Down REIT Guaranty until such time as the Obligations have been
paid in full (and the Commitments have been terminated and any Letter of Credit
returned), after taking into account any such distributions of Down REIT
Guaranty Proceeds in respect of Indebtedness other than the Obligations.

(b) Nothing contained herein shall be deemed (1) to limit, modify, or alter the
rights of the Administrative Agent, the Banks and the Designated Lenders under
any Down REIT Guaranty, (2) to subordinate the Obligations to any Public Debt,
or (3) to give any holder of Public Debt (or any trustee for such holder) any
rights of subrogation.

(c) This Section 9.18 and all Down REIT Guaranties, are for the sole benefit of
the Administrative Agent, the Banks and the Designated Lenders and their
respective successors and assigns. Nothing contained herein or in any Down REIT
Guaranty shall be deemed for the benefit of any holder of Public Debt, or any
trustee for such holder; nor shall anything contained herein or therein be
construed to impose on the Administrative Agent, any Bank or any Designated
Lender any fiduciary duties, obligations or responsibilities to the holders of
any Public Debt or their trustees (including, but not limited to, any duty to
pursue any Down REIT Guarantor for payment under its Down REIT Guaranty).

Section 9.19 USA PATRIOT Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrower and each Qualified Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and each Qualified
Borrower, which information includes the name and address of the Borrower and
each Qualified Borrower and other information that will allow such Bank or the
Administrative Agent, as applicable, to identify the Borrower and each Qualified
Borrower in accordance with the Act.

 

104



--------------------------------------------------------------------------------

Section 9.20 Public/Private Information. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Co-Syndication Agents will make
available to the Banks and the Fronting Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Banks may be
“public-side” lenders (i.e., Banks that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Co-Syndication Agents, the Fronting Banks and the
Banks to treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform marked “PUBLIC”
or through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Co-Syndication Agents shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

Section 9.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 9.22 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents, (ii) (A) the Administrative Agent and each Joint Lead
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for the Borrower or any of
its Affiliates, and (B) neither the Administrative Agent nor any Joint Lead
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and the commitment
letter; and (iii) the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor either Joint Lead Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty arising on or before the date of this Agreement in connection with any
aspect of any transaction contemplated hereby.

 

105



--------------------------------------------------------------------------------

Section 9.23 Determinations of Pro Rata Share, etc. The Administrative Agent
shall have the right, in the exercise of its reasonable, good faith discretion,
to determine how appropriately to calculate the Pro Rata Shares of the Banks,
and interpret the meaning of “ratable,” “ratably” and similar references in this
Agreement and the other Loan Documents, with respect to any credit extension
made (or to be made), or payment received (or to be received), or reallocations
made (or to be made) under any Loan Document, or otherwise in connection with
any determination of Pro Rata Shares, or the interpretation of “ratable,”
“ratably” or similar references, as the context may require, under any Loan
Document, including, without limitation, any adjustments deemed necessary by the
Administrative Agent, in the exercise of its reasonable, good faith discretion,
to take into account any reallocation pursuant to Section 2.21(c) of Loans or
participations of Letters of Credit.

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.

 

ERP OPERATING LIMITED PARTNERSHIP By:    Equity Residential, its general partner
By:   /s/ Mark Parrell   Name:    Mark Parrell   Title:   Executive Vice
President and Chief Financial Officer Facsimile number: (312) 454-0039 Address:
  Two North Riverside Plaza     Suite 400     Chicago, Illinois 60606     Attn:
Chief Financial Officer    

 

For purposes of agreeing to be bound by the provisions of Section 5.13 only:
EQUITY RESIDENTIAL By:    /s/ Mark Parrell   Name:    Mark Parrell   Title:  
Executive Vice President and Chief Financial Officer

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Michael W. Edwards

  Name:   Michael W. Edwards   Title:   Senior Vice President

Address:   Bank of American, N.A.   135 S. LaSalle Street   Mail Code:
IL4-135-06-11   Chicago, Illinois 60603 Attention:   Michael J. Kauffman Phone:
  (312) 828-6723 Facsimile:   (312) 992-0767 Email:  
michael.j.kauffman@baml.com Address:   Bank of American, N.A.   901 Main Street
  Mail Code: TX1-492-14-11   Dallas, Texas 75202-3714 Attention:   Ronaldo Naval
Phone:   (214) 209-1162 Facsimile:   (877) 511-6124 Email:  
ronaldo.naval@baml.com



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Bank By:  

/s/ Michael W. Edwards

  Name:   Michael W. Edwards   Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent and as a Bank By:  

/s/ Mohammad Hasan

  Name:   Mohammad Hasan   Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and as a Bank
By:  

/s/ Winita Lau

  Name:   Winita Lau   Title:   Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation Agent By:  

/s/ Michael King

  Name:   Michael King   Title:   Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Bank By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Co-Documentation Agent and as a Bank By:  

/s/ Chad Hale

  Chad Hale   Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Co-Documentation Agent and as a Bank By:  

/s/ Diane Rolfe

  Name:   Diane Rolfe   Title:   Director



--------------------------------------------------------------------------------

CITIBANK, N.A., as Co-Documentation Agent and as a Bank By:  

/s/ John C. Rowland

  Name:   John C. Rowland   Title:   Vice President



--------------------------------------------------------------------------------

Signature page to Revolving Credit Agreement dated as of January 11, 2013 to ERP
Operating LP

 

DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agent By:  

/s/ Eric Dobi

  Name:   Eric Dobi   Title:   Managing Director By:  

/s/ James Rolison

  Name:   James Rolison   Title:   Managing Director DEUTSCHE BANK AG, NEW YORK
BRANCH, as a Bank By:  

/s/ James Rolison

  Name:   James Rolison   Title:   Managing Director By:  

/s/ Christine Ruellue

  Name:   Christine Ruellue   Title:   Director



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Bank By:  

/s/ John Murphy

  Name:   John Murphy   Title:   Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Co-Documentation Agent and as a Bank By:  

/s/ Brian Gross

  Name:   Brian Gross   Title:   Authorized Signatory



--------------------------------------------------------------------------------

REGIONS BANK, as Co-Documentation Agent and as a Bank By:  

/s/ Lori Chambers

  Name:   Lori Chambers   Title:   Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as Co-Documentation Agent and as a Bank By:  

/s/ Nancy Richards

  Name:   Nancy Richards   Title:   Senior Vice President



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Bank By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director By:  

/s/ Joselin Fernandes

  Name:   Joselin Fernandes   Title:   Associate Director



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Co-Documentation Agent By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Attorney-in-Fact By:  

/s/ Joselin Fernandes

  Name:   Joselin Fernandes   Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

UNION BANK, N.A., as Co-Documentation Agent and as a Bank By:  

/s/ Andrew Romanosky

  Name:   Andrew Romanosky   Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Bank By:  

/s/ Curt M Steiner

  Name:   Curt M Steiner   Title:   Senior Vice President



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Senior Managing Agent and as a Bank By:  

/s/ Helga Blum

  Name:   Helga Blum   Title:   Managing Director



--------------------------------------------------------------------------------

COMPASS BANK, as Senior Managing Agent and as a Bank By:  

/s/ Don Byerly

  Name:   Don Byerly   Title:   Senior Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP., NEW YORK, as Managing Agent and as a Bank By:  

/s/ William Karl

  Name:   William Karl   Title:   General Manager



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Managing Agent and as a Bank By:  

/s/ Robert Gominiak

  Name:   Robert Gominiak   Title:   Vice President



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as Co-Agent and as a Bank By:  

/s/ Tenya Mitsuboshi

  Name:   Tenya Mitsuboshi   Title:   Deputy General Manager



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as Co-Agent and as a Bank By:  

/s/ Mark A. Edwards

  Name:   Mark A. Edwards   Title:   Senior Vice President



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as Co-Agent and as a Bank By:  

/s/ Frederick H. Denecke

  Name:   Frederick H. Denecke   Title:   Vice President



--------------------------------------------------------------------------------

COMERICA BANK, as a Bank By:  

/s/ Michael T. Shea

  Name:   Michael T. Shea   Title:   Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Bank By:  

/s/ Michael P. Perillo

  Name:   Michael P. Perillo   Title:   Officer



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Bank By:  

/s/ Blake J Lunt

  Name:   Blake J Lunt   Title:   Second Vice President



--------------------------------------------------------------------------------

Schedule 1.1

MANDATORY COST FORMULAE

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Banks for the cost of compliance with:

(a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

(b) the requirements of the European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Bank, in accordance with the paragraphs set out
below. The “Mandatory Cost” will be calculated by the Administrative Agent as a
weighted average of the Banks’ Additional Cost Rates (weighted in proportion to
the percentage participation of each Bank in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrower or any Bank, deliver to the Borrower or such Bank as the
case may be, a statement setting forth in reasonable detail the calculation of
any Mandatory Cost.

3. The Additional Cost Rate for any Bank lending from a Euro-Dollar Lending
Office in a Participating Member State will be the percentage notified by that
Bank to the Administrative Agent. This percentage will be certified by such Bank
in its notice to the Administrative Agent to be its reasonable determination of
the cost (expressed as a percentage of such Bank’s participation in all Loans
made from such Euro-Dollar Lending Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of Loans made from that
Euro-Dollar Lending Office.

4. The Additional Cost Rate for any Bank lending from a Euro-Dollar Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 

  (a) in relation to any Loan in Pounds Sterling:

 

                 AB+C(B-D)+E x 0.01

                 100 - (A+C)

     per cent per annum

 

  (b) in relation to any Loan in any currency other than Pounds Sterling and
Dollars:

 

                 E x 0.01

                 300

     per cent per annum

Where:

“A” is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Bank is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

Schedule 1.1 - 1



--------------------------------------------------------------------------------

“B” is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and, in the case of interest charged at the Default Rate, without
counting any increase in interest rate effected by the charging of the Default
Rate) payable for the relevant Interest Period of such Loan.

“C” is the percentage (if any) of Eligible Liabilities which that Bank is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

“D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

“E” is designed to compensate Banks for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Banks to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5. For the purposes of this Schedule:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(d) “Participating Member State” means each state so described in any
legislative measures of the European Council for the introduction of, changeover
to or operation of a single or unified European currency.

(e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the Administrative Agent or the Borrower, each Bank with a
Euro-Dollar Lending Office in the United Kingdom or a Participating Member State
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent and the Borrower, the rate of
charge payable by such Bank to the Financial Services Authority pursuant to the
Fees Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Bank as being the average of the
Fee Tariffs applicable to such Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Bank.

 

Schedule 1.1 - 2



--------------------------------------------------------------------------------

8. Each Bank shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Bank shall supply the following information in writing
on or prior to the date on which it becomes a Bank:

(a) the jurisdiction of the Euro-Dollar Lending Office out of which it is making
available its participation in the relevant Loan; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Bank shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9. The percentages of each Bank for the purpose of A and C above and the rates
of charge of each Bank for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Bank notifies the
Administrative Agent to the contrary, each Bank’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Euro-Dollar Lending Office in the
same jurisdiction as its Euro-Dollar Lending Office.

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Bank and shall be entitled to assume that the information
provided by any Bank pursuant to paragraphs 3, 7 and 8 above is true and correct
in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Banks on the basis of the Additional Cost
Rate for each Bank based on the information provided by each Bank pursuant to
paragraphs 3, 7 and 8 above.

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Bank shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Banks, reasonably and in good faith, determine and notify to
all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions), it being understood that any such proposed amendment
shall be subject to the Borrower’s reasonable agreement as to the necessity
thereof.

 

Schedule 1.1 - 3



--------------------------------------------------------------------------------

14. If the Borrower or any Qualified Borrower is required to pay additional
amounts to or for the account of any Bank pursuant to this Schedule, then such
Bank will change the jurisdiction of its Applicable Lending Office so as to
eliminate or reduce any such additional payment which may thereafter accrue if
such change, in the judgment of such Bank, is not otherwise disadvantageous to
such Bank.

15. The Borrower and/or any Qualified Borrower shall be required to pay any
Mandatory Cost only to the extent that the Administrative Agent and/or the
applicable Bank generally imposes such Mandatory Cost on other borrowers of such
Bank in similar circumstances.

16. For any Interest Period with respect to which the Administrative Agent has
failed to calculate Mandatory Costs within thirty (30) days after the
commencement thereof, the Borrower shall have no liability to pay such Mandatory
Costs for such Interest Period.

 

Schedule 1.1 - 4



--------------------------------------------------------------------------------

SCHEDULE 1.2

Alternate Currency Commitments

 

Bank

  Alternate Currency
Commitment  

JPMorgan Chase Bank, N.A.

  $ 33,000,000   

Wells Fargo Bank, National Association

  $ 33,000,000   

Bank of America, N.A.

  $ 33,000,000   

Morgan Stanley Bank, N.A.

  $ 28,000,000   

The Bank of Nova Scotia

  $ 24,000,000   

Barclays Bank PLC

  $ 28,000,000   

Citibank, N.A.

  $ 28,000,000   

Deutsche Bank AG, New York Branch

  $ 28,000,000   

PNC Bank, National Association

  $ 24,000,000   

Royal Bank of Canada

  $ 28,000,000   

Regions Bank

  $ 24,000,000   

SunTrust Bank

  $ 24,000,000   

UBS AG, Stamford Branch

  $ 28,000,000   

Union Bank, N.A.

  $ 24,000,000   

U.S. Bank National Association

  $ 24,000,000   

The Bank of New York Mellon

  $ 16,000,000   

Compass Bank

  $ 16,000,000   

Sumitomo Mitsui Banking Corp., New York

  $ 13,000,000   

HSBC Bank USA, National Association

  $ 0   

Mizuho Corporate Bank, LTD.

  $ 11,000,000   

Branch, Banking and Trust Company

  $ 11,000,000   

Capital One, N.A.

  $ 7,000,000   

Comerica Bank

  $ 7,500,000   

Fifth Third Bank, an Ohio Banking Corporation

  $ 7,500,000   

The Northern Trust Company

  $ 0   



--------------------------------------------------------------------------------

SCHEDULE 1.3

Dollar Commitments

 

Bank

   Dollar Commitment  

JPMorgan Chase Bank, N.A.

   $ 122,000,000   

Wells Fargo Bank, National Association

   $ 122,000,000   

Bank of America, N.A.

   $ 122,000,000   

Morgan Stanley Bank, N.A.

   $ 107,000,000   

The Bank of Nova Scotia

   $ 91,000,000   

Barclays Bank PLC

   $ 107,000,000   

Citibank, N.A.

   $ 107,000,000   

Deutsche Bank AG, New York Branch

   $ 107,000,000   

PNC Bank, National Association

   $ 91,000,000   

Royal Bank of Canada

   $ 107,000,000   

Regions Bank

   $ 91,000,000   

SunTrust Bank

   $ 91,000,000   

UBS AG, Stamford Branch

   $ 107,000,000   

Union Bank, N.A.

   $ 91,000,000   

U.S. Bank National Association

   $ 91,000,000   

The Bank of New York Mellon

   $ 64,000,000   

Compass Bank

   $ 64,000,000   

Sumitomo Mitsui Banking Corp., New York

   $ 52,000,000   

HSBC Bank USA, National Association

   $ 65,000,000   

Mizuho Corporate Bank, LTD.

   $ 44,000,000   

Branch, Banking and Trust Company

   $ 44,000,000   

Capital One, N.A.

   $ 28,000,000   

Comerica Bank

   $ 30,000,000   

Fifth Third Bank, an Ohio Banking Corporation

   $ 30,000,000   

The Northern Trust Company

   $ 25,000,000   



--------------------------------------------------------------------------------

Schedule 2.16

Letters of Credit Transferred to New Revolver

 

Fronting Bank

 

Beneficiary

  LC #   Amount  

Bank of America, N.A.

  DEUTSCHE BANK NATION   00000003101988   $ 9,710,466.00   

Bank of America, N.A.

  NEW YORK LIFE INSURANCE   00000007412160   $ 615,000.00   

U.S. Bank National Association

  WELLS FARGO BANK   01769   $ 2,095,226.00   

U.S. Bank National Association

  THE TRAVELERS INDEMNITY CO.   02005   $ 10,725,000.00   

U.S. Bank National Association

  MJ BRAY, LLC   2267   $ 1,427,534.00   

U.S. Bank National Association

  VERMONT DEPT OF BANKING, SECURITIES AND HEALTH CARE   02517   $ 250,000.00   

U.S. Bank National Association

  FIRST AMERCIAN TITLE   02620   $ 192,500.00   

U.S. Bank National Association

  FIRST AMERICAN TITLE   02621   $ 64,196.00   

U.S. Bank National Association

  MIDLAND LOAN SERVICES   03444   $ 509,864.00   

U.S. Bank National Association

  ACP AMSTERDAM I, LLC   03498   $ 4,000,000.00   

U.S. Bank National Association

  LIBERTY MUTURAL BANK   03615   $ 600,000.00   



--------------------------------------------------------------------------------

EXHIBIT A-1

DESIGNATED LENDER NOTE

Chicago, Illinois

                    , 20    

For value received, ERP Operating Limited Partnership, an Illinois limited
partnership (the “Borrower”), promises to pay to the order of
                    (the “Payee”), for the account of its Applicable Lending
Office, the unpaid principal amount of each Money Market Loan made by the Payee
to the Borrower pursuant to the Agreement referred to below on the last day of
the applicable Interest Period and on the Maturity Date. The Borrower promises
to pay interest on the unpaid principal amount of each such Money Market Loan on
the dates and at the rate or rates provided for in the Agreement. All such
payments of principal and interest shall be made in lawful money of the United
States in Federal or other immediately available funds at the office of Bank of
America, N.A., 135 S. LaSalle Street, Chicago, Illinois 60603.

All Money Market Loans made by the Payee, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Payee and, if the Payee so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Money Market Loan then outstanding may be endorsed by the Payee on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof; provided that the failure of the Payee to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Agreement.

This note is one of the Designated Lender Notes referred to in, and is delivered
pursuant to and subject to all of the terms of, the Revolving Credit Agreement,
dated as of January 11, 2013, among the Borrower, the banks party thereto, Bank
of America, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A. and Wells
Fargo Bank, National Association, as Co-Syndication Agents, and the other Agents
named therein (as the same may be amended from time to time, the “Agreement”).
Terms defined in the Agreement are used herein with the same meanings. Reference
is made to the Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

 

Exhibit 1



--------------------------------------------------------------------------------

ERP OPERATING LIMITED PARTNERSHIP

 

By: Equity Residential, its general partner

By:       

Name:

Title:

 

Exhibit 2



--------------------------------------------------------------------------------

Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Loan    Type of
Loan    Amount of
Principal
Repaid    Maturity Date    Notation Made
By

 

 

 

Exhibit 3



--------------------------------------------------------------------------------

EXHIBIT A-2

NOTE

Chicago, Illinois

                    , 20    

For value received, ERP Operating Limited Partnership, an Illinois limited
partnership (the “Borrower”), promises to pay to the order
of                     (the “Bank”), for the account of its Applicable Lending
Office, the unpaid principal amount of each Loan made by the Bank to the
Borrower pursuant to the Agreement referred to below on the Maturity Date (as
such term is defined in the Agreement). The Borrower promises to pay interest on
the unpaid principal amount of each such Loan on the dates and at the rate or
rates provided for in the Agreement. All such payments of principal and interest
shall be made in lawful money of, as required by the Agreement, the United
States, the United Kingdom, the European Economic Union, Japan or any other
country with respect to which the lawful currency thereof is approved as an
Alternate Currency (as defined in the Agreement) in accordance with the terms of
the Agreement, as the case may be, in Federal or other immediately available
funds at the office of Bank of America, N.A., 135 S. LaSalle Street, Chicago,
Illinois 60603.

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Agreement.

This note is one of the Notes referred to in, and is delivered pursuant to and
subject to all of the terms of, the Revolving Credit Agreement, dated as of
January 11, 2013, among the Borrower, the banks party thereto, Bank of America,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Syndication Agents, and the other Agents named
therein (as the same may be amended from time to time, the “Agreement”). Terms
defined in the Agreement are used herein with the same meanings. Reference is
made to the Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

 

Exhibit 1



--------------------------------------------------------------------------------

ERP OPERATING LIMITED PARTNERSHIP

 

By: Equity Residential, its general partner

By:       

Name:

Title:

 

Exhibit 2



--------------------------------------------------------------------------------

Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Loan    Type of
Loan    Amount of
Principal
Repaid    Maturity Date    Notation Made
By

 

 

 

Exhibit 3



--------------------------------------------------------------------------------

EXHIBIT A-3

QUALIFIED BORROWER NOTE

 

$                      

Chicago, Illinois

                    , 20    

For value received,                     (the “Qualified Borrower”), promises to
pay to the order of                     (the “Bank”) the unpaid principal amount
of each Loan made by the Bank to the Qualified Borrower pursuant to the
Agreement referred to below on the maturity date provided for in the Agreement.
The Qualified Borrower promises to pay interest on the unpaid principal amount
of each such Loan on the dates and at the rate or rates provided for in the
Agreement. All such payments of principal and interest shall be made in lawful
money of, as required by the Agreement, the United States, the United Kingdom,
the European Economic Union, Japan or any other country with respect to which
the lawful currency thereof is approved as an Alternate Currency (as defined in
the Agreement) in accordance with the terms of the Agreement, as the case may
be, in Federal or other immediately available funds at the office of Bank of
America, N.A., 135 S. LaSalle Street, Chicago, Illinois 60603.

All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Qualified Borrower hereunder
or under the Agreement.

This note is one of the Notes by a Qualified Borrower referred to in, and is
delivered pursuant to and subject to all of the terms of, the Revolving Credit
Agreement, dated as of January 11, 2013, among ERP Operating Limited
Partnership, the banks party thereto, Bank of America, N.A., as Administrative
Agent, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association, as
Co-Syndication Agents, and the other Agents named therein (as the same may be
amended from time to time, the “Agreement”). Terms defined in the Agreement are
used herein with the same meanings. Reference is made to the Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof.

 

Exhibit 1



--------------------------------------------------------------------------------

 

  By:       

Name:

Title:

 

Exhibit 2



--------------------------------------------------------------------------------

Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Loan    Type of
Loan    Amount of
Principal
Repaid    Maturity Date    Notation Made
By

 

 

Exhibit 3



--------------------------------------------------------------------------------

EXHIBIT B

Form of Money Market Quote Request

                                                 [Date]

 

To: Bank of America, N.A. (the “Administrative Agent”)

 

From: ERP Operating Limited Partnership

 

Re: Revolving Credit Agreement (as the same may be amended from time to time,
the “Agreement”), dated as of January 11, 2013, among ERP Operating Limited
Partnership, the banks party thereto, the Administrative Agent, JPMorgan Chase
Bank, N.A. and Wells Fargo Bank, National Association, as Co-Syndication Agents,
and the other Agents named therein

We hereby give notice pursuant to Section 2.3 of the Agreement that we request
Money Market Quotes for the following proposed Money Market Borrowing(s): Date
of Borrowing:                     

 

Principal Amount1

   Interest Period2 $   

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate].
[The applicable base rate is the Euro-Dollar Rate.]

Terms used herein have the meanings assigned to them in the Agreement.

 

1 

Amount must be $3,000,000 or a larger multiple of $100,000.

2 

Not less than 7 days (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.

 

Exhibit 1



--------------------------------------------------------------------------------

Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.]
(Chicago, Illinois time) on [date].

 

ERP OPERATING LIMITED PARTNERSHIP

By: 

  Equity Residential, its general partner   By:         

Name:

Title:

 

Exhibit 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

                    ,     

Bank of America, N.A., as Administrative Agent for the Banks party to the Credit
Agreement referred to below

 

 

 

 

Attention:

Ladies and Gentlemen:

Reference is hereby made to that certain Revolving Credit Agreement dated as of
January 11, 2013 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among ERP Operating Limited
Partnership (the “Borrower”), the banks party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Syndication Agents, and the other Agents named therein.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.1(b) of
the Credit Agreement that the Borrower hereby requests a Borrowing or issuance
of a Letter of Credit under the Credit Agreement and, in that connection, sets
forth below the information relating to such Borrowing or issuance (the
“Proposed Borrowing”) as required pursuant to the terms of the Credit Agreement:

 

  1. Amount of Loans:                     

 

  2. If a Letter of Credit: Amount             ; Beneficiary:
                    , Term:             

 

  3. Date of Proposed Borrowing:                     

 

  4. Type of Loan(check one only):

                    Base Rate Loan

 

       Euro-Dollar Loan with Euro-Dollar Interest Period of:              [1, 2,
3 or 6 months (or shorter but not less than 7 days)] ending             

 

       Swingline Loan

Proceeds of such Loans are to be credited to Bank of America Account
#             (or wired to such other bank and account as instructed) (or used
to pay down [Base Rate Loan, Swingline Loan or Money Market Loan] in the amount
of             ).

 

Exhibit 1



--------------------------------------------------------------------------------

The Borrower hereby certifies that the conditions precedent contained in Section
[3.1] [3.2] are satisfied on the date hereof and will be satisfied on the date
of the Proposed Borrowing.

 

ERP OPERATING LIMITED PARTNERSHIP

 

By: Equity Residential, its general partner

By:       

Name:

Title:

 

 

 

Exhibit 2



--------------------------------------------------------------------------------

EXHIBIT D

Form of Money Market Quote

 

To:   Bank of America, N.A., as Agent

 

Re:   Money Market Quote to ERP Operating Limited Partnership (the “Borrower”)

In response to your invitation on behalf of the Borrower dated
                    , 200    , we hereby make the following Money Market Quote
on the following terms:

 

1. Quoting Bank:                                     

 

2. Person to contact at Quoting Bank:

 

 

 

  

 

3. Date of Borrowing:                                 *

 

4. We hereby offer to make Money Market Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Principal Amount**

   Interest
Period***    Money
Market
[Margin****]    [Absolute
Rate*****]

$

        

$

        

[Provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $            .]**

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Revolving Credit
Agreement dated as of January 11, 2013, among ERP Operating Limited Partnership,
the banks party thereto, JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Syndication Agents, the other Agents named therein
and yourselves, as Administrative Agent, as the same may be amended from time to
time (the “Agreement”), irrevocably obligates us to make the Money Market
Loan(s) for which any offer(s) are accepted, in whole or in part.

Terms used herein have the meanings assigned to them in the Agreement.

 

Exhibit 1



--------------------------------------------------------------------------------

   

Very truly yours,

 

[NAME OF BANK]

  Dated:                                                       By:             
Authorized Officer

 

 

* As specified in the related Invitation.

** Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Bids must be made for $3,000,000
or a larger multiple of $100,000.

*** Not less than 7 days, as specified in the related Invitation. No more than
five bids are permitted for each Interest Period.

**** Margin over or under the Euro-Dollar Rate determined for the applicable
Interest Period. Specify percentage (to the nearest 1/10,000 of 1%) and specify
whether “PLUS” or “MINUS”.

***** Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

 

Exhibit 2



--------------------------------------------------------------------------------

EXHIBIT E

TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT (this “Transfer Supplement”) dated as of
                    , 20     between                     (the “Assignor”) and
                     having an address at                     (the “Purchasing
Bank”).

W I T N E S S E T H:

WHEREAS, the Assignor has made loans to ERP Operating Limited Partnership, an
Illinois limited partnership (the “Borrower”), pursuant to the Revolving Credit
Agreement, dated as of January 11, 2013 (as the same may have been amended,
supplemented or otherwise modified through the date hereof, the “Agreement”),
among the Borrower, the banks party thereto, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National
Association, as Co-Syndication Agents, and the other Agents named therein. All
capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Agreement; and

WHEREAS, the Purchasing Bank desires to purchase and assume from the Assignor,
and the Assignor desires to sell and assign to the Purchasing Bank, certain
rights, title, interest and obligations under the Agreement.

NOW, THEREFORE, IT IS AGREED:

1. In consideration of the amount set forth in the receipt (the “Receipt”) given
by Assignor to Purchasing Bank of even date herewith, and transferred by wire to
Assignor, the Assignor hereby assigns and sells, without recourse,
representation or warranty except as specifically set forth herein, to the
Purchasing Bank, and the Purchasing Bank hereby purchases and assumes from the
Assignor, a % interest (the “Purchased Interest”) of the Assignor’s rights and
obligations under the Agreement as of the Effective Date (as defined below)
including, without limitation, such percentage interest of the Assignor in any
[Dollar] [Alternate Currency] Loans owing to the Assignor, any Loan held by the
Assignor, the [Dollar] [Alternate Currency] Commitment of the Assignor and any
other interest of the Assignor under any of the Loan Documents, including any
participation in any [Dollar] [Alternate Currency] Letter of Credit3.

2. The Assignor (i) represents and warrants that as of the date hereof the
Dollar Equivalent Amount of the aggregate outstanding principal amount of its
share of the Loans owing to it (without giving effect to assignments thereof
which have not yet become effective) is $             ; (ii) represents and
warrants that it is the legal and beneficial owner of the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim; (iii) represents and warrants that it has not received any notice
of Default or Event of Default from the Borrower; (iv) represents and warrants
that it has full power and authority to execute and

 

 

3 

To be conformed for purchase of Dollar Commitment or Alternate Currency
Commitment

 

Exhibit 1



--------------------------------------------------------------------------------

deliver, and perform under, this Transfer Supplement, and all necessary
corporate and/or partnership action has been taken to authorize, and all
approvals and consents have been obtained for, the execution, delivery and
performance thereof; (v) represents and warrants that this Transfer Supplement
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (vi) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations (or
the truthfulness or accuracy thereof) made in or in connection with the
Agreement or the other Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Agreement, or the other
Loan Documents or any other instrument or document furnished pursuant thereto;
and (vii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, EQR, any Down REIT Guarantor
or any Qualified Borrower or the performance or observance by the Borrower, EQR,
any Down REIT Guarantor or any Qualified Borrower of any of its obligations
under the Agreement or the other Loan Documents or any other instrument or
document furnished pursuant thereto. Except as a result of a material
misrepresentation of those representations specifically set forth in this
Paragraph 2, this assignment shall be without recourse to Assignor.

3. The Purchasing Bank (i) confirms that it has received a copy of the
Agreement, and the other Loan Documents, together with such financial statements
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Transfer Supplement and
to become a party to the Agreement, and has not relied on any statements made by
Assignor or Kaye Scholer LLP; (ii) agrees that it will, independently and
without reliance upon any of the Administrative Agent, the Assignor or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower, EQR, each Down REIT Guarantor and each
Qualified Borrower and will make its own credit analysis, appraisals and
decisions in taking or not taking action under the Agreement, and the other Loan
Documents; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Agreement,
and the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; (iv) agrees
that it will be bound by and perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Bank; (v) specifies as its address for notices and lending office, the
office set forth beneath its name on the signature page hereof; (vi) confirms
that it has full power and authority to execute and deliver, and perform under,
this Transfer Supplement, and that all necessary corporate and/or partnership
action has been taken to authorize, and all approvals and consents have been
obtained for, the execution, delivery and performance thereof; (vii) certifies
that this Transfer Supplement constitutes its legal, valid and binding
obligation enforceable in accordance with its terms; and (viii) confirms that
the interest being assigned hereunder is being acquired by it for its own
account, for investment purposes only and not with a view to the public
distribution thereof and without any present intention of its resale in either
case that would be in violation of applicable securities laws.

4. This Transfer Supplement shall be effective on the date (the “Effective
Date”) on which all of the following have occurred (i) it shall have been
executed and delivered by the parties hereto, (ii) copies hereof shall have been
delivered to the Administrative Agent and the Borrower, (iii) Purchasing Bank
shall have received an original Note and (iv) the Purchasing Bank shall have
paid to the Assignor the agreed purchase price as set forth in the Receipt.

 

Exhibit 2



--------------------------------------------------------------------------------

5. On and after the Effective Date, (i) the Purchasing Bank shall be a party to
the Agreement and, to the extent provided in this Transfer Supplement, have the
rights and obligations of a Bank thereunder and be entitled to the benefits and
rights of the Banks thereunder and (ii) the Assignor shall, to the extent
provided in this Transfer Supplement as to the Purchased Interest, relinquish
its rights (except any rights of the Assignor under Sections 2.16(f), 2.16(g),
8.3, 8.4 and 9.3 for the period prior to the Effective Date) and be released
from its obligations under the Agreement.

6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Agreement, and the Notes in
respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing Bank.

7. This Transfer Supplement may be executed in any number of counterparts which,
when taken together, shall be deemed to constitute one and the same instrument.

8. Assignor hereby represents and warrants to Purchasing Bank that it has made
all payments demanded to date by Bank of America, N.A. (“BofA”) as
Administrative Agent in connection with the Assignor’s Pro Rata Share of the
obligation to reimburse the Agent for its expenses and made all Loans required.
In the event BofA, as Administrative Agent, shall demand reimbursement for fees
and expenses from Purchasing Bank for any period prior to the Effective Date,
Assignor hereby agrees to promptly pay BofA, as Administrative Agent, such sums
directly, subject, however, to Paragraph 12 hereof.

9. Assignor will, at the cost of Assignor, and without expense to Purchasing
Bank, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, assignments, notices of assignments, transfers and
assurances as Purchasing Bank shall, from time to time, reasonably require, for
the better assuring, conveying, assigning, transferring and confirming unto
Purchasing Bank the property and rights hereby given, granted, bargained, sold,
aliened, enfeoffed, conveyed, confirmed, assigned and/or intended now or
hereafter so to be, on which Assignor may be or may hereafter become bound to
convey or assign to Purchasing Bank, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement.

10. The parties agree that no broker or finder was instrumental in bringing
about this transaction. Each party shall indemnify and defend the other and hold
the other free and harmless from and against any damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by such party arising from claims by any broker or finder that such
broker or finder has dealt with said party in connection with this transaction.

 

Exhibit 3



--------------------------------------------------------------------------------

11. Subject to the provisions of Paragraph 12 hereof, if, with respect to the
Purchased Interest only, Assignor shall on or after the Effective Date receive
(a) any cash, note, securities, property, obligations or other consideration in
respect of or relating to the Loans or the Loan Documents or issued in
substitution or replacement of the Loans or the Loan Documents, (b) any cash or
non-cash consideration in any form whatsoever distributed, paid or issued in any
bankruptcy proceeding in connection with the Loans or the Loan Documents or
(c) any other distribution (whether by means of repayment, redemption,
realization of security or otherwise), Assignor shall accept the same as
Purchasing Bank’s agent and hold the same on behalf of and for the benefit of
Purchasing Bank, and shall deliver the same forthwith to Purchasing Bank in the
same form received, with the endorsement (without recourse) of Assignor when
necessary or appropriate. If the Assignor shall fail to deliver any funds
received by it on the same Business Day of receipt, or such funds are received
by Assignor after 4:00 p.m., [Eastern Standard Time], then the following
Business Day after receipt, said funds shall accrue interest at the federal
funds interest rate and in addition to promptly remitting said amount, Assignor
shall remit such interest from the date received to the date such amount is
remitted to the Purchasing Bank.

12. Assignor and Purchasing Bank each hereby agree to indemnify and hold
harmless the other, each of its directors and each of its officers in connection
with any claim or cause of action based on any matter or claim based on the acts
of either while acting as a Bank under the Agreement. Promptly after receipt by
the indemnified party under this Paragraph of notice of the commencement of any
action, such indemnified party shall notify the indemnifying party in writing of
the commencement thereof. If any such action is brought against any indemnified
party and that party notifies the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party promptly after receiving the aforesaid notice from such indemnified party,
to assume the defense thereof, with counsel satisfactory to such indemnified
party, and after receipt of notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Paragraph for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof. In no event shall the
indemnified party settle or consent to a settlement of such cause of action or
claim without the consent of the indemnifying party.

 

Exhibit 4



--------------------------------------------------------------------------------

13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF ILLINOIS.

Wire Transfer Instructions:                         

 

By:       Name:   Title: By:        Name:   Title:

 

Receipt and Consent acknowledged this

day of                     , 20    :

 

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:       Name:   Title: [IF REQUIRED ADD THE FOLLOWING:] ERP OPERATING LIMITED
PARTNERSHIP By: Equity Residential, its general partner By:       Name:   Title:

 

Exhibit 5



--------------------------------------------------------------------------------

EXHIBIT F

Equity Residential

Unencumbered Property List

As of September 30, 2012

 

Properties Owned Free and Clear - REIT

  

State

1210 Mass

   DC

1210 Mass - Retail

   DC

1401 Joyce on Pentagon Row

   VA

1500 Mass Ave

   DC

1500 Mass Ave - Garage

   DC

1500 Mass Ave - Retail

   DC

1660 Peachtree

   GA

175 Kent

   NY

175 Kent - Retail

   NY

2201 Pershing Drive

   VA

2201 Pershing - Retail

   VA

2300 Elliott

   WA

2400 M St

   DC

2400 M St - Retail

   DC

3rd Square-285 3rd St Retail

   OR

3rd Square-285 3rd Street

   OR

3rd Square-303 3rd Street

   MA

3rd Square-303 3rd Street Retail

   MA

401 Mass

   WA

420 East 80th Street

   NY

425 Mass

   WA

425 Mass - Retail

   WA

51 University - Office

   WA

600 Washington

   NY

600 Washington - Retail

   NY

70 Greene

   NJ

70 Greene - Retail

   NJ

71 Broadway

   NY

71 Broadway - Retail

   NY

77 Bluxome

   CA

777 Sixth

   NY

777 Sixth - Retail

   NY

 

Exhibit 1



--------------------------------------------------------------------------------

88 Hillside

   FL

88 Hillside - Retail

   FL

Abington Glen

   MA

Acacia Creek

   AZ

Alexandria at Lake Buena Vista

   FL

Alexandria-Parc Vue

   FL

Arches, The

   CA

Arden Villas

   FL

Arlington at Perimeter Center, The

   GA

Artisan on Second

   CA

Ashton, The

   CA

Auvers Village

   FL

Avenue Two

   CA

Avenue Royale

   FL

Ball Park Lofts

   CO

Ball Park Lofts - Retail

   CO

Barrington Place

   FL

Bay Hill

   CA

Beatrice, The

   NY

Bellagio Apartment Homes

   AZ

Bella Terra

   WA

Bella Terra Retail

   WA

Bella Vista I

   CA

Bella Vista I, II, III

   CA

Bella Vista II

   CA

Bella Vista III

   CA

Belle Fontaine

   CA

Bermuda Cove

   FL

Bishop Park

   FL

Bradford Apartments

   CT

Bradley Park

   WA

Briar Knoll Apts

   CT

Bridgewater at Wells Crossing

   FL

Brooklyner, The

   NY

Brooklyner - Garage

   NY

Brooklyner - Retail

   NY

Camellero

   AZ

Canyon Ridge

   CA

Carlyle Mill

   VA

Centennial Court

   WA

Centennial Court - Retail

   WA

 

Exhibit 2



--------------------------------------------------------------------------------

Centre Club

   CA

Centre Club II

   CA

Chandlers Bay

   WA

Chatelaine Park

   GA

Chestnut Hills

   WA

City View (GA)

   GA

City View (GA) - Retail

   GA

Coconut Palm Club

   FL

Copper Creek

   AZ

Country Club Lakes

   FL

Country Oaks

   CA

Cove at Boynton Beach I

   FL

Cove at Boynton Beach II

   FL

Crown Court

   AZ

Crowntree Lakes

   FL

Cypress Lake at Waterford

   FL

Dartmouth Woods

   CO

Dean Estates

   MA

Deerwood (Corona)

   CA

Defoor Village

   GA

Del Mar Ridge

   CA

Eagle Canyon

   CA

Edgemont at Bethesda Metro

   CA

Ellipse at Government Center

   VA

Emerson Place

   MA

Emerson Place - Commercial/Retail

   MA

Enclave at Lake Underhill

   FL

Enclave at Waterways

   FL

Enclave at Winston Park

   FL

Enclave, The

   AZ

Encore at Sherman Oaks, The

   CA

Estates at Wellington Green

   FL

Four Winds

   MA

Fox Hill Apartments

   CT

Fox Ridge

   CO

Fox Run (WA)

   WA

Fox Run II (WA)

   WA

Gables Grand Plaza

   FL

Gables Grand Plaza - Garage

   FL

Gables Grand Plaza - Retail

   FL

Gallery, The

   CA

 

Exhibit 3



--------------------------------------------------------------------------------

Gatehouse at Pine Lake

   FL

Gatehouse on the Green

   FL

Gates of Redmond

   WA

Gatewood

   CA

Geary Court Yard

   CA

Governors Green

   MD

Greenfield Village

   CT

Greentree 1

   MD

Greentree 2

   MD

Greentree 3

   MD

Hammocks Place

   FL

Hampshire Place

   CA

Hamptons

   WA

Heritage Ridge

   WA

Heritage, The

   AZ

Heron Pointe

   FL

High Meadow

   CT

Highland Glen

   MA

Highland Glen II

   MA

Highlands at Cherry Hill

   NJ

Highlands at South Plainfield

   NJ

Hikari

   CA

Hikari Retail

   CA

Hudson Crossing

   NY

Hudson Crossing - Retail

   NY

Hudson Pointe

   NJ

Huntington Park

   WA

Indian Bend

   AZ

Iron Horse Park

   CA

Kelvin Court

   CA

Kenwood Mews

   CA

Key Isle at Windermere

   FL

Key Isle at Windermere II

   FL

Key Isle I & II

   FL

Kings Colony (FL)

   FL

La Mirage

   CA

La Mirage IV

   CA

Laguna Clara

   CA

Landings at Pembroke Lakes

   FL

Landings at Port Imperial

   NJ

Las Colinas at Black Canyon

   AZ

 

Exhibit 4



--------------------------------------------------------------------------------

Legacy at Highlands Ranch

   CO

Legacy Park Central

   CA

Legacy Park Central Solar Panels

   CA

Lexington Farm

   GA

Little Cottonwoods

   AZ

Longacre House

   NY

Longacre House - Retail

   NY

Longfellow Place

   MA

Longfellow Place - Commercial/Retail

   MA

Longwood

   GA

Mantena

   NY

Mantena Retail

   NY

Mariners Wharf

   GA

Mariners Wharf (OLD)

   FL

Marquessa

   CA

Midtown 24

   FL

Midtown 24 Retail

   FL

Milano Lofts

   CA

Milano Lofts-Retail

   CA

Mission Bay

   FL

Moda

   WA

Moda - Retail

   WA

Monterra in Mill Creek

   CA

Morningside

   AZ

Mosaic at Largo Station

   MD

Mountain Park Ranch

   AZ

Mozaic at Union Station

   CA

New River Cove

   FL

Northampton 1

   MD

Northampton 2

   MD

Northglen

   CA

Northlake (MD)

   MD

Northridge

   CA

Northridge Solar Panels

   CA

Oak Mill I

   MD

Oak Park North

   CA

Oak Park South

   CA

Ocean Crest

   CA

Ocean Walk

   FL

Orchard Ridge

   WA

Palm Trace Landings

   FL

 

Exhibit 5



--------------------------------------------------------------------------------

Panther Ridge

   WA

Paradise Pointe

   FL

Parc 77

   NY

Parc 77 - Retail

   NY

Parc Cameron

   NY

Parc Cameron - Retail

   NY

Parc Coliseum

   NY

Parc Coliseum - Office

   NY

Parc East Towers

   NY

Parc East Towers - Retail

   NY

Parc Vue at Lake Buena Vista

   FL

Parkfield

   CO

Park at Turtle Run, The

   FL

Park West (CA)

   CA

Parkside

   CA

Pegasus

   CA

Pegasus - Retail

   CA

Pegasus - Garage

   CA

Phillips Park

   MA

Playa Pacifica

   CA

Port Royale

   FL

Port Royale - Retail

   FL

Port Royale II

   FL

Port Royale III

   FL

Portofino

   CA

Portofino (Val)

   CA

Portside Towers

   NJ

Portside Towers - Com

   NJ

Preserve at Briarcliff

   GA

Preserve at Deer Creek

   FL

Prime, The

   VA

Promenade at Aventura

   FL

Promenade at Town Center I

   CA

Promenade at Town Center II

   CA

Promenade at Town Center I & II

   CA

Promenade at Wyndham Lakes

   FL

Promenade Terrace

   CA

Promontory Pointe I & II

   AZ

Prospect Towers

   NJ

Prospect Towers II

   NJ

Red 160

   WA

 

Exhibit 6



--------------------------------------------------------------------------------

Red 160 - Commercial

   WA

Red Road Commons

   WA

Red Road Commons - Retail

   WA

Regency Palms

   CA

Registry

   CO

Renaissance Villas

   CA

Renaissance Villas - Retail

   CA

Reserve at Ashley Lake

   FL

Residences at Bayview

   FL

Residences at Bayview - Retail

   FL

Retreat, The

   AZ

Rianna I

   WA

Rianna I - Retail

   WA

Ridgewood Village

   CA

Ridgewood Village I & II

   CA

Ridgewood Village II

   CA

Riverpark

   WA

Riverpark Retail

   WA

River Tower

   NY

River Tower - Retail

   NY

Rivers Bend (CT)

   CT

Riverview Condominiums

   CT

Rosecliff II

   MA

Royal Oaks (FL)

   FL

Sabal Palm at Lake Buena Vista

   FL

Sabal Palm at Metrowest II

   FL

Sabal Pointe

   FL

Sakura Crossing

   CA

Sakura Crossing Retail

   CA

Sage

   WA

Savannah at Park Place

   GA

Savoy III

   CO

Scarborough Square

   MD

Sedona Ridge

   AZ

Seeley Lake

   WA

Seventh & James

   WA

Shadow Creek

   FL

Sheridan Lake Club

   FL

Sheridan Ocean Club

   FL

Sheridan Ocean Club (Combined)

   FL

Siena Terrace

   CA

 

Exhibit 7



--------------------------------------------------------------------------------

Skycrest

   CA

Skylark

   CA

Skyline Terrace

   CA

Skyline Terrace Solar Panels

   CA

Skyline Towers

   VA

Skyline Towers - Retail

   VA

Skyview

   CA

Sonoran

   AZ

Southwood

   CA

Springs Colony

   FL

St. Andrews at Winston Park

   FL

Stoney Creek

   WA

Strayhorse at Arrowhead Ranch

   AZ

Summit & Birch Hill

   CT

Surprise Lake Village

   WA

Sycamore Creek

   AZ

Ten23

   NY

Ten23 - Retail

   NY

Terraces, The

   CA

Terraces, The - Retail

   CA

Tortuga Bay

   FL

Toscana

   CA

Townes at Herndon

   VA

Trump Place, 140 Riverside

   NY

Trump Place, 140 Riverside Comm

   NY

Trump Place, 160 Riverside

   NY

Trump Place, 160 Riverside Comm

   NY

Trump Place, 180 Riverside

   NY

Trump Place, 180 Riverside Comm

   NY

Uwajimaya Village

   WA

Valencia Plantation

   FL

Vantage Pointe

   CA

Vantage Pointe - Retail

   CA

Veridian

   MD

Veridian - Garage

   MD

Veridian - Retail

   MD

Versailles (K-Town)

   CA

Victor on Venice

   CA

Victor on Venice - Retail

   CA

Villa Solana

   CA

Village at Bear Creek

   CO

 

Exhibit 8



--------------------------------------------------------------------------------

Village at Lakewood

   AZ

Vista Del Lago

   CA

Vista Montana - Residential

   CA

Vista on Courthouse

   VA

Walden Park

   MA

Waterford at Deerwood

   FL

Waterford Place (CO)

   CO

Waterside

   VA

Webster Green

   MA

Welleby Lake Club

   FL

West End - Garage

   MA

West End Apartments

   MA

Westerly at Worldgate

   VA

Westgate Pasadena Apartments

   CA

Westgate Block 1

   CA

Westridge

   WA

Westside Villas I

   CA

Westside Villas II

   CA

Westside Villas III

   CA

Westside Villas IV

   CA

Westside Villas V

   CA

Westside Villas VI

   CA

Westside Villas VII

   CA

Wood Creek II

   CA

Wimberly at Deerwood

   FL

Winchester Park

   RI

Winchester Wood

   RI

Windsor at Fair Lakes

   VA

Winston, The (FL)

   FL

Wood Creek I

   CA

Woodbridge (CT)

   CT

Woodleaf

   CA

Woodland Park

   CA

Woodland Park Retail

   CA

 

Exhibit 9



--------------------------------------------------------------------------------

Properties Owned Free and Clear - Condo

   State

Avon Place, LLC

   CT

Bella Vista

   AZ

Belle Arts Condominium Homes, LLC

   WA

Cleo, The

   CA

Hamilton Villas

   CA

Highlands, The

   AZ

Martine, The

   WA

Oaks at Falls Church

   VA

Verde Condominium Homes

   CA

 

Properties Owned Free and Clear - Land/Devt

   State

1610 2nd Avenue

   WA

170 Amsterdam

   NY

200 N Lemon Street

   CA

204-206 Pine Street

   WA

400 Park Avenue South (EQR)

   NY

400 Park Avenue South (Toll)

   NY

443 - 459 Eye Street

   DC

Berkeley

   CA

Bridford Lakes II

   FL

Butterfield Ranch

   CA

Cascade

   WA

Cascade II

   WA

Jia

   CA

Garden Garage

   MA

Hudson Crossing II

   NY

Hunt Club II

   NC

Market Street Landing

   WA

Millikan

   CA

Millikan II

   CA

Mission Bay-Block 13 West

   CA

Port Royale IV

   FL

Reserve at Town Center II (WA)

   WA

Reserve at Town Center III

   WA

Reunion at Redmond Ridge

   WA

Springbrook Estates

   CA

Summerset Village II

   FL

The Element

   FL

The Madison

   VA

West Seattle

   WA

Westgate Block 2

   CA

Woodland Park Land Parcel

   CA

 

Exhibit 10



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DESIGNATION AGREEMENT

Dated             , 200    

Reference is made to that certain Revolving Credit Agreement, dated as of
January 11, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among ERP Operating Limited Partnership, the banks party
thereto, Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Syndication Agents, and the other Agents named
therein. Terms defined in the Agreement are used herein with the same meaning.

[NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNEE] (the “Designee”), and
the Administrative Agent agree as follows:

1. The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Money Market Loans pursuant to
Section 2.3 of the Agreement. Any assignment by Designor to Designee of its
rights to make a Money Market Loan pursuant to such Section 2.3 shall be
effective at the time of the funding of such Money Market Loan and not before
such time.

2. Except as set forth in Section 7 below, the Designor makes no representation
or warranty and assumes no responsibility pursuant to this Designation Agreement
with respect to (a) any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument and document furnished pursuant thereto and (b) the financial
condition of the Borrower, EQR, any Down REIT Guarantor or any Qualified
Borrower or the performance or observance by the Borrower, EQR, any Down REIT
Guarantor or any Qualified Borrower of any of its obligations under any Loan
Document or any other instrument or document furnished pursuant thereto.

3. The Designee (a) confirms that it has received a copy of each Loan Document,
together with copies of the financial statements referred to in Articles IV and
V of the Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Designation Agreement; (b) agrees that it will independently and without
reliance upon the Administrative Agent, the Designor or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
any Loan Document; (c) confirms that it is a Designated Lender; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under any Loan Document as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (e) agrees to be
bound by each and every provision of each Loan Document and further agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of any Loan Document are required to be performed by it as a
Designated Lender.

 

Exhibit 1



--------------------------------------------------------------------------------

4. The Designee hereby appoints Designor as Designee’s agent and attorney in
fact, and grants to Designor an irrevocable power of attorney, to receive
payments made for the benefit of Designee under the Agreement, to deliver and
receive all communications and notices under the Agreement and other Loan
Documents and to exercise on Designee’s behalf all rights to vote and to grant
and make approvals, waivers, consents or amendments to or under the Agreement or
other Loan Documents. Any document executed by the Designor on the Designee’s
behalf in connection with the Agreement or other Loan Documents shall be binding
on the Designee. The Borrower, the Administrative Agent and each of the Banks
may rely on and are beneficiaries of the preceding provisions.

5. Following the execution of this Designation Agreement by the Designor and its
Designee, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent. The effective date for this Designation
Agreement (the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent, unless otherwise specified on the signature page thereto.

6. The Administrative Agent hereby agrees that it will not institute against the
Designee or join any other Person in instituting against the Designee any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any federal or state bankruptcy or similar law, until the later to occur
of (i) one year and one day after the payment in full of the latest maturing
commercial paper note issued by the Designee and (ii) the Maturity Date.

7. The Designor unconditionally agrees to pay or reimburse the Designee and save
the Designee harmless against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed or asserted by any of the parties
to the Loan Documents against the Designee, in its capacity as such, in any way
relating to or arising out of this Designation Agreement or any other Loan
Documents or any action taken or omitted by the Designee hereunder or
thereunder, provided that the Designor shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements if the same results from the Designee’s
gross negligence or willful misconduct.

8. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, the Designee shall be a party to the Agreement with a right
(subject to the provisions of Section 2.3(b)) to make Money Market Loans as a
Bank pursuant to Section 2.3 of the Agreement and the rights and obligations of
a Bank related thereto; provided, however, that the Designee shall not be
required to make payments with respect to such obligations except to the extent
of excess cash flow of such Designee which is not otherwise required to repay
obligations of the Designee which are then due and payable. Notwithstanding the
foregoing, the Designor, as administrative agent for the Designee, shall be and
remain obligated to the Borrower, the Administrative Agent and the Banks for
each and every of the obligations of the Designee and its Designor with respect
to the Agreement, including, without limitation, any indemnification obligations
under Section 7.6 of the Agreement and any sums otherwise payable to the
Borrower by the Designee.

9. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of Illinois.

 

Exhibit 2



--------------------------------------------------------------------------------

10. This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Designation
Agreement.

 

Exhibit 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

 

Effective Date:                            , 200    

 

[NAME OF DESIGNOR], as Designor By:     Title:     [NAME OF DESIGNEE] as
Designee By:     Title:     

Applicable Lending Office (and address for notices):

 

[ADDRESS]

Accepted this                      day of             , 20    

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:     Title:     

 

Exhibit 4



--------------------------------------------------------------------------------

EXHIBIT H

GUARANTY OF PAYMENT

(FORM OF DOWN REIT GUARANTY)

GUARANTY OF PAYMENT (this “Guaranty”), made as of                     , 20    ,
between                     , a                     , having an address at Two
North Riverside Plaza, Suite 400, Chicago, Illinois 60606 (“Guarantor”), and
BANK OF AMERICA, N.A., having an office at 135 S. LaSalle Street, Chicago,
Illinois 60603, as administrative agent (“Administrative Agent”) for the banks
(the “Banks”) party to the Revolving Credit Agreement (as the same may be
amended, modified, supplemented or restated, the “Agreement”), dated as of
January 11, 2013, among ERP Operating Limited Partnership (“Borrower”), the
Banks, Administrative Agent, JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association, as Co-Syndication Agents, and the other Agents named
therein.

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions of the Agreement, each of the Banks
has agreed to make loans (hereinafter collectively referred to as the “Loans”)
and otherwise extend credit to Borrower in an aggregate principal amount the
Dollar Equivalent Amount of which is not to exceed $2,500,000,000 (which amount
may be, subject to the terms and conditions of the Agreement, increased to an
amount not to exceed $3,000,000,000);

WHEREAS, this Guaranty is a “Down REIT Guaranty” as referred to in the
Agreement;

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement; and

WHEREAS, in order further to induce the Administrative Agent and the Banks to
make or maintain Loans or otherwise extend credit to Borrower under, or to
satisfy one or more conditions contained in, the Agreement, Guarantor has agreed
to enter into this Guaranty;

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans and other extensions of credit under the Agreement
by the Banks to Borrower, and in order to induce the Administrative Agent and
the Banks to make or maintain Loans or otherwise extend credit to Borrower
under, or to satisfy one or more conditions contained in, the Agreement,
Guarantor hereby agrees as follows:



--------------------------------------------------------------------------------

1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing under the Agreement and the other Loan
Documents for principal and/or interest as well as any and all other amounts due
thereunder, including, without limitation, all indemnity obligations of Borrower
thereunder, and any and all reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred by the
Administrative Agent or the Banks in enforcing its or their rights under this
Guaranty (all of the foregoing obligations being the “Guaranteed Obligations”).

2. It is agreed that the Guaranteed Obligations are primary and this Guaranty
shall be enforceable against Guarantor and its successors and assigns without
the necessity for any suit or proceeding of any kind or nature whatsoever
brought by the Administrative Agent or any Bank against Borrower or its
respective successors or assigns or any other Person or against any security for
the payment and performance of the Guaranteed Obligations and without the
necessity of any notice of non-payment or non-observance or of any notice of
acceptance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of the incurrence of any Guaranteed Obligations, maturity, extension of
time, change in nature or form of the Guaranteed Obligations, acceptance of
further security, release of further security, imposition or agreement arrived
at as to the amount of or the terms of the Guaranteed Obligations, notice of
adverse change in Borrower’s or any guarantor’s financial condition and any
other fact which might materially increase the risk to Guarantor), all of which
Guarantor hereby expressly waives; and Guarantor hereby expressly agrees that
the validity of this Guaranty and the obligations of Guarantor hereunder shall
in no way be terminated, affected, diminished, modified or impaired by reason of
the assertion of or the failure to assert by the Administrative Agent or any
Bank against Borrower or its respective successors or assigns, any of the rights
or remedies reserved to the Administrative Agent and the Banks pursuant to the
provisions of the Loan Documents. Guarantor agrees that any notice or directive
given at any time to the Administrative Agent which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would decline to execute the
Loan Documents.

 

2



--------------------------------------------------------------------------------

3. Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guaranty. Guarantor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or proceeding at law,
in equity or otherwise, or to any demand or claim that may be instituted or made
by the Administrative Agent other than the defense of the actual timely payment
and performance by Borrower of the Guaranteed Obligations; provided, however,
that the foregoing shall not be deemed a waiver of Guarantor’s right to assert
any compulsory counterclaim, if such counterclaim is compelled under local law
or rule of procedure, nor shall the foregoing be deemed a waiver of Guarantor’s
right to assert any claim which would constitute a defense, setoff, counterclaim
or crossclaim of any nature whatsoever against Administrative Agent or any Bank
in any separate action or proceeding. Guarantor represents, warrants and agrees
that, as of the date hereof, its obligations under this Guaranty are not subject
to any counterclaims, offsets or defenses against the Administrative Agent or
any Bank of any kind.

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their respective successors and permitted assigns, and
nothing herein contained shall impair as between Borrower or Guarantor and the
Administrative Agent and the Banks the obligations of Borrower and Guarantor
under the Loan Documents.

5. This Guaranty shall be a continuing, irrevocable, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, none of which shall require notice or the
further consent of Guarantor:

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

(b) any extension of time that may be granted by the Administrative Agent or any
Bank to Borrower, any guarantor, or their respective successors or assigns,
heirs, executors, administrators or personal representatives; or

(c) any action which the Administrative Agent or any Bank may take or fail to
take under or in respect of any of the Loan Documents or by reason of any waiver
of, or failure to enforce, any of the rights, remedies, powers or privileges
available to the Administrative Agent and the Banks under this Guaranty or
available to the Administrative Agent and the Banks at law, in equity or
otherwise, or any action on the part of the Administrative Agent or any Bank
granting indulgence or extension in any form whatsoever; or

 

3



--------------------------------------------------------------------------------

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Banks have been granted a lien or security interest to secure any
indebtedness of Borrower to the Administrative Agent and/or the Banks or any
impairment of or failure to perfect any security interest therein; or

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by Borrower to the Administrative Agent and/or the Banks under the
Loan Documents in such manner as the Administrative Agent shall determine in its
sole discretion; or

(g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or any guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or

(h) any improper disposition by Borrower of the proceeds of the Loans or use of
any Letter of Credit, it being acknowledged by Guarantor that the Administrative
Agent or any Bank shall be entitled to honor any request made by Borrower for a
disbursement of such proceeds and that neither the Administrative Agent nor any
Bank shall have any obligation to see to the proper disposition by Borrower of
such proceeds.

 

4



--------------------------------------------------------------------------------

6. Guarantor agrees that if at any time all or any part of any payment in
respect of the Guaranteed Obligations at any time received by the Administrative
Agent or any Bank by or on behalf of Borrower or Guarantor or any other Person
is or must be rescinded or returned by the Administrative Agent or any Bank for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of Borrower or Guarantor or such other Person), then
Guarantor’s obligations hereunder shall, to the extent of the payment rescinded
or returned, be deemed to have continued in existence notwithstanding such
previous receipt by such party, and Guarantor’s obligations hereunder shall
continue to be effective or be reinstated, as the case may be, as to such
payment, as though such previous payment had never been made.

7. Until this Guaranty is terminated pursuant to the terms hereof, Guarantor
(i) shall have no right of subrogation against Borrower, any entity comprising
same or any other guarantor by reason of any payments or acts of performance by
Guarantor in compliance with the obligations of Guarantor hereunder, (ii) waives
any right to enforce any remedy which Guarantor now or hereafter shall have
against Borrower, any entity comprising same by reason of any one or more
payments or acts of performance in compliance with the obligations of Guarantor
hereunder and (iii) from and after an Event of Default, subordinates any
liability or indebtedness of Borrower, any entity comprising same or any other
guarantor now or hereafter held by Guarantor or any affiliate of Guarantor to
the obligations of Borrower, such other entity comprising same or such other
guarantor under the Loan Documents.

8. Guarantor represents and warrants to the Administrative Agent and the Banks
with the knowledge that the Administrative Agent and the Banks are relying upon
the same, as follows:

(a) as of the date hereof, Guarantor is a [limited liability company]
[corporation] [limited partnership] in which Borrower holds a direct or indirect
interest;

(b) based upon such relationship, Guarantor has determined that it is in its
best interests to enter into this Guaranty;

(c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;

(d) the benefits to be derived by Guarantor from Borrower’s access to the
proceeds of the Loans and other credit made possible by the Loan Documents are
at least equal to the obligations undertaken pursuant to this Guaranty;

(e) Guarantor is solvent and has full power and legal right to enter into this
Guaranty and to perform its obligations under the terms hereof and (i) Guarantor
is organized and validly existing under the laws of the State of [            ],
(ii) Guarantor has complied with all provisions of applicable law in connection
with all aspects of this Guaranty, and (iii) the person executing this Guaranty
has all the requisite power and authority to execute and deliver this Guaranty;

 

5



--------------------------------------------------------------------------------

(f) to the best of Guarantor’s knowledge, there is no action, suit, proceeding,
or investigation pending or threatened against or affecting Guarantor at law, in
equity, in admiralty or before any arbitrator or any governmental department,
commission, board, bureau, agency or instrumentality (domestic or foreign) which
is likely to materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty;

(g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the
Federal Reserve Board of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound, the consequences of which violation,
conflict, breach or default would materially and adversely affect the property,
assets or condition (financial or otherwise) of Guarantor or which is likely to
materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;

(h) this Guaranty has been duly executed by Guarantor and constitutes the legal,
valid and binding obligation of Guarantor, enforceable against it in accordance
with its terms except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors’ rights generally or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law;

(i) no authorization, consent, approval, license or formal exemption from, nor
any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained;

 

6



--------------------------------------------------------------------------------

(j) Guarantor is not an “investment company” as that term is defined in, nor is
it otherwise subject to regulation under, the Investment Company Act of 1940, as
amended; and

(k) Guarantor is not engaged principally, or as one of its important activities,
in the business of purchasing, carrying, or extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Federal Reserve Board of the United States).

9. Guarantor and the Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from Borrower under the provisions of any Loan Document.

10. Subject to the terms and conditions of the Agreement, and in conjunction
therewith, the Administrative Agent may assign any or all of its rights under
this Guaranty. In the event of any such assignment by the Administrative Agent,
the Administrative Agent shall give Guarantor (or Borrower on its behalf) prompt
notice of same. If the Administrative Agent or any Bank elects to sell all of
its portion of the Loans or participations in the Loans and the Loan Documents,
including this Guaranty, the Administrative Agent or any Bank may forward to
each purchaser and prospective purchaser all documents and information relating
to this Guaranty or to Guarantor, whether furnished by Borrower or Guarantor or
otherwise, subject to the terms and conditions of the Agreement.

11. Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

12. The representations and warranties of Guarantor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

13. This Guaranty may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent
(acting with the requisite consent of the Banks as provided in the Agreement).

 

7



--------------------------------------------------------------------------------

14. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

16. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be addressed to such party
at the address set forth below or to such other address as may be identified by
any party in a written notice to the others:

 

If to Guarantor:  

c/o Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: Chief Financial Officer

  With Copies of Notices to Guarantor to:  

Equity Residential

Two North Riverside Plaza

Suite 400

Chicago, Illinois 60606

Attn: General Counsel

 

and

 

DLA Piper LLP (US)

203 North LaSalle Street

Suite 1900

Chicago, Illinois 60601

Attn: James M. Phipps, Esq.

  If to the Administrative Agent:  

Bank of America, N.A.

135 S. LaSalle Street

Mail Code: IL4-135-06-11

Chicago, Illinois 60603

Attn: Michael J. Kauffman

 

 

8



--------------------------------------------------------------------------------

With Copies of Notices to the

Administrative Agent to:

 

 

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention: Ronaldo Naval

 

and

 

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attn: Edmond Gabbay, Esq.

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, 24 hours after such communication is deposited with such
carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

17. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or Guarantor, with respect to the Guaranteed
Obligations shall, if the statute of limitations in favor of Guarantor against
the Administrative Agent and the Banks shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

18. This Guaranty shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Administrative Agent and the Banks and
their respective successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any such attempted
assignment or transfer without such consent shall be null and void.

19. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative Agent
or any Bank, nor excuse Guarantor from its obligations hereunder. Any waiver of
any such right or remedy to be enforceable against the Administrative Agent and
the Banks must be expressly set forth in a writing signed by the Administrative
Agent (acting with the requisite consent of the Banks as provided in the
Agreement).

 

9



--------------------------------------------------------------------------------

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW).

(a) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of Illinois or of the United States of America for the Northern
District of Illinois, and, by execution and delivery of this Guaranty, Guarantor
hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Guarantor irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Guarantor at its address for notices set forth herein.
Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Guarantor in any other jurisdiction.

(b) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR
CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY
ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN
RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH
WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

(c) Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against Borrower in connection with the Loan Documents and that recovery may be
had against Guarantor in such action or in any independent action against
Guarantor (with respect to the Guaranteed Obligations), without the
Administrative Agent and the Banks

 

10



--------------------------------------------------------------------------------

first pursuing or exhausting any remedy or claim against Borrower or its
successors or assigns. Guarantor also agrees that, in an action brought with
respect to the Guaranteed Obligations in any jurisdiction, it shall be
conclusively bound by the judgment in any such action by the Administrative
Agent (wherever brought) against Borrower or its successors or assigns, as if
Guarantor were a party to such action, even though Guarantor was not joined as a
party in such action.

(d) Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the
Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated.

21. Notwithstanding anything to the contrary contained herein (but subject to
Section 6 hereof), this Guaranty shall terminate and be of no further force or
effect upon the full performance and payment of the Guaranteed Obligations
hereunder. Upon termination of this Guaranty in accordance with the terms of
this Guaranty, the Administrative Agent promptly shall deliver to Guarantor such
documents as Guarantor or Guarantor’s counsel reasonably may request in order to
evidence such termination.

22. All of the Administrative Agent’s and the Banks’ rights and remedies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent or any Bank.

23. Notwithstanding anything contained herein to the contrary, in no event shall
the Guaranteed Obligations equal or exceed such an amount that, as of the date
hereof, would render, or would be deemed to render, Guarantor insolvent.

24. No claim may be made by Guarantor or any other Person acting by or through
Guarantor against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Guaranty or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Guarantor hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

25. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTOR:

 

[INSERT SIGNATURE BLOCK]

By:       Name:   Title:

ACCEPTED:

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT

 

By:       Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR GUARANTOR

 

STATE OF ILLINOIS )

                                      ) ss.

COUNTY OF COOK  )

On                     , 20    , before me personally came                     ,
to me known to be the person who executed the foregoing instrument, and who,
being duly sworn by me, did depose and say that [s]he is the
                    of                     , and that [s]he executed the
foregoing instrument in the organization’s name, and that [s]he had authority to
sign the same, and [s]he acknowledged to me that [s]he executed the same as the
act and deed of said organization for the uses and purposes therein mentioned.

[Seal]

 

   Notary Public



--------------------------------------------------------------------------------

EXHIBIT I

GUARANTY OF PAYMENT

(FORM OF QUALIFIED BORROWER GUARANTY)

GUARANTY OF PAYMENT (this “Guaranty”), made as of                     , 20    ,
between ERP OPERATING LIMITED PARTNERSHIP, an Illinois limited partnership,
having an address at Two North Riverside Plaza, Suite 400, Chicago, Illinois
60606 (“Guarantor”), and BANK OF AMERICA, N.A., having an office at 135 S.
LaSalle Street, Chicago, Illinois 60603, as administrative agent
(“Administrative Agent”) for the banks (the “Banks”) party to the Revolving
Credit Agreement (as the same may be amended, modified, supplemented or
restated, the “Agreement”), dated as of January 11, 2013, among the Guarantor,
as the “Borrower”, the Banks, Administrative Agent, JPMorgan Chase Bank, N.A.
and Wells Fargo Bank, National Association, as Co-Syndication Agents, and the
other Agents named therein.

W I T N E S S E T H:

WHEREAS, subject to the terms and conditions of the Agreement, a Qualified
Borrower may request loans (hereinafter collectively referred to as the “Loans”)
and other extensions of credit from the Banks, in each case, to be guaranteed by
Guarantor pursuant to this Guaranty;

WHEREAS, this Guaranty is the “Qualified Borrower Guaranty” referred to in the
Agreement;

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement; and

WHEREAS, in order further to induce the Administrative Agent and the Banks to
make or maintain Loans or otherwise extend credit to the Qualified Borrowers
under, or to satisfy one or more conditions contained in, the Agreement,
Guarantor has agreed to enter into this Guaranty;

NOW, THEREFORE, in consideration of the premises and the direct and indirect
benefits to be derived from the making of the Loans and other extensions of
credit under the Agreement by the Banks to the Qualified Borrowers, and in order
to induce the Administrative Agent and the Banks to make or maintain Loans or
otherwise extend credit to the Qualified Borrowers under, or to satisfy one or
more conditions contained in, the Agreement, Guarantor hereby agrees as follows:



--------------------------------------------------------------------------------

1. Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all obligations of
each and every Qualified Borrower now or hereafter existing under the Agreement
and the other Loan Documents for principal and/or interest as well as any and
all other amounts due thereunder, including, without limitation, all indemnity
obligations of all Qualified Borrowers thereunder, and any and all reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements) incurred by the Administrative Agent or the Banks in
enforcing its or their rights under this Guaranty (all of the foregoing
obligations being the “Guaranteed Obligations”).

2. It is agreed that the Guaranteed Obligations are primary and this Guaranty
shall be enforceable against Guarantor and its successors and assigns without
the necessity for any suit or proceeding of any kind or nature whatsoever
brought by the Administrative Agent or any Bank against any Qualified Borrower
or its respective successors or assigns or any other Person or against any
security for the payment and performance of the Guaranteed Obligations and
without the necessity of any notice of non-payment or non-observance or of any
notice of acceptance of this Guaranty or of any notice or demand to which
Guarantor might otherwise be entitled (including, without limitation, diligence,
presentment, notice of the incurrence of any Guaranteed Obligations, maturity,
extension of time, change in nature or form of the Guaranteed Obligations,
acceptance of further security, release of further security, imposition or
agreement arrived at as to the amount of or the terms of the Guaranteed
Obligations, notice of adverse change in such Qualified Borrower’s or any
guarantor’s financial condition and any other fact which might materially
increase the risk to Guarantor), all of which Guarantor hereby expressly waives;
and Guarantor hereby expressly agrees that the validity of this Guaranty and the
obligations of Guarantor hereunder shall in no way be terminated, affected,
diminished, modified or impaired by reason of the assertion of or the failure to
assert by the Administrative Agent or any Bank against such Qualified Borrower
or its respective successors or assigns, any of the rights or remedies reserved
to the Administrative Agent and the Banks pursuant to the provisions of the Loan
Documents. Guarantor agrees that any notice or directive given at any time to
the Administrative Agent which is inconsistent with the waiver in the
immediately preceding sentence shall be void and may be ignored by the
Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Banks have
specifically agreed otherwise in a writing, signed by a duly authorized officer.
Guarantor specifically acknowledges and agrees that the foregoing waivers are of
the essence of this transaction and that, but for this Guaranty and such
waivers, the Administrative Agent and the Banks would not make requested Loans
or otherwise extend credit to a Qualified Borrower.

 

2



--------------------------------------------------------------------------------

3. Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guaranty. Guarantor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or proceeding at law,
in equity or otherwise, or to any demand or claim that may be instituted or made
by the Administrative Agent other than the defense of the actual timely payment
and performance by the relevant Qualified Borrower of the Guaranteed
Obligations; provided, however, that the foregoing shall not be deemed a waiver
of Guarantor’s right to assert any compulsory counterclaim, if such counterclaim
is compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of Guarantor’s right to assert any claim which would constitute
a defense, setoff, counterclaim or crossclaim of any nature whatsoever against
Administrative Agent or any Bank in any separate action or proceeding. Guarantor
represents, warrants and agrees that, as of the date hereof, its obligations
under this Guaranty are not subject to any counterclaims, offsets or defenses
against the Administrative Agent or any Bank of any kind.

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their respective successors and permitted assigns, and
nothing herein contained shall impair as between any Qualified Borrower or
Guarantor and the Administrative Agent and the Banks the obligations of such
Qualified Borrower and Guarantor under the Loan Documents.

5. This Guaranty shall be a continuing, irrevocable, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, none of which shall require notice or the
further consent of Guarantor:

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

(b) any extension of time that may be granted by the Administrative Agent or any
Bank to any Qualified Borrower, any guarantor, or their respective successors or
assigns, heirs, executors, administrators or personal representatives; or

(c) any action which the Administrative Agent or any Bank may take or fail to
take under or in respect of any of the Loan Documents or by reason of any waiver
of, or failure to enforce, any of the rights, remedies, powers or privileges
available to the Administrative Agent and the Banks under this Guaranty or
available to the Administrative Agent and the Banks at law, in equity or
otherwise, or any action on the part of the Administrative Agent or any Bank
granting indulgence or extension in any form whatsoever; or

 

3



--------------------------------------------------------------------------------

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Banks have been granted a lien or security interest to secure any
indebtedness of any Qualified Borrower to the Administrative Agent and/or the
Banks or any impairment of or failure to perfect any security interest therein;
or

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by any Qualified Borrower to the
Administrative Agent and/or the Banks; or

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by any Qualified Borrower to the Administrative Agent and/or the
Banks under the Loan Documents in such manner as the Administrative Agent shall
determine in its sole discretion; or

(g) any Qualified Borrower’s or any guarantor’s voluntary or involuntary
liquidation, dissolution, sale of all or substantially all of their respective
assets and liabilities, appointment of a trustee, receiver, liquidator,
sequestrator or conservator for all or any part of any Qualified Borrower’s or
any guarantor’s assets, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment, or the
commencement of other similar proceedings affecting any Qualified Borrower or
any guarantor or any of the assets of any of them, including, without
limitation, (i) the release or discharge of any Qualified Borrower or any
guarantor from the payment and performance of their respective obligations under
any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of any Qualified Borrower or any
guarantor in bankruptcy, or of any remedy for the enforcement of the Guaranteed
Obligations under any of the Loan Documents, or Guarantor’s liability under this
Guaranty, resulting from the operation of any present or future provisions of
the Bankruptcy Code or other present or future federal, state or applicable
statute or law or from the decision in any court; or

(h) any improper disposition by any Qualified Borrower of the proceeds of the
Loans or use of any Letter of Credit, it being acknowledged by Guarantor that
the Administrative Agent or any Bank shall be entitled to honor any request made
by any Qualified Borrower for a disbursement of such proceeds and that neither
the Administrative Agent nor any Bank shall have any obligation to see to the
proper disposition by such Qualified Borrower of such proceeds.

 

4



--------------------------------------------------------------------------------

6. Guarantor agrees that if at any time all or any part of any payment in
respect of the Guaranteed Obligations at any time received by the Administrative
Agent or any Bank by or on behalf of any Qualified Borrower or Guarantor or any
other Person is or must be rescinded or returned by the Administrative Agent or
any Bank for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of such Qualified Borrower or Guarantor
or such other Person), then Guarantor’s obligations hereunder shall, to the
extent of the payment rescinded or returned, be deemed to have continued in
existence notwithstanding such previous receipt by such party, and Guarantor’s
obligations hereunder shall continue to be effective or be reinstated, as the
case may be, as to such payment, as though such previous payment had never been
made.

7. Until this Guaranty is terminated pursuant to the terms hereof, Guarantor
(i) shall have no right of subrogation against any Qualified Borrower, any
entity comprising same or any other guarantor by reason of any payments or acts
of performance by Guarantor in compliance with the obligations of Guarantor
hereunder, (ii) waives any right to enforce any remedy which Guarantor now or
hereafter shall have against any Qualified Borrower, any entity comprising same
by reason of any one or more payments or acts of performance in compliance with
the obligations of Guarantor hereunder and (iii) from and after an Event of
Default, subordinates any liability or indebtedness of any Qualified Borrower,
any entity comprising same or any other guarantor now or hereafter held by
Guarantor or any affiliate of Guarantor to the obligations of such Qualified
Borrower, such other entity comprising same or such other guarantor under the
Loan Documents. The foregoing, however, shall not be deemed in any way to limit
any rights that Guarantor may have pursuant to the organizational documents of
any Qualified Borrower or which it may have at law or in equity with respect to
any other partners of such Qualified Borrower.

8. Guarantor represents and warrants to the Administrative Agent and the Banks
with the knowledge that the Administrative Agent and the Banks are relying upon
the same, as follows:

(a) Guarantor will be familiar with the financial condition of each Qualified
Borrower;

(b) Guarantor has determined that it is in its best interests to enter into this
Guaranty;

(c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;

(d) the benefits to be derived by Guarantor from each Qualified Borrower’s
access to the proceeds of the Loans and other credit made possible by the Loan
Documents are at least equal to the obligations undertaken pursuant to this
Guaranty;

 

5



--------------------------------------------------------------------------------

(e) Guarantor is solvent and has full power and legal right to enter into this
Guaranty and to perform its obligations under the terms hereof and (i) Guarantor
is organized and validly existing under the laws of the State of Illinois,
(ii) Guarantor has complied with all provisions of applicable law in connection
with all aspects of this Guaranty, and (iii) the person executing this Guaranty
has all the requisite power and authority to execute and deliver this Guaranty;

(f) to the best of Guarantor’s knowledge, there is no action, suit, proceeding,
or investigation pending or threatened against or affecting Guarantor at law, in
equity, in admiralty or before any arbitrator or any governmental department,
commission, board, bureau, agency or instrumentality (domestic or foreign) which
is likely to materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty;

(g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the
Federal Reserve Board of the United States), order, writ, judgment, decree,
determination or award presently in effect having applicability to Guarantor or
the organizational documents of Guarantor, the consequences of which violation
would materially and adversely affect the property, assets or condition
(financial or otherwise) of Guarantor or which is likely to materially and
adversely impair the ability of Guarantor to perform its obligations under this
Guaranty or (ii) violate or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument to which Guarantor is a party, or by which
Guarantor or any of its property is bound, the consequences of which violation,
conflict, breach or default would materially and adversely affect the property,
assets or condition (financial or otherwise) of Guarantor or which is likely to
materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;

(h) this Guaranty has been duly executed by Guarantor and constitutes the legal,
valid and binding obligation of Guarantor, enforceable against it in accordance
with its terms except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors’ rights generally or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law;

 

6



--------------------------------------------------------------------------------

(i) no authorization, consent, approval, license or formal exemption from, nor
any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained;

(j) Guarantor is not an “investment company” as that term is defined in, nor is
it otherwise subject to regulation under, the Investment Company Act of 1940, as
amended; and

(k) Guarantor is not engaged principally, or as one of its important activities,
in the business of purchasing, carrying, or extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Federal Reserve Board of the United States).

9. Guarantor and the Administrative Agent each acknowledge and agree that this
Guaranty is a guarantee of payment and performance and not of collection and
enforcement in respect of any obligations which may accrue to the Administrative
Agent and/or the Banks from any Qualified Borrower under the provisions of any
Loan Document.

10. Subject to the terms and conditions of the Agreement, and in conjunction
therewith, the Administrative Agent may assign any or all of its rights under
this Guaranty. In the event of any such assignment by the Administrative Agent,
the Administrative Agent shall give Guarantor prompt notice of same. If the
Administrative Agent or any Bank elects to sell all of its portion of the Loans
or participations in the Loans and the Loan Documents, including this Guaranty,
the Administrative Agent or any Bank may forward to each purchaser and
prospective purchaser all documents and information relating to this Guaranty or
to Guarantor, whether furnished by any Qualified Borrower or Guarantor or
otherwise, subject to the terms and conditions of the Agreement.

11. Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

12. The representations and warranties of Guarantor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

 

7



--------------------------------------------------------------------------------

13. This Guaranty may not be modified, amended, supplemented or discharged
except by a written agreement signed by Guarantor and the Administrative Agent
(acting with the requisite consent of the Banks as provided in the Agreement).

14. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

16. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be addressed to such party
at the address set forth below or to such other address as may be identified by
any party in a written notice to the others:

 

If to Guarantor:

   c/o Equity Residential
Two North Riverside Plaza
Suite 400
Chicago, Illinois 60606
Attn: Chief Financial Officer    With Copies of Notices to Guarantor to:   

Equity Residential
Two North Riverside Plaza
Suite 400
Chicago, Illinois 60606
Attn: General Counsel


 

and

 

DLA Piper LLP (US)
203 North LaSalle Street
Suite 1900
Chicago, Illinois 60601
Attn: James M. Phipps, Esq.

  

If to the Administrative Agent:

   Bank of America, N.A.
135 S. LaSalle Street
Mail Code: IL4-135-06-11
Chicago, Illinois 60603
Attn: Michael J. Kauffman   

 

8



--------------------------------------------------------------------------------

With Copies of Notices to the

Administrative Agent to:

  

 

Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-11
Dallas, Texas 75202-3714
Attention: Ronaldo Naval


 

and

 

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attn: Edmond Gabbay, Esq.

        

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate facsimile confirmation is
received, (ii) if given by certified or registered mail, return receipt
requested, with first class postage prepaid, addressed as aforesaid, upon
receipt or refusal to accept delivery, (iii) if given by a nationally recognized
overnight carrier, 24 hours after such communication is deposited with such
carrier with postage prepaid for next day delivery, or (iv) if given by any
other means, when delivered at the address specified in this Section.

17. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by any Qualified Borrower or Guarantor, with respect to
the Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against the Administrative Agent and the Banks shall have commenced to
run, toll the running of such statute of limitations, and if the period of such
statute of limitations shall have expired, prevent the operation of such statute
of limitations.

18. This Guaranty shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Administrative Agent and the Banks and
their respective successors and permitted assigns; provided, however, that
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any such attempted
assignment or transfer without such consent shall be null and void.

19. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative Agent
or any Bank, nor excuse Guarantor from its obligations hereunder. Any waiver of
any such right or remedy to be enforceable against the Administrative Agent and
the Banks must be expressly set forth in a writing signed by the Administrative
Agent (acting with the requisite consent of the Banks as provided in the
Agreement).

 

9



--------------------------------------------------------------------------------

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW).

(a) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of Illinois or of the United States of America for the Northern
District of Illinois, and, by execution and delivery of this Guaranty, Guarantor
hereby accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Guarantor irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to Guarantor at its address for notices set forth herein.
Guarantor hereby irrevocably waives any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against Guarantor in any other jurisdiction.

(b) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS OR
CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY
ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUARANTY
AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN
RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH
WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

 

10



--------------------------------------------------------------------------------

(c) Guarantor does hereby further covenant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against any Qualified Borrower in connection with the Loan Documents and that
recovery may be had against Guarantor in such action or in any independent
action against Guarantor (with respect to the Guaranteed Obligations), without
the Administrative Agent and the Banks first pursuing or exhausting any remedy
or claim against such Qualified Borrower or its successors or assigns. Guarantor
also agrees that, in an action brought with respect to the Guaranteed
Obligations in any jurisdiction, it shall be conclusively bound by the judgment
in any such action by the Administrative Agent (wherever brought) against the
applicable Qualified Borrower or its successors or assigns, as if Guarantor were
a party to such action, even though Guarantor was not joined as a party in such
action.

(d) Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the
Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated.

21. Notwithstanding anything to the contrary contained herein (but subject to
Section 6 hereof), this Guaranty shall terminate and be of no further force or
effect upon the later to occur of (i) full performance and payment of the
Guaranteed Obligations hereunder and (ii) the termination of the Commitments
under the Agreement. Upon termination of this Guaranty in accordance with the
terms of this Guaranty, the Administrative Agent promptly shall deliver to
Guarantor such documents as Guarantor or Guarantor’s counsel reasonably may
request in order to evidence such termination.

22. All of the Administrative Agent’s and the Banks’ rights and remedies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent or any Bank.

23. No claim may be made by Guarantor or any other Person acting by or through
Guarantor against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Guaranty or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Guarantor hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

11



--------------------------------------------------------------------------------

24. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTOR: ERP OPERATING LIMITED PARTNERSHIP By:   Equity Residential, its
general partner By:       Name:   Title:

 

ACCEPTED: BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT By:      

Name:

Title:

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR GUARANTOR

STATE OF ILLINOIS )

                                      ) ss.

COUNTY OF COOK  )

On                     , 20    , before me personally came                     ,
to me known to be the person who executed the foregoing instrument, and who,
being duly sworn by me, did depose and say that [s]he is the
                    of Equity Residential, the general partner of ERP Operating
Limited Partnership, and that [s]he executed the foregoing instrument in the
organization’s name, and that [s]he had authority to sign the same, and [s]he
acknowledged to me that [s]he executed the same as the act and deed of said
organization for the uses and purposes therein mentioned.

[Seal]

 

   Notary Public



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

  

DEFINITIONS

  

Section 1.1

   Definitions      1   

Section 1.2

   Accounting Terms and Determinations      31   

Section 1.3

   Types of Borrowings      31   

ARTICLE II

  

THE CREDITS

  

Section 2.1

   Commitments to Lend      32   

Section 2.2

   Notice of Borrowing      33   

Section 2.3

   Money Market Borrowings      35   

Section 2.4

   Notice to Banks; Funding of Loans      39   

Section 2.5

   Notes      40   

Section 2.6

   Method of Electing Interest Rates      41   

Section 2.7

   Interest Rates      43   

Section 2.8

   Fees      44   

Section 2.9

   Maturity Date      45   

Section 2.10

   Additional Alternate Currencies      45   

Section 2.11

   Optional Prepayments and Optional Decreases and Termination      46   

Section 2.12

   General Provisions as to Payments      48   

Section 2.13

   Funding Losses      49   

Section 2.14

   Computation of Interest and Fees      50   

Section 2.15

   Use of Proceeds      50   

Section 2.16

   Letters of Credit      50   

Section 2.17

   Letter of Credit Usage Absolute      53   

Section 2.18

   Swingline Loan Subfacility      54   

Section 2.19

   Letters of Credit Maturing after the Maturity Date      57   

Section 2.20

   Special Provisions Regarding Alternate Currency Loans      57   

Section 2.21

   Qualified Borrowers      60   

Section 2.22

   Mandatory Prepayments      61   

Section 2.23

   Change of Currency      62   

ARTICLE III

  

CONDITIONS

  

Section 3.1

   Closing      62   

Section 3.2

   Borrowings      64   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES

  

Section 4.1

   Existence and Power      65   

Section 4.2

   Power and Authority      66   

Section 4.3

   No Violation      66   

Section 4.4

   Financial Information      67   

Section 4.5

   Litigation      67   

Section 4.6

   Compliance with ERISA      68   

Section 4.7

   Environmental Matters      68   

Section 4.8

   Taxes      68   

Section 4.9

   Full Disclosure      68   

Section 4.10

   Solvency      68   

Section 4.11

   Use of Proceeds; Margin Regulations      69   

Section 4.12

   Governmental Approvals      69   

Section 4.13

   Investment Company Act      69   

Section 4.14

   Principal Offices      69   

Section 4.15

   REIT Status      69   

Section 4.16

   No Default      69   

Section 4.17

   Compliance With Law      69   

Section 4.18

   Organizational Documents      69   

Section 4.19

   Qualifying Unencumbered Properties      70   

ARTICLE V

  

AFFIRMATIVE AND NEGATIVE COVENANTS

  

Section 5.1

   Information      70   

Section 5.2

   Payment of Obligations      73   

Section 5.3

   Maintenance of Property; Insurance; Leases      73   

Section 5.4

   Conduct of Business and Maintenance of Existence      73   

Section 5.5

   Compliance with Laws      73   

Section 5.6

   Inspection of Property, Books and Records      73   

Section 5.7

   Intentionally Omitted      74   

Section 5.8

   Financial Covenants      74   

Section 5.9

   Restriction on Fundamental Changes      75   

Section 5.10

   Changes in Business      75   

Section 5.11

   Margin Stock      75   

Section 5.12

   Intentionally Omitted      76   

Section 5.13

   EQR Status      76   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE VI

  

DEFAULTS

  

Section 6.1

   Events of Default      76   

Section 6.2

   Rights and Remedies      79   

Section 6.3

   Notice of Default      79   

Section 6.4

   Actions in Respect of Letters of Credit      80   

Section 6.5

   Distribution of Proceeds after Default      82   

ARTICLE VII

  

THE AGENTS

  

Section 7.1

   Appointment and Authorization      82   

Section 7.2

   Agency and Affiliates      82   

Section 7.3

   Action by Administrative Agent      82   

Section 7.4

   Consultation with Experts      82   

Section 7.5

   Liability of Agents      83   

Section 7.6

   Indemnification      83   

Section 7.7

   Credit Decision      83   

Section 7.8

   Successor Administrative Agent or Co-Syndication Agent      84   

Section 7.9

   Consents and Approvals      85   

ARTICLE VIII

  

CHANGE IN CIRCUMSTANCES

  

Section 8.1

   Basis for Determining Interest Rate Inadequate or Unfair      85   

Section 8.2

   Illegality      86   

Section 8.3

   Increased Cost and Reduced Return      87   

Section 8.4

   Taxes      89   

Section 8.5

   Base Rate Loans Substituted for Affected Euro-Dollar Loans      91   

Section 8.6

   Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel III     
92   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE IX

  

MISCELLANEOUS

  

Section 9.1

   Notices      92   

Section 9.2

   No Waivers      92   

Section 9.3

   Expenses; Indemnification      93   

Section 9.4

   Sharing of Set-Offs      94   

Section 9.5

   Amendments and Waivers      95   

Section 9.6

   Successors and Assigns      95   

Section 9.7

   Collateral      98   

Section 9.8

   Governing Law; Submission to Jurisdiction      98   

Section 9.9

   Counterparts; Effectiveness      99   

Section 9.10

   WAIVER OF JURY TRIAL      99   

Section 9.11

   Survival      100   

Section 9.12

   Domicile of Loans      100   

Section 9.13

   Limitation of Liability      100   

Section 9.14

   Recourse Obligation      100   

Section 9.15

   Confidentiality      100   

Section 9.16

   Defaulting Lenders      101   

Section 9.17

   No Bankruptcy Proceedings      103   

Section 9.18

   Down REIT Guaranties      103   

Section 9.19

   USA PATRIOT Act Notice      104   

Section 9.20

   Public/Private Information      105   

Section 9.21

   ENTIRE AGREEMENT      105   

Section 9.22

   No Advisory or Fiduciary Responsibility      105   

Section 9.23

   Determinations of Pro Rata Share, etc.      106   

Schedule 1.1 - Mandatory Cost Formulae

  

Schedule 2.16 - Letters of Credit Transferred to New Revolver

  

Exhibit A-1 - Form of Designated Lender Note

  

Exhibit A-2 - Form of Note

  

Exhibit A-3 - Form of Qualified Borrower Note

  

Exhibit B - Form of Money Market Quote Request

  

Exhibit C - Notice of Borrowing

  

Exhibit D - Form of Money Market Quote

  

Exhibit E - Transfer Supplement

  

Exhibit F - Qualified Unencumbered Properties

  

Exhibit G - Designation Agreement

  

Exhibit H - Down REIT Guaranty

  

Exhibit I - Qualified Borrower Guaranty

  

 

iv